

















CREDIT AGREEMENT




_________________________________________________




SUPERIOR PIPELINE COMPANY, L.L.C.,
as Borrower




BOKF, NA dba BANK OF OKLAHOMA,
as Administrative Agent and LC Issuer




and CERTAIN FINANCIAL INSTITUTIONS,
as Lenders






BOKF, NA dba BANK OF OKLAHOMA and BBVA COMPASS,
as Joint-Lead Arrangers


_________________________________________________






$200,000,000




May 10, 2018




--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
 
ARTICLE I - Definitions and References
1


 
 
Section 1.1.    Defined Terms    
1


Section 1.2.    Exhibits and Schedules; Additional Definitions
32


Section 1.3.    Terms Generally; References and Titles
32


Section 1.4.    Computations and Determinations
33


Section 1.5.    Rounding
33


Section 1.6.    Times of Day
33


Section 1.7.    Joint Preparation; Construction of Indemnities and Releases    
33


Section 1.8.    Pro Forma Calculations; Financial Covenant Compliance
33


 
 
ARTICLE II - The Loans and Letters of Credit
34


 
 
Section 2.1.    Commitments to Lend; Notes
34


Section 2.2.    LIBOR Election
35


Section 2.3.    Requests for New Loans; Continuations; Conversions
35


Section 2.4.    Use of Proceeds
36


Section 2.5.    Interest Rates and Fees; Payment Dates.
36


Section 2.6.    Optional Prepayments
37


Section 2.7.    Mandatory Prepayments
37


Section 2.8.    Increase of Commitments; Additional Lenders
38


Section 2.9.    Letters of Credit
39


Section 2.10.    Requesting Letters of Credit
40


Section 2.11.    Letter of Credit Fees
40


Section 2.12.    Reimbursement.
41


Section 2.13.    Reimbursement and Other Payments by Borrower
42


Section 2.14.    Deposit Obligations of Borrower
42


Section 2.15.    Payments to Lenders General Procedures
42


Section 2.16.    LIBOR Provisions.
43


Section 2.17.    Taxes
45


Section 2.18.    Obligations of Lenders Several
49


Section 2.19.    Defaulting Lenders.
49


Section 2.20.    Mitigation Obligations; Replacement of Lenders
50


Section 2.21.    Payments by Borrower; Presumptions by Administrative Agent
52


 
 
ARTICLE III - Representations and Warranties
52


 
 
Section 3.1.    No Default
52


Section 3.2.    Corporate Existence; Compliance with Law
52


Section 3.3.    Entity Power; Authorization; Due Execution
53


Section 3.4.    No Conflicts or Consents
53


Section 3.5.    Enforceable Obligations
53


Section 3.6.    Financial Statements
54


Section 3.7.    Other Obligations and Restrictions
54


Section 3.8.    Full Disclosure
54









i

--------------------------------------------------------------------------------






Section 3.9.    Litigation; Adverse Circumstances
55


Section 3.10.    No ERISA Plans
55


Section 3.11.    Environmental Laws
55


Section 3.12.    Names and Places of Business
56


Section 3.13.    Subsidiaries
56


Section 3.14.    Margin Regulations; Investment Company Act; Patriot Act
56


Section 3.15.    Solvency; Compliance with Financial Covenants
57


Section 3.16.    Title to Properties; Possession Under Leases
57


Section 3.17.    Use of Proceeds and Letters of Credit
57


Section 3.18.    Taxes
58


Section 3.19.    Swap Agreements
58


Section 3.20.    Insurance
59


Section 3.21.    Anti-Corruption Laws and Sanctions
59


Section 3.22.    Not an EEA Financial Institution
59


Section 3.23.    Real Property
59


Section 3.24.    Authorizations
61


 
 
ARTICLE IV - Affirmative Covenants
61


 
 
Section 4.1.    Payment and Performance
61


Section 4.2.    Books, Financial Statements and Reports
61


Section 4.3.    Other Information and Inspections
62


Section 4.4.    Notice of Material Events and Change of Address
63


Section 4.5.    Maintenance of Properties
63


Section 4.6.    Maintenance of Existence and Qualifications
64


Section 4.7.    Payment of Trade Liabilities, Taxes, Etc
64


Section 4.8.    Insurance.
64


Section 4.9.    Performance on Borrower’s Behalf
66


Section 4.10.    [Reserved]
66


Section 4.11.    Compliance with Agreements and Law
66


Section 4.12.    Environmental Matters; Environmental Reviews
67


Section 4.13.    Evidence of Compliance
67


Section 4.14.    Guaranties of Borrower’s Restricted Person Subsidiaries
67


Section 4.15.    Agreement to Deliver Security Documents.
68


Section 4.16.    Perfection and Protection of Security Interests and Liens
68


Section 4.17.    Representation to Continue to be True
69


Section 4.18.    Non-Consolidation
69


Section 4.19.    Material Contracts
69


Section 4.20.    Operations
69


Section 4.21.    Post-Closing Matters; Mortgages
69


Section 4.22.    Unrestricted Subsidiaries
70


 
 
ARTICLE V - Negative Covenants of Borrower
71


 
 
Section 5.1.    Indebtedness
71


Section 5.2.    Limitation on Liens
71


Section 5.3.    Swap Agreements
71


Section 5.4.    Limitation on Mergers, Issuances of Securities
72


Section 5.5.    Limitation on Dispositions
72





ii

--------------------------------------------------------------------------------





Section 5.6.    Limitation on Distributions
73


Section 5.7.    Limitation on Investments and New Business
74


Section 5.8.    Limitation on Credit Extensions
74


Section 5.9.    Transactions with Affiliates
74


Section 5.10.    Prohibited Contracts
74


Section 5.11.    Certain Amendments
75


Section 5.12.    Sale and Leaseback Transactions
75


Section 5.13.    Negative Pledge
75


Section 5.14.    Acquisitions
75


Section 5.15.    Designation and Conversion of Restricted and Unrestricted
Subsidiaries
76


 
 
ARTICLE VI - Financial Covenants.
77


 
 
Section 6.1.    Minimum Interest Coverage Ratio
77


Section 6.2.    Maximum Funded Debt to EBITDA Ratio
77


 
 
ARTICLE VII - Conditions Precedent
77


 
 
Section 7.1.    Closing Date Conditions
77


Section 7.2.    Additional Conditions Precedent
80


 
 
ARTICLE VIII - Events of Default and Remedies
80


 
 
Section 8.1.    Events of Default
80


Section 8.2.    Remedies
83


Section 8.3.    Application of Proceeds After Acceleration
83


Section 8.4.    Right of Setoff    
84


Section 8.5.    Payments Set Aside
85


Section 8.6.    Cure Right
85


 
 
ARTICLE IX - Expenses; Indemnity; Damage Waiver.
86


 
 
Section 9.1.    Costs and Expenses
86


Section 9.2.    Indemnification
87


Section 9.3.    Reimbursement by Lenders
88


Section 9.4.    Waiver of Consequential Damages, Etc
88


Section 9.5.    Payments
88


Section 9.6.    Survival
88


 
 
ARTICLE X - Administrative Agent
88


 
 
Section 10.1.    Appointment and Authorization
88


Section 10.2.    Administrative Agent and Affiliates
89


Section 10.3.    Action by Administrative Agent
89


Section 10.4.    Consultation with Experts
89


Section 10.5.    Liability of Administrative Agent
89


Section 10.6.    Indemnification
90


Section 10.7.    Right to Request and Act on Instructions
90


Section 10.8.    Credit Decision
90


Section 10.9.    Collateral & Guaranty Matters.
91


Section 10.10.    Agency for Perfection
91











iii

--------------------------------------------------------------------------------






Section 10.11.    Notice of Default
91


Section 10.12.    Successor Administrative Agent
92


Section 10.13.    Disbursements of Loans; Payment and Sharing of Payment.
92


Section 10.14.    Right to Perform, Preserve and Protect
95


Section 10.15.    Additional Titled Agents
95


Section 10.16.    Agreement to Assignment of ISDA Master Agreement
95


Section 10.17.    Swap Obligations and Cash Management Obligations
95


 
 
ARTICLE XI - Miscellaneous    
96


 
 
Section 11.1.    Waivers and Amendments; Acknowledgments.
96


Section 11.2.    Survival of Agreements; Cumulative Nature
98


Section 11.3.    Notices; Effectiveness; Electronic Communication.
98


Section 11.4.    Successors and Assigns; Joint and Several Liability.
100


Section 11.5.    Confidentiality
104


Section 11.6.    Governing Law; Submission to Process
105


Section 11.7.    Limitation on Interest
105


Section 11.8.    Severability
106


Section 11.9.    Counterparts; Integration; Effectiveness
106


Section 11.10.    Waiver of Jury Trial, Etc
106


Section 11.11.    No Advisory or Fiduciary Responsibility
107


Section 11.12.    USA PATRIOT Act Notice
108


Section 11.13.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
108


Section 11.14.    Keepwell
108


Section 11.15.    Matters Relating to Swap Agreement    
109


Section 11.16.    Release of Subsidiary Guarantees and Collateral.
109


Section 11.17.    Form of Addendum and Joinder
12





iv

--------------------------------------------------------------------------------







Schedules and Exhibits:
Schedule 1    -    Lenders Schedule
Schedule 1.1        Permitted Investments
Schedule 3.6        Material Adverse Change; Indebtedness
Schedule 3.7        Other Obligations and Restrictions
Schedule 3.9        Litigation; Adverse Circumstances
Schedule 3.11        Environmental
Schedule 3.12        Names and Places of Business
Schedule 3.13        Subsidiaries
Schedule 3.19        Swap Agreements
Schedule 3.23        Material Real Property


Annex A    -    Detailed Calculations of Prior Period Consolidated EBITDA


Exhibit A    -    Promissory Note
Exhibit B    -    Borrowing Notice
Exhibit C    -    Compliance Certificate
Exhibit D    -    Opinion of Counsel to Restricted Persons
Exhibit E    -    Assignment and Assumption
Exhibit F    -    Form of Guaranty




v

--------------------------------------------------------------------------------








CREDIT AGREEMENT
THIS CREDIT AGREEMENT is made as of May 10, 2018, by and among SUPERIOR PIPELINE
COMPANY, L.L.C., a Delaware limited liability company (“Borrower”), BOKF, NA dba
BANK OF OKLAHOMA, as Administrative Agent and LC Issuer, and the Lenders
referred to below.
W I T N E S S E T H:
In consideration of the mutual covenants and agreements contained herein, in
consideration of the Loans that may hereafter be made by Lenders and the Letters
of Credit that may be issued by LC Issuer at the request of Borrower, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I - Definitions and References
Section 1.1.    Defined Terms. As used in this Agreement, each of the following
terms has the meaning given to such term in this Section 1.1 or in the sections
and subsections referred to below:
“Adjusted Base Rate” means, on any day, the rate per annum equal to the sum of
(a) the Applicable Margin for Base Rate Loans for such day, plus (b) the
Alternate Base Rate for such day; provided that the Adjusted Base Rate charged
by any Person shall never exceed the Highest Lawful Rate.
“Adjusted LIBOR Rate” means, for any LIBOR Loan for any day during any Interest
Period therefor, the rate per annum equal to the sum of (a) the Applicable
Margin for LIBOR Loans for such day, plus (b) LIBOR; provided that the Adjusted
LIBOR Rate shall never exceed the Highest Lawful Rate.
“Administrative Agent” means BOK in its capacity as Administrative Agent
hereunder, and its successors in such capacity.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitment” means the Commitments of all Lenders.
“Agreement” means this Credit Agreement.
“Alternate Base Rate” means a variable rate, as of any date of determination,
equal to the greatest of (a) the overnight cost of federal funds as announced by
the U.S. Federal Reserve System plus 0.5% per annum, (b) the Prime Rate, and (c)
the Thirty-Day LIBOR Rate plus 1.0% per annum (in this definition called the
“Index”). The Index is not necessarily the lowest rate charged by Administrative
Agent on its loans. If the Index becomes unavailable during the term of this
Agreement, Administrative Agent may designate a substitute index after notifying




--------------------------------------------------------------------------------





Borrower. Any change in the Alternate Base Rate will become effective as of the
date the rate of interest is different from that on the preceding Business Day.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Margin” means, for any day, with respect to any Base Rate Loan or
LIBOR Loan, or with respect to the Commitment Fee Rate or the Letter of Credit
Fee Rate, as the case may be, the applicable rate per annum set forth in the
grid below based upon the Funded Debt to EBITDA Ratio reflected in the most
recent Compliance Certificate delivered to the Administrative Agent:
Applicable Margin
Pricing Level
Funded Debt to EBITDA Ratio
LIBOR Loans
Letter of Credit Fee Rate
Base Rate Loans
Commitment Fee Rate
1
> 3.50x
3.25%
2.25%
0.50%
2
> 3.00x but < 3.50x
3.00%
2.00%
0.50%
3
> 2.50x but < 3.00x
2.50%
1.50%
0.375%
4
> 2.00x but < 2.50x
2.25%
1.25%
0.375%
5
< 2.00x
2.00%
1.00%
0.375%

Notwithstanding the forgoing, the Applicable Margin shall be deemed to be at
Level 5 until the Borrower delivers to the Administrative Agent the Compliance
Certificate and other deliverables required to be delivered concurrently
therewith under the terms of this Agreement (including, but not limited to, the
financial statements required to be delivered under Section 4.2(b)) for the
fiscal quarter ending June 30, 2018. If the Funded Debt to EBITDA Ratio changes
upon delivery of such financial statements and such other deliverables, any such
change in the Applicable Margin will be effective as of the date on which any
such financial statements and such other deliverables are delivered,
irrespective of whether it is in the middle of an Interest Period or when notice
of such change has been furnished to the Borrower.
Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, (i) if it is subsequently determined that the
computation of the Funded Debt to EBITDA Ratio set forth in a Compliance
Certificate delivered to the Administrative Agent is inaccurate for any reason
or (ii) if the Borrower fails to timely deliver any financial statements and/or
Compliance Certificate pursuant to Section 4.2, and the result of (i) or (ii) is
that the Lenders received interest or fees for any period based on an Applicable
Margin that is less than


2

--------------------------------------------------------------------------------





that which would have been applicable had the Funded Debt to EBITDA Ratio been
accurately determined or if the financial statements and Compliance Certificate
had been timely delivered, then, for all purposes of this Agreement, the
“Applicable Margin” for any day occurring within the period covered by such
Compliance Certificate shall retroactively be deemed to be the relevant
percentage as based upon the accurately or timely determined Funded Debt to
EBITDA Ratio for such period, and any shortfall in the interest or fees
theretofor paid by the Borrower for the relevant period pursuant
to Section 2.5 and Section 2.11 as a result of the miscalculation of the Funded
Debt to EBITDA Ratio or delay in delivery of financial statements and the
Compliance Certificate shall be deemed to be (and shall be) due and payable
under the relevant provisions of Section 2.5 or Section 2.11, as applicable, at
the time the interest or fees for such period were required to be paid pursuant
to said Section (and shall remain due and payable until paid in full), in
accordance with the terms of this Agreement; provided that, notwithstanding the
foregoing, so long as an Event of Default described in Section 8.1(j)(i), (ii)
or (iii) has not occurred with respect to the Borrower, such shortfall shall be
due and payable five (5) Business Days following the determination described
above.
“Approved Counterparty” means a counterparty to a Swap Agreement that (a) is a
Lender Counterparty or (b) is a Person whose senior unsecured long-term debt
obligations are rated BBB+ or higher by S & P or Baa1 or higher by Moody’s.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“ASC” means the Financial Accounting Standards Board Accounting Standards
Codification, as in effect from time to time.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.4), and accepted by Administrative Agent, in
substantially the form of Exhibit E or any other form approved by Administrative
Agent.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means the United States Bankruptcy Code, Title 11 U.S.C., as
amended.
“Base Rate Loan” means any Loan that accrues interest by reference to the
Adjusted Base Rate in accordance with the terms of this Agreement.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.


3

--------------------------------------------------------------------------------





“Borrower” has the meaning given to such term in the preamble to this Agreement.
“Borrowing” means a borrowing of new Loans of a single Type (and, in the case of
LIBOR Loans, with the same Interest Period) pursuant to Section 2.3 or a
continuation or conversion of existing Loans into a single Type (and, in the
case of LIBOR Loans, with the same Interest Period) pursuant to Section 2.3.
“BOK” means BOKF, NA dba Bank of Oklahoma.
“Borrowing Notice” means a written or telephonic request, or a written
confirmation, made by Borrower that meets the requirements of Section 2.3.
“Business Day” means a day, other than a Saturday or Sunday, on which commercial
banks are open for business with the public in Tulsa, Oklahoma. Any Business Day
in any way relating to LIBOR Loans (such as the day on which an Interest Period
begins or ends) must also be a day on which, in the judgment of Administrative
Agent, significant transactions in Dollars are carried out in the interbank
eurocurrency market.
“Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP; provided, that for purposes of calculations
made pursuant to the terms of this Agreement, GAAP will be deemed to treat
leases in a manner consistent with its current treatment under GAAP as of the
Closing Date, notwithstanding any modifications or interpretative changes
thereto that may occur. For the avoidance of doubt, any lease that would be
characterized as an operating lease in accordance with GAAP on the Closing Date
(whether or not such operating lease was in effect on such date) shall continue
to be accounted for as an operating lease (and not as a Capital Lease) for
purposes of this Agreement regardless of any change in GAAP following the
Closing Date that would otherwise require such lease to be re-characterized (on
a prospective or retroactive basis or otherwise) as a Capital Lease.
“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease that should, in accordance with GAAP, appear as a liability on the
balance sheet of such Person.
“Cash Collateral” has the meaning given to such term in Section 2.14. “Cash
Collateralize” has the correlative meaning.
“Cash Equivalents” means Investments in:
(a)marketable obligations, maturing within 12 months after acquisition thereof,
issued or unconditionally guaranteed by the United States or an instrumentality
or agency thereof and entitled to the full faith and credit of the United
States;
(b)demand deposits, and time deposits (including certificates of deposit)
maturing within 12 months from the date of deposit thereof, (i) with any office
of any Lender or (ii) with a domestic office of any national or state bank or
trust company that is organized under the Laws of the United States or any state
therein, which has capital, surplus and undivided profits of at


4

--------------------------------------------------------------------------------





least $500,000,000, and whose long term certificates of deposit are rated at
least Aa3 by Moody’s or AA- by S & P;
(c)repurchase obligations with a term of not more than 7 days for underlying
securities of the types described in subsection (a) above entered into with any
commercial bank meeting the specifications of subsection (b) above;
(d)open market commercial paper, maturing within 270 days after acquisition
thereof, which is rated at least P-1 by Moody’s or A-1 by S & P; and
(e)money market or other mutual funds substantially all of whose assets comprise
securities of the types described in subsections (a) through (d) above.
“Cash Management Lender” means any Lender or any Affiliate of any Lender that
provides a Cash Management Service to any Restricted Person, in its capacity as
a provider of such service. If a Person ceases to be a Lender or an Affiliate of
a Lender, such Person shall nonetheless remain a Cash Management Lender, but
only with respect to transactions entered into in such capacity during or prior
to the time such Person was a Lender or an Affiliate of a Lender.
“Cash Management Obligation” means any obligation of any Restricted Person
arising from time to time in respect of Cash Management Services heretofore,
presently or hereafter entered into with a Cash Management Lender; provided that
if any Person that was a Cash Management Lender ceases to be a Lender or an
Affiliate of a Lender, the Cash Management Obligations shall only include such
obligations to the extent arising from Cash Management Services provided to such
Restricted Person during or prior to the time such Person was a Lender or an
Affiliate of a Lender and shall not include any obligations arising from any
Cash Management Services provided to such Restricted Person after such Person
ceases to be a Lender or an Affiliate of a Lender.
“Cash Management Services” means any banking services that are provided to any
Restricted Person by a Cash Management Lender (other than pursuant to this
Agreement), including (a) credit cards, (b) credit card processing services, (c)
debit cards, (d) purchase cards, (e) stored value cards, (f) automated clearing
house or wire transfer services or (g) treasury management, including controlled
disbursement, consolidated account, lockbox, overdraft, return items, sweep and
interstate depository network services.
“Casualty Event” means, with respect to any property of any Person, any loss of
title with respect to such property or any loss of or damage to or destruction
of, or any condemnation or other taking (including by any Governmental
Authority) of, such property for which such Person receives insurance proceeds
or proceeds of a condemnation award or other compensation. “Casualty Event”
includes any such taking of all or any part of any property of any Person or any
part thereof, in or by condemnation or other eminent domain proceedings pursuant
to any Law, or by reason of the temporary requisition of the use or occupancy of
all or any part of any property of any Person or any part thereof by any
Governmental Authority, civil or military.
“Change in Law” means the adoption or taking effect of, or any change in, any
Law, or any change in the interpretation, administration or application of any
Law by any Governmental


5

--------------------------------------------------------------------------------





Authority, central bank or comparable agency charged with the interpretation,
administration or application thereof, or compliance by any Lender with any
request, guideline or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency, in each case, occurring after
the Closing Date; provided, however, that notwithstanding anything herein to the
contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted or issued.
“Change of Control” means the occurrence of any of the following events:
(a)the Permitted Holders, either individually or collectively, shall cease (i)
to be the owner (which ownership may be either direct or indirect) of at least
50% of all of the outstanding voting and economic Equity in Borrower or (ii) to
Control Borrower;
(b)Unit Corporation shall cease to be the owner (which ownership may be either
direct or indirect) of at least 30% of all of the outstanding voting and
economic Equity in Borrower; or
(c)Borrower shall cease (i) to be the owner, either directly or indirectly, of
100% of all of the outstanding voting and economic Equity in each Guarantor or
(ii) to Control each Guarantor, in each case unless pursuant to a transaction
expressly permitted by this Agreement.
“Closing Date” means the date on which all of the conditions precedent set forth
in Section 7.1 shall have been satisfied or waived.
“Closing Date Real Property” shall mean any Material Real Property owned by any
Restricted Person on the Closing Date.
“Collateral” means all property of any kind that is subject to a Lien in favor
of Lender Parties (or in favor of Administrative Agent for the benefit of Lender
Parties) or that, under the terms of any Security Document, is purported to be
subject to such a Lien, in each case that secures the Secured Obligations.
“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operational.
“Commitment” means, for each Lender, the obligation of such Lender to make Loans
to, and participate in Letters of Credit issued upon the application of,
Borrower in an aggregate amount not exceeding the amount set forth on the
Lenders Schedule or as set forth in any Assignment and Assumption relating to
any assignment that has become effective pursuant to Section 11.4, and
“Commitments” means the Aggregate Commitment.
“Commitment Fee Rate” means, on any date, the rate per annum set forth in the
definition of Applicable Margin.


6

--------------------------------------------------------------------------------





“Commitment Period” means the period from and including the Closing Date until
the Maturity Date (or, if earlier, the day on which the obligations of Lenders
to make Loans hereunder and the obligations of LC Issuer to issue Letters of
Credit hereunder have been terminated or the Loans first become due and payable
in full).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, or any rule,
regulation or order of the U.S. Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).
“Compliance Certificate” means a certificate in the form of Exhibit C.
“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries. References herein to a
Person’s Consolidated financial statements, financial position, financial
condition, liabilities, etc. refer to the consolidated financial statements,
financial position, financial condition, liabilities, etc. of such Person and
its properly consolidated subsidiaries.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (i) income
and income based tax expense, (ii) interest expense, amortization or writeoff of
debt discount and debt issuance costs and commissions, discounts and other fees
and charges associated with Indebtedness (including under this Agreement), (iii)
depletion and amortization expense; (iv) extraordinary or nonrecurring losses,
expenses and charges, (v) fees and expenses incurred during such period in
connection with this Agreement, and any actual issuance of any Indebtedness, or
any actual acquisitions, investments, asset sales or divestitures permitted
hereunder, (vi) any non-cash expenses associated with stock-based compensation,
and (vii) all non-cash losses, charges and expenses, including any asset
impairments, write-offs or write-downs; and minus without duplication and to the
extent included in the statement of such Consolidated Net Income for such
period, the sum of (a) interest income and credits, (b) any extraordinary income
or gains, (c) income tax credits (to the extent not netted from income tax
expense) and (d) any other non-cash income.
Additionally, for any period of measurement, Consolidated EBITDA shall be
increased by the amount of any applicable Material Project EBITDA Adjustments
for such period.
As reflected in the calculations set forth on Annex A provided by the Borrower
to the Administrative Agent and attached hereto, Consolidated EBITDA for the
periods ending on or prior to June 30, 2018 shall be deemed to be (1) with
respect to the quarter ending March 31, 2018, $13,150,000, (2) with respect to
the quarter ending December 31, 2017, $13,055,000, and (3) with respect to the
quarter ending September 30, 2017, $13,241,000.
“Consolidated Funded Debt” means all Consolidated Indebtedness of Borrower and
its properly Consolidated Subsidiaries as described in clauses (a), (b), (c),
(d)(ii) and (e) of the definition of Indebtedness.


7

--------------------------------------------------------------------------------





“Consolidated Net Income” means, for any period, the Consolidated net income or
loss of the Borrower for such period determined in accordance with GAAP.
“Consolidated Net Tangible Assets” shall mean with respect to any Person at any
date of determination, the aggregate amount of total assets included in such
Person’s most recent quarterly or annual Consolidated balance sheet prepared in
accordance with GAAP less applicable reserves reflected in such balance sheet,
after deducting the following amounts (i) the value (net of any applicable
reserves and accumulated amortization) of all goodwill, trademarks, patents,
unamortized debt discounts and expenses and other like intangibles reflected in
such balance sheet, and (ii) the value of any assets recognized under ASU
2014-09. 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Cure Period” has the meaning assigned to such term in Section 8.6.
“Cure Right” has the meaning assigned to such term in Section 8.6.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Default” means any Event of Default and any default, event or condition that
would, with the giving of any requisite notices or the passage of any requisite
periods of time, or both, constitute an Event of Default.
“Default Rate” means, at the time in question, (a) with respect to any LIBOR
Loan, the rate per annum equal to 2.0% above the Adjusted LIBOR Rate then in
effect for such Loan, and (b) with respect to any Base Rate Loan or other
Obligation (except a LIBOR Loan), the rate per annum equal to 2.0% above the
Adjusted Base Rate then in effect; provided in each case that no Default Rate
charged by any Person shall ever exceed the Highest Lawful Rate.
“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
Administrative Agent and Borrower in writing that such failure is the result of
such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to Administrative Agent, any LC Issuer or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit) within 2 Business Days of the date when due, (b) has
notified Borrower, Administrative Agent or any LC Issuer in writing that it does
not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such


8

--------------------------------------------------------------------------------





Lender’s determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within 3 Business Days after written request by Administrative Agent or
Borrower, to confirm in writing to Administrative Agent and Borrower that it
will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt of such written confirmation by Administrative Agent and Borrower),
or (d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity in that Lender or any direct or indirect parent
company thereof by a Governmental Authority so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.19(b)) upon delivery of written
notice of such determination to Borrower, each LC Issuer and each Lender.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith and any assignment, termination or close out of any Swap
Agreement.
“Disqualified Capital Stock” means any Equity in a Person that, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity in such Person (which
would not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Indebtedness or
redeemable for any consideration other than other Equity in such Person (which
would not constitute Disqualified Capital Stock) at the option of the holder
thereof, in whole or in part (but if in part only with respect to such amount
that meets the criteria set forth in this definition), on or prior to the date
that is one year after the earlier of (a) the Maturity Date and (b) Payment in
Full.
“Distribution” means (a) any dividend, distribution or other payment made by a
Restricted Person on or in respect of any Equity in such Restricted Person or
any other Restricted Person, or (b) any payment made by a Restricted Person to
purchase, redeem, acquire, retire, cancel, or terminate any Equity in such
Restricted Person or any other Restricted Person.


9

--------------------------------------------------------------------------------





“Dollar” and “$” mean lawful money of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union
(including, for the avoidance of doubt, the United Kingdom), Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.4(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.4(b)(iii)).
“Environmental Laws” means any and all Laws relating to the environment or to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, toxic or hazardous substances, or solid or hazardous
wastes into the environment including ambient air, surface water, ground water,
or land, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport, or handling of pollutants,
contaminants, chemicals, toxic or hazardous substances, or solid or hazardous
wastes.
“Equity” in any Person means any share of capital stock issued by such Person,
any general or limited partnership interest, profits interest, capital interest,
membership interest, or other equity interest in such Person, any option,
warrant or any other right to acquire any share of capital stock or any
partnership, profits, capital, membership or other equity interest in such
Person, and any other voting security issued by such Person.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statutes or statute, together with all
rules and regulations promulgated with respect thereto.
“ERISA Plan” means any “employee pension benefit plan” as defined in Section
3(2) of ERISA (other than a Multiemployer Plan) that is subject to Title IV of
ERISA or Section 412 of the Internal Revenue Code and maintained, contributed to
or required to be contributed to by any ERISA Affiliate and with respect to
which any Restricted Person has a fixed or contingent liability.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning given to such term in Section 8.1.


10

--------------------------------------------------------------------------------





“Excluded Swap Obligation” means: (a) with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest or lien to
secure, or the provision by such Guarantor of other support of, such Swap
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation, or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) and
(b) with respect to Borrower, any Swap Obligation of another Restricted Person
if, and to the extent that, all or a portion of the joint and several liability
of Borrower with respect to, or the grant of Borrower of a security interest or
lien to secure, as applicable, such Swap Obligation is or becomes illegal under
the Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof), by virtue of such Guarantor’s (in the case of (a)) or Borrower’s (in
the case of (b)) failure for any reason to constitute an “eligible contract
participant,” as defined in the Commodity Exchange Act and the regulations
thereunder, at the time the guarantee of such Guarantor, or provision of such
credit support by such Guarantor, joint and several liability of Borrower, or
grant of such security interest or lien by such Guarantor or Borrower, as
applicable, becomes or would become effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one Swap Obligation, such exclusion shall apply only to the portion of such
Swap Obligation that is attributable to Swap Obligations for which such
guarantee or security interest or lien or credit support or joint and several
liability, as applicable, is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes; (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a Law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by Borrower under Section 2.20) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office; (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.17(g) and (d) any United States federal withholding
Taxes imposed under FATCA.
“Facility Usage” means, at the time in question, the aggregate principal amount
of outstanding Loans and existing Letter of Credit Liabilities at such time.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.


11

--------------------------------------------------------------------------------





“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest whole multiple of 1/100 of 1.0%) equal to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if the day for which such rate is to be
determined is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if such rate is not so
published for any day, the Federal Funds Rate for such day shall be the average
rate quoted to Administrative Agent on such day on such transactions as
determined by Administrative Agent.
“Fee Letter” means that certain Fee Letter dated as of May 9, 2018, between the
Borrower and BOK pertaining to certain fees and expenses payable by the Borrower
to BOK as set forth therein.
“Fiscal Quarter” means a 3-month period ending on March 31, June 30, September
30 or December 31 of any year.
“Fiscal Year” means a 12-month period ending on December 31 of any year.
“Flood Insurance Laws” means the National Flood Insurance Program as set forth
in the Flood Disaster Protection Act of 1973, as it may be amended from time to
time.
“Foreign Lender” means (a) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which Borrower
is resident for tax purposes.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funded Debt to EBITDA Ratio” shall mean, as of any date, the ratio of
Consolidated Funded Debt as of such date to Consolidated EBITDA for the four
consecutive Fiscal Quarters ending on or immediately prior to such date.
“GAAP” means those generally accepted accounting principles and practices that
are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and that, in the case of Restricted Persons and
their Consolidated Subsidiaries, are applied for all periods after the date
hereof in a manner consistent with the manner in which such principles and
practices were applied by Restricted Persons on and as of the date hereof. If
any change in any accounting principle or practice is required by the Financial
Accounting Standards Board (or any such successor) in order for such principle
or practice to continue as a generally accepted accounting principle or
practice, all reports and financial statements required hereunder with respect
to any Restricted Person or with respect to any Restricted Person and its
Consolidated Subsidiaries may be prepared in accordance with such change, but
all calculations and determinations to be made hereunder may be made in
accordance with such change only after notice of such change is given to
Administrative Agent, and Required Lenders, Administrative Agent and Borrower
agree to negotiate in good faith in respect of the


12

--------------------------------------------------------------------------------





modification of any covenants hereunder that are affected by such change in
order to cause them to measure substantially the same financial performance as
the covenants in effect immediately prior to such change.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Governmental Requirement” shall mean any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, permit,
certificate, license, authorization or other enforceable directive or
requirement, including, without limitation, Environmental Laws, energy
regulations and occupational, safety and health standards or controls, of any
Governmental Authority.
“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. For the avoidance of doubt,
for purposes of determining any Guarantee Obligations of any Guarantor pursuant
to the Security Documents, the definition of “Swap Agreement” shall not create
any guarantee by any Guarantor of (or grant of security interest by any
Guarantor to support, if applicable) any Excluded Swap Obligation of such
Guarantor.
“Guarantor” means Superior Pipeline Texas, L.L.C., Superior Appalachian
Pipeline, L.L.C. and Preston County Gas Gathering, L.L.C., each of which has
guaranteed the Secured Obligations pursuant to the Guaranty executed and
delivered on the Closing Date and any other Person who has been accepted by
Administrative Agent as a Guarantor that hereafter executes and delivers a
Guaranty to Administrative Agent pursuant to Section 4.14.
“Guaranty” means (i) each guaranty agreement executed by a Guarantor(s) in
substantially the form of Exhibit F on the Closing Date absolutely and
unconditionally guarantying, on a joint and several basis, the timely repayment
of the Secured Obligations and


13

--------------------------------------------------------------------------------





the due and punctual performance of the obligations of Borrower hereunder, as
the same may be amended, modified or supplemented from time to time, and (ii)
any other guaranty agreement executed by any Person in accordance with Section
4.14, as the same may be amended, modified or supplemented from time to time.
“Hazardous Materials” means any substances regulated under any Environmental
Law, whether as pollutants, contaminants, or chemicals, toxic or hazardous
substances or solid or hazardous wastes, or otherwise.
“Highest Lawful Rate” means, with respect to each Lender Party to whom
Obligations are owed, the maximum nonusurious rate of interest that such Lender
Party is permitted under applicable Law to contract for, take, charge, or
receive with respect to such Obligations. All determinations herein of the
Highest Lawful Rate, or of any interest rate determined by reference to the
Highest Lawful Rate, shall be made separately for each Lender Party as
appropriate to assure that the Loan Documents are not construed to obligate any
Person to pay interest to any Lender Party at a rate in excess of the Highest
Lawful Rate applicable to such Lender Party.
“Hydrocarbons” means crude oil, natural gas, drip gasoline, natural gasoline,
condensate, distillate or other liquid or gaseous hydrocarbons and/or other
minerals and all products refined or separated therefrom.
“Indebtedness” of any Person means Liabilities in any of the following
categories (without duplication):
(a)Liabilities for borrowed money;
(b)Liabilities constituting an obligation to pay the deferred purchase price of
property or services;
(c)Liabilities evidenced by a bond, debenture, note or similar instrument;
(d)Liabilities that (i) would under GAAP be shown on such Person’s balance sheet
as a liability, and (ii) are payable more than one year from the date of
creation or incurrence thereof (other than reserves for taxes and reserves for
contingent obligations);
(e)Capital Lease Obligations constituting principal under Capital Leases;
(f)Liabilities arising under conditional sales or other title retention
agreements relating to property acquired by such Person;
(g)Liabilities owing under direct or indirect guaranties of Indebtedness of any
other Person or otherwise constituting obligations to purchase or acquire or to
otherwise protect or insure a creditor against loss in respect of Indebtedness
of any other Person (such as obligations under working capital maintenance
agreements, agreements to keep-well, or agreements to purchase Indebtedness,
assets, goods, securities or services) to the extent of the lesser of the amount
of such Indebtedness and the maximum stated amount of such guarantee or other
credit support, but excluding endorsements in the ordinary course of business of
negotiable instruments in the course of deposit or collection;


14

--------------------------------------------------------------------------------





(h)Liabilities (for example, repurchase agreements, mandatorily redeemable
preferred stock and sale/leaseback agreements) consisting of an obligation to
purchase or redeem securities or other property of such Person, if such
Liabilities arise out of or in connection with the sale or issuance of the same
or similar securities or property;
(i)Liabilities with respect to letters of credit or applications or
reimbursement agreements therefore;
(j)Liabilities with respect to banker’s acceptances; or
(k)Liabilities with respect to other obligations to deliver goods or services in
consideration of advance payments therefor other than pursuant to usual and
customary customer payments;
provided, however, that the “Indebtedness” of any Person shall not include (i)
Liabilities that were incurred by such Person on ordinary trade terms to
vendors, suppliers or other Persons providing goods and services for use by such
Person in the ordinary course of its business, unless and until such Liabilities
are outstanding more than 120 days past the original invoice or billing date
therefor (except to the extent such Liabilities are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP), and (ii) obligations with respect to surety or
performance bonds and similar instruments entered into in the ordinary course of
business in connection with the operation of the Midstream Assets or with
respect to appeal bonds.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.
“Initial Financial Statements” means (a) Borrower’s audited Consolidated annual
financial statements as of December 31, 2018, and (b) Borrower’s unaudited
quarterly Consolidated financial statements as of March 31, 2018.
“Insolvent” means, with respect to any Person, that (a) such Person is insolvent
(as such term is defined in the Bankruptcy Code, and with all terms used in this
definition that are defined in the Bankruptcy Code having the meanings ascribed
to those terms in the text and interpretive case law applicable to the
Bankruptcy Code), (b) the sum of such Person’s debts, including absolute and
contingent liabilities, the Obligations or guarantees thereof, exceeds the value
of such Person’s assets, at a fair valuation, (c) such Person’s capital is
unreasonably small for the business in which such Person is engaged and intends
to be engaged, or (d) such Person has incurred (whether under the Loan Documents
or otherwise), or intends to incur, debts that will be beyond its ability to pay
as such debts mature. In determining whether a Person is “Insolvent” all rights
of contribution of each Restricted Person against other Restricted Persons under
the guaranty of the Obligations, at law, in equity or otherwise shall be taken
into account.
“Interest Coverage Ratio” shall mean, as of any date, the ratio of (i)
Consolidated EBITDA for the four consecutive Fiscal Quarters ending on or
immediately prior to such date to (ii) consolidated cash interest expense of the
Borrower and the other Restricted Persons for the four consecutive Fiscal
Quarters ending on or immediately prior to such date.


15

--------------------------------------------------------------------------------





“Interest Payment Date” means (a) as to any Base Rate Loan, the last Business
Day of each calendar month, (b) as to any LIBOR Loan, the last day of the
applicable Interest Period, unless the Interest Period is greater than 3 months,
in which case the last day of each 3-month interval shall also be an Interest
Payment Date, and (c) the Maturity Date.
“Interest Period” means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date 1, 2, 3 or 6 months thereafter, as selected by Borrower
pursuant to Section 2.2; provided that: (a) if any Interest Period would
otherwise end on a day that is not a Business Day, such Interest Period shall be
extended to the following Business Day; (b) any Interest Period that begins on a
day for which there is no numerically corresponding day in the calendar month at
the end of such Interest Period shall end on the last Business Day of the
calendar month at the end of such Interest Period; and (c) Borrower may not
select any Interest Period for a Loan that would extend beyond the Maturity
Date.
“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended from time to time and any successor statute or statutes, together
with all rules and regulations promulgated with respect thereto.
“Investment” means any investment, made directly or indirectly, in any Person,
whether by purchase or acquisition of Equity, Indebtedness or other obligations
or securities or by extension of credit, loan, advance, capital contribution or
otherwise and whether made in cash, by the transfer of property, or by any other
means.
“IRS” means the United States Internal Revenue Service.
“Law” means any statute, law, regulation, ordinance, rule, treaty, judgment,
order, decree, permit or license of the United States or any state or political
subdivision thereof or of any foreign country or any department, province or
other political subdivision thereof. Any reference to a Law includes any
amendment or modification to such Law, and all regulations, rulings, and other
Laws promulgated under such Law.
“LC Application” means any application for a Letter of Credit hereafter made by
Borrower to any LC Issuer.
“LC Conditions” has the meaning given to such term in Section 2.9.
“LC Issuer” means BOK, or one or more banks, trust companies or other Persons in
each case expressly identified by Administrative Agent and approved by Required
Lenders and Borrower from time to time, as an LC Issuer for purposes of issuing
one or more Letters of Credit hereunder. Without limiting Administrative Agent’s
discretion to identify any Person as an LC Issuer, no Person shall be designated
as an LC Issuer unless such Person maintains reporting systems acceptable to
Administrative Agent with respect to letter of credit exposure and agrees to
provide regular reporting to Administrative Agent satisfactory to it with
respect to such exposure.
“LC Sublimit” means $40,000,000.


16

--------------------------------------------------------------------------------





“Lender Counterparty” means any Lender or any Affiliate of any Lender that is a
party to a Specified Swap Agreement with any Restricted Person. If a Person
ceases to be a Lender or an Affiliate of a Lender but remains a party to such
Specified Swap Agreement, such Person shall nonetheless remain a Lender
Counterparty, but only with respect to transactions entered into thereunder
during or prior to the time such Person was a Lender or an Affiliate of a
Lender.
“Lender Party” means each of the Administrative Agent, each LC Issuer and each
Lender, and “Lender Parties” means all of them, collectively.
“Lenders” means each signatory hereto (other than Borrower and any other
Restricted Person that is a party hereto), including BOK in its capacity as a
Lender hereunder rather than as Administrative Agent or LC Issuer, and the
successors of each such party as a Lender hereunder pursuant to Section 11.4.
“Lenders Schedule” means Schedule 1 hereto.
“Lending Office” means, with respect to any Lender, the office of such Lender
specified as its “Lending Office” below its name on the Lenders Schedule, or
such other office as such Lender may from time to time specify to Borrower and
Administrative Agent; with respect to any LC Issuer, the office, branch, or
agency through which such LC Issuer issues Letters of Credit; and, with respect
to Administrative Agent, the office, branch, or agency through which it
administers this Agreement.
“Letter of Credit” means a standby letter of credit issued for the account of a
Restricted Person by an LC Issuer that expires by the Letter of Credit
Termination Date. Notwithstanding the foregoing, a Letter of Credit may provide
for automatic extensions of its expiration date for one or more successive
periods of up to 12 months provided that the LC Issuer that issued such Letter
of Credit has the right to terminate such Letter of Credit on each such
expiration date (subject to notice to Borrower at least 30 days prior to such
expiration date) and no renewal term may extend the term of the Letter of Credit
to a date that is later than the Letter of Credit Termination Date.
“Letter of Credit Fee Rate” means, on any date, the rate per annum set forth in
the definition of Applicable Margin.
“Letter of Credit Liabilities” means, at any time of calculation, the sum of (a)
without duplication, the amount then available for drawing under all outstanding
Letters of Credit and all Supported Letters of Credit, in each case without
regard to whether any conditions to drawing thereunder can then be met, plus (b)
without duplication, the aggregate unpaid amount of all reimbursement
obligations in respect of previous drawings made under all Letters of Credit and
Supported Letters of Credit.
“Letter of Credit Termination Date” means the earlier of (a) 12 months after the
date of issuance, increase, or extension of any Letter of Credit and (b) the 5th
Business Day prior to the Maturity Date.
“Liabilities” means, as to any Person, all indebtedness, liabilities and
obligations of such Person, whether matured or unmatured, liquidated or
unliquidated, primary or secondary, direct


17

--------------------------------------------------------------------------------





or indirect, absolute, fixed or contingent, and whether or not required to be
considered pursuant to GAAP.
“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, a rate
(expressed to the fifth decimal place) equal to (i) the rate of interest which
is identified and normally published by ICE Benchmark Administration as the
offered rate for loans in Dollars for the applicable Interest Period as of 11:00
a.m. (London time), on the second full Business Day next preceding the first day
of such Interest Period (unless such date is not a Business Day, in which event
the next succeeding Business Day will be used), plus (ii) the maximum reserve
requirement, if any, then imposed under Regulation D for “Eurocurrency
Liabilities” (as defined therein); provided, however, that if LIBOR determined
as provided above shall be less than zero, LIBOR shall be deemed to be zero for
the purposes of this Agreement; provided further, however, that if the Borrower
and a Lender or any Affiliate of a Lender have entered into a Swap Agreement in
relation to the interest rate in respect of this Agreement, then LIBOR shall be
as determined, irrespective if such determination is less than zero.
“LIBOR Loan” means any Loan that accrues interest by reference to the Adjusted
LIBOR Rate in accordance with the terms of this Agreement.
“Lien” means, with respect to any property or assets, any right or interest
therein of a creditor to secure Liabilities owed to it or any other arrangement
with such creditor that provides for the payment of such Liabilities out of such
property or assets or that allows such creditor to have such Liabilities
satisfied out of such property or assets prior to the general creditors of any
owner thereof, including any lien, mortgage, security interest, pledge, deposit,
production payment, rights of a vendor under any title retention or conditional
sale agreement or lease substantially equivalent thereto, tax lien, mechanic’s
or materialman’s lien, or any other charge or encumbrance for security purposes,
whether arising by Law or agreement or otherwise, but excluding any right of
offset that arises without agreement in the ordinary course of business. “Lien”
also means any properly filed financing statement, any registration of a pledge
(such as with an issuer of uncertificated securities), or any other arrangement
or action that would serve to perfect a Lien described in the preceding
sentence, regardless of whether such financing statement is filed, such
registration is made, or such arrangement or action is undertaken before or
after such Lien exists.
“Loan Documents” means this Agreement, the Notes, the Security Documents, the
Letters of Credit, the LC Applications, the Fee Letter and all other agreements,
certificates, documents, instruments and writings at any time executed and
delivered by a Restricted Person in connection herewith or therewith (exclusive
of term sheets and commitment letters), other than Specified Swap Agreements and
any agreements relating to Cash Management Services.
“Loans” has the meaning given to such term in Section 2.1, and the term includes
all Base Rate Loans and all LIBOR Loans.
“Major Systems” means (i) the Borrower's, Pittsburg Mills System, Segno System,
Hemphill System, Cashion System, SnowShoe System, and Minco System and (ii) any
System acquired by a Restricted Person pursuant to a Material Acquisition and
any System constructed by a Restricted Person pursuant to a Material Project.


18

--------------------------------------------------------------------------------





“Material Acquisition” means the acquisition of the Equity of a Person or the
acquisition of assets from a Person after the Closing Date, in each case for a
consideration of at least $15,000,000 (including Indebtedness assumed by the
purchaser in such acquisition and the Borrower’s good faith estimate of the
maximum amount of any deferred purchase price obligations (including contingent
consideration payments) incurred in connection with such acquisition).
“Material Adverse Change” means a material and adverse change to (a) Borrower’s
Consolidated financial condition, (b) the Restricted Persons’ business, assets,
operations or properties, considered as a whole, (c) Borrower’s ability to
timely pay the Secured Obligations or any Restricted Person’s ability to perform
its material obligations under any Loan Document to which it is a party, or (d)
the enforceability of the material terms of any Loan Document against any
Restricted Person.
“Material Contract” means any contract or other arrangement to which any
Restricted Person is a party (other than the Loan Documents) for which breach,
nonperformance, cancellation or failure to renew would reasonably be expected to
cause a Material Adverse Change.
“Material Disposition” means the Disposition of the Equity of a Person or the
Disposition of assets to a Person (other than the Borrower or another Restricted
Person), in each case for a consideration of at least $15,000,000.
“Material Project” means a Permitted Business Expansion Project with respect to
which one or more Restricted Persons has budgeted and is expected to make
capital expenditures in excess of $10,000,000 in any single fiscal year.
“Material Project EBITDA Adjustment” means, with respect to each Material
Project:
(a)prior to the Commercial Operation Date of a Material Project (but including
the fiscal quarter in which such Commercial Operation Date occurs), a percentage
(based on the then-current completion percentage of such Material Project) of an
amount to be approved by the Administrative Agent (which approval shall not be
unreasonably withheld or delayed) as the projected Consolidated EBITDA
attributable to such Material Project (which shall be based upon the income
forecasted for the first twelve months of operation from binding, non-contingent
contracts less appropriate direct and indirect costs to realize such income, net
of any actual Consolidated EBITDA attributable to such Material Project for such
period), which may, at the Borrower’s option, be added to actual Consolidated
EBITDA for the fiscal quarter in which construction of such Material Project
commences and for each fiscal quarter thereafter until the Commercial Operation
Date of such Material Project (including the fiscal quarter in which such
Commercial Operation Date occurs); provided that if the actual Commercial
Operation Date does not occur by the scheduled Commercial Operation Date, then
the foregoing amount shall be reduced, for quarters ending after the scheduled
Commercial Operation Date to (but excluding) the first full quarter after its
Commercial Operation Date, by the following percentage amounts depending on the
period of delay (based on the period of actual delay or then-estimated delay,
whichever is longer): (i) 90 days or less, 0%, (ii) longer than 90 days, but not
more than 180


19

--------------------------------------------------------------------------------





days, 25%, (iii) longer than 180 days but not more than 270 days, 50%, (iv)
longer than 270 days but not longer than 365 days, 75% and (v) longer than 365
days, 100%; and
(b)beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
fiscal quarters, an amount to be approved by the Administrative Agent (which
approval shall not be unreasonably withheld or delayed) as the projected
Consolidated EBITDA attributable to such Material Project (determined in the
same manner as set forth in clause (a) above, which amount shall, for the
avoidance of doubt, be net of any actual Consolidated EBITDA attributable to
such Material Project for such period) multiplied by (i)(x) for the measurement
period ending on the last day of the first full fiscal quarter after the
Commercial Operation Date, 3/4; (y) for the measurement period ending on the
last day of the second full fiscal quarter after the Commercial Operation Date,
1/2; and (z) for the measurement period ending on the last day of the third full
fiscal quarter after the Commercial Operation Date, 1/4, in each case, which
may, at the Borrower’s option, be added to actual Consolidated EBITDA for such
fiscal quarters;
provided that (y) not later than 15 days (or such shorter time as the
Administrative Agent may agree in its sole discretion) prior to the delivery of
a Compliance Certificate pursuant to Section 4.2(b) to the extent Material
Project EBITDA Adjustments will be made to Consolidated EBITDA in determining
compliance with the covenants set forth in Article VI, the Borrower shall have
delivered to the Administrative Agent a written request for Material Project
EBITDA Adjustments setting forth (A) the scheduled Commercial Operation Date for
such Material Project and (B) pro forma projections of Consolidated EBITDA and
costs and expenses attributable to such Material Project and (z) promptly after
request by the Administrative Agent, the Borrower shall have delivered to the
Administrative Agent such other supporting information reasonably requested by
the Administrative Agent; and provided further that the aggregate amount of all
Material Project EBITDA Adjustments during any measurement period shall be
limited to 15% of the total actual Consolidated EBITDA reflected in the
Compliance Certificate for such measurement period (which total actual
Consolidated EBITDA shall be determined without including any Material Project
EBITDA Adjustments).
“Material Real Property” shall mean, on any date of determination, any Real
Property owned in fee (whether acquired in a single transaction or in a series
of related transactions and including, for the avoidance of doubt, rights of
way, easements, servitudes and similar interests in Real Property) having a fair
market value as reasonably estimated by the Borrower (including the fair market
value of (a) any improvements owned by any Restricted Person and located thereon
and (b) with respect to gathering systems and pipelines, any rights of way,
easements, servitudes, fixtures, equipment, improvements, permits, records and
other Real Property appertaining thereto) on such date of determination
exceeding U.S.$5.0 million; provided that all Real Property (including, for the
avoidance of doubt, rights of way, easements, servitudes and similar interests
in Real Property) upon which any pipeline or gathering system is situated or
projected to be situated shall be deemed to be Material Real Property if such
pipeline or gathering system, as applicable, has a fair market value exceeding
U.S.$5.0 million.
“Maturity Date” means May 10, 2023, or, if earlier, the date upon which the
Loans become due and payable in full, whether by acceleration or otherwise.


20

--------------------------------------------------------------------------------





“Midstream Activities” shall mean (a) the purchase, sale, lease (as lessor or
lessee), or other acquisition or disposition, ownership, construction,
operation, maintenance, financing (as borrower), and development by the Borrower
or the Borrower’s Restricted Subsidiaries of gathering, processing, treating,
compression, dehydration, transportation, and marketing facilities and all
related rights, assets, and interests, in each case, solely to the extent
relating to Hydrocarbons or water; (b) the gathering, processing, treating,
compression, dehydration, transportation, storage and marketing of Hydrocarbons
or water through those facilities under contracts with shippers and other
parties; and (c) regarding the forgoing, any other activities related or
incidental thereto or in anticipation of it.
“Midstream Assets” shall mean, collectively, (i) all Systems and Operating
Equipment, now or hereafter owned by any Restricted Person that are used in
connection with the Midstream Activities of such Restricted Person, (ii) all
inventory and all materials used or consumed in the processing of inventory, and
all products thereof, now or hereafter located in or on, or stored in or on,
transported through or otherwise related to the Restricted Person's Systems,
including all inventory (as such term is used in the UCC) and such other
property held by any Restricted Person for sale or lease (or in the possession
of other Persons while on lease or consignment) or furnished or to be furnished
under any service contract and all raw materials, work in process and materials
and supplies used or consumed in any Restricted Person’s business, and returned
or repossessed goods, together with any bill of lading, dock warrant, dock
receipt, warehouse receipt or order for the delivery of such goods of any
Restricted Person related to a System, and any other document which in the
regular course of business or financing is treated as adequately evidencing that
the Person in possession of it is entitled to receive, hold and dispose of the
document and the goods that it covers, and all proceeds thereof and all
accounts, contract rights and general intangibles under which such proceeds may
arise, and together with all Liens and security interests securing payment of
the proceeds of such inventory, including, but not limited to, those Liens and
security interests provided for under statutes enacted in the jurisdictions in
which the Systems are located, and (iii) all presently existing and hereafter
created Hydrocarbon purchase agreements, Hydrocarbon sales agreements, supply
agreements, raw material purchase agreements, product purchase agreements,
product sales agreements, processing agreements, exchange agreements, gathering
agreements, transportation agreements and other contracts and agreements which
cover, affect, or otherwise relate to the transportation and/or processing of
Hydrocarbons through or in a Restricted Person's System, and all other contracts
and agreements (including, without limitation, equipment leases, maintenance
agreements, electrical supply contracts and Swap Agreements) which cover, affect
or otherwise relate to a Restricted Person's System, or any part thereof,
together with any and all amendments, modifications, renewals or extensions (now
or hereafter existing) to any of the foregoing (but in each case only to the
extent of the Restricted Person’s interest therein).
“Midstream Assets Real Property Interests” shall have the meaning assigned to
such term in Section 3.23(b).
“Moody’s” means Moody’s Investors Service, Inc., or its successor.
“Mortgage” means, collectively, any deeds of trust and/or mortgages now,
heretofore or hereafter delivered by any Restricted Person to Administrative
Agent in connection with this


21

--------------------------------------------------------------------------------





Agreement or any transaction contemplated hereby to secure the payment of any
part of the Secured Obligations.
“Mortgaged Property” means any Real Property of a Restricted Person subject to a
Mortgage.
“Net Cash Proceeds” means cash proceeds received by any Restricted Person with
respect to (x) any Casualty Event, (y) any issuance of Indebtedness not
permitted by Section 5.1, or (z) any Disposition pursuant to Section 5.5(e)
(including cash proceeds subsequently received (as and when received by any
Restricted Person) in respect of noncash consideration initially received), to
the extent the amount of such proceeds in the aggregate exceeds $15,000,000 in
any fiscal year (it being understood that only the amount in excess of
$15,000,000 in any fiscal year will be considered “Net Cash Proceeds”) net of
(i) related expenses (including brokers’ fees or commissions, legal, accounting
and other professional and transactional fees, taxes, including transfer and
other taxes and the Borrower’s good faith estimate of income taxes, paid or
payable in connection therewith); (ii) amounts provided as a reserve, in
accordance with GAAP, against any liabilities under any indemnification
obligations associated therewith (but any such amounts that are released from
such reserve will constitute Net Cash Proceeds at the time of release); (iii)
with respect to Dispositions, the Borrower’s good faith estimate of payments
required to be made with respect to unassumed liabilities relating to the assets
sold within 90 days of such Disposition (but any such cash proceeds that are not
used to make payments in respect of such unassumed liabilities within 90 days of
such Disposition will constitute Net Cash Proceeds); (iv) the principal amount,
premium or penalty, if any, interest and other amounts in respect of any
Indebtedness for borrowed money that is secured by a senior Lien on the asset
sold in such Disposition and that is repaid with such proceeds (other than any
such Indebtedness assumed by the purchaser of such asset); and (v) other
customary fees, commissions, costs and other expenses incurred in connection
therewith.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, or amendment that requires the approval of all Lenders or all affected
Lenders and has been approved by Required Lenders.
“Non-Funding Lender” means a Lender described in clause (a) of the definition of
“Defaulting Lender”.
“Note” has the meaning given to such term in Section 2.1 and “Notes” means each
Note made by the Borrower pursuant to Section 2.1, collectively.
“Obligations” means all Liabilities from time to time owing by any Restricted
Person to any Lender Party under or pursuant to any of the Loan Documents,
including all Letter of Credit Liabilities. “Obligation” means any part of the
Obligations.
“OFAC” means the U.S. Treasury Department’s Office of Foreign Assets Control.
“Operating Equipment” shall mean all items or types of equipment or other
personal property used or useful in connection with any System, whether now
owned or hereafter acquired, for the sale, purchase, marketing, exchange,
processing, treating, compressing, handling, refining, refrigeration, storing,
transporting, transmitting or gathering of Hydrocarbons,


22

--------------------------------------------------------------------------------





including without limitation all pipelines, gas gathering lines, condensate
pipelines, residue gas pipelines, fixtures, pipes, piping, pipe racks, tubing,
vents, fittings, connections, regulators, gates, launchers, receivers, casing
seals, casing insulators and casing vents, all joints, flanges, rods, gauges,
all compressors and compressor, tank and pump sites, pumps, engines, loops,
laterals, heaters, coolers, filters, refrigerators, dehydrators, extractors,
measurement and pigging facilities, tanks, storage tanks, loading racks, scales,
markers, including caution signs, aerial markers, navigable waterway marks, mile
posts, and ground markers, cathodic or electric protection units and test
stations, starters, motors, housing, leaders, orifices, skid-mounted equipment,
exchangers, regenerators, reboilers, refrigeration equipment, separators,
meters, generators, all other surface or underground facilities, all fences, all
scrubbers, controls, pressure gauges and other gauges, all interconnections with
other pipelines, all valves, block valves, side valves, blowdown valves,
mainline valves, all test leads, all materials or gas products or by-products,
processing, treating, fractionating, refining, refrigeration, gas gathering,
storing, transporting, transmission, distribution, storing, delivering and/or
marketing equipment, all other items or types of equipment and associated or
component parts or supplies, including any and all machinery, tools, blueprints,
plans, furniture, furnishings and fixtures, all spare parts, component parts,
accessories, replacements or substitutions thereof and replacements therefor;
and all appurtenances or any portion of any System and related facilities or
their above-described associated or component parts as presently existing or as
hereafter existing whether as a result of repair, replacement or addition and
whether attached to, incorporated with such System and related facilities or
used in connection with such System and related facilities.
“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and limited liability company agreement or
operating agreement, and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.20).


23

--------------------------------------------------------------------------------





“Participant” has the meaning given to such term in Section 11.4(d).
“Participant Register” has the meaning given to such term in Section 11.4(d).
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56), which was signed into law October 26, 2001.
“Payment Account” means the account designated by Administrative Agent for the
disbursement of Loans.
“Payment in Full” will occur upon (a) the termination or expiration of the
Commitments, (b) indefeasible payment, in cash and in full, of all Obligations
(other than contingent indemnification obligations and other contingent
obligations not then due and payable), (c) the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to Administrative Agent and the applicable LC Issuer have been
made), and (d) the expiration, novation or termination of all Specified Swap
Agreements and payment in full of all obligations owing by any Restricted Person
thereunder (other than such Specified Swap Agreements and Swap Obligations as to
which other arrangements satisfactory to Administrative Agent and the applicable
Swap Agreement counterparty have been made).
“Permitted Business Expansion Project” means an expansion of the Restricted
Persons’ business through the construction of fixed or capital assets provided
each of the following conditions are met:
(a)the assets of such expansion are (i) acquired and owned by such Restricted
Person free and clear of all Liens other than Permitted Liens and (ii) pledged
as Collateral pursuant to the terms of the Loan Documents, and the
Administrative Agent is granted a first priority, perfected Lien therein
(subject to Permitted Liens);
(b)substantially all of the constructed assets are Midstream Assets;
(c)the Administrative Agent shall have received a certificate executed by a
Responsible Officer of the Borrower setting forth a description of the project
designated as a Permitted Business Expansion Project and a summary financial
analysis supporting the decision to undertake such expansion of the Restricted
Persons’ business through construction of fixed or capital assets;
(d)no Restricted Person, in connection with any such expansion, incurs or
assumes any Indebtedness except to the extent permitted under Section 5.1;
(e)all transactions in connection therewith shall be consummated in accordance
with all applicable Laws in all material respects of all applicable Governmental
Authorities; and
(f)no Default or Event of Default then exists or would result therefrom,
provided, however, that Permitted Business Expansion Project will not cover
individual well connections made to any of the Restricted Persons’ then existing
gathering systems.


24

--------------------------------------------------------------------------------





“Permitted Holders” means Unit Corporation and SP Investor Holdings, LLC.
“Permitted Investments” means:
(a)Cash Equivalents;
(b)existing Investments described in the Schedule 1.1;
(c)Investments consisting of Swap Agreements permitted under Section 5.3;
(d)normal and prudent extensions of credit by Restricted Persons to their
customers for buying goods and services in the ordinary course of business,
which extensions shall not be for longer periods than those extended by similar
businesses operated in a normal and prudent manner;
(e)Investments made by a Restricted Person in another Restricted Person; and
(f)Investments after the Closing Date by Restricted Persons in Unrestricted
Subsidiaries in an aggregate amount (valued at the time of the making thereof
and without giving effect to any write-downs or write-offs thereof) not to
exceed an amount equal to the sum of, without duplication, (i) the greater of
(A) $10,000,000 and (B) 5% of the Borrower's Consolidated Net Tangible Assets
plus (ii) any return of capital actually received by the Restricted Persons in
respect of investments previously made by them pursuant to this clause (f).
“Permitted Liens” means:
(a)statutory Liens for taxes, assessments or other governmental charges or
levies that are not yet delinquent or as to which any grace period (not to
exceed 60 days), if any, related thereto has not expired or that are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP;
(b)landlords’, operators’, carriers’, warehousemen’s, repairmen’s, mechanics’,
materialmen’s, or other like Liens that do not secure Indebtedness, in each case
only to the extent arising in the ordinary course of business and only to the
extent securing obligations that are not delinquent or that are being contested
in good faith by appropriate proceedings and for which adequate reserves have
been maintained in accordance with GAAP;
(c)minor defects and irregularities in title to any property, so long as such
defects and irregularities neither secure Indebtedness nor materially impair the
value of such property or the use of such property for the purposes for which
such property is held;
(d)Liens on cash or securities pledged to secure the performance of bids, trade
contracts, leases, statutory obligations and other obligations of a like nature
(excluding appeal bonds) incurred in the ordinary course of business and not
constituting Indebtedness;
(e)Liens under the Security Documents;




25

--------------------------------------------------------------------------------





(f)with respect only to property subject to any particular Security Document,
additional Liens burdening such property that are expressly allowed by such
Security Document;
(g)easements, restrictions, servitudes, permits, conditions, covenants,
exceptions or reservations in any property of any Restricted Person for the
purpose of wind development, roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil, coal or
other minerals or timber, and other like purposes, or for the joint or common
use of real estate, rights of way, facilities and equipment, that do not secure
Indebtedness and that do not materially interfere with the future development of
such property or with cash flow from such property;
(h)judgment and attachment Liens not giving rise to an Event of Default;
provided that such Liens are being contested in good faith and by appropriate
proceedings diligently pursued, no action to enforce such Lien has been
commenced, and adequate reserves or other appropriate provision, if any, as are
required by GAAP have been made therefor;
(i)pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislations;
(j)encumbrances on Midstream Assets consisting of terms, conditions, covenants,
exceptions, limitations, servitudes, permits, surface leases, and other similar
rights in respect of surface operations, easements, including easements for wind
development, pipelines, streets, alleys, highways, telephone lines, power lines,
railways, rights of way, zoning restrictions, restrictions on the use of real
property, licenses, defects, deficiencies and irregularities in the title
thereto, encroachments, protrusions and other similar charges or encumbrances,
minor right-of-way gaps, the reservation in any original grant from any
Governmental Authority of any land or interest therein and statutory exceptions
to title and minor title deficiencies on or with respect to any pipeline system
or other real property, in each case, whether now or hereafter in existence,
that would not, individually or in the aggregate, be reasonably expected to
materially interfere with the ordinary conduct of the business of the Restricted
Persons or materially detract from the use of the property which they affect;
(k)(i) Liens on fixed or capital assets acquired, constructed or improved by a
Restricted Person; provided that (A) such Liens secure Indebtedness permitted
under Section 5.1(c), (B) such Liens and the Indebtedness secured thereby exist
prior to or are incurred substantially simultaneously with the acquisition,
construction or improvement of such fixed or capital assets or within 180 days
thereafter, (C) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness, and (D) the amount of Indebtedness
secured thereby is not more than 100% of the purchase price plus reasonable
costs and expenses in connection therewith, and (ii) Liens in the nature of
precautionary financing statements filed against leased property by lessors
holding Capital Lease Obligations included in Indebtedness permitted under
Section 5.1(c) or by lessors under operating leases;
(l)Contractual Liens which arise in the ordinary course of business under joint
venture agreement, contracts for the sale, transportation or exchange of oil and
natural gas, marketing agreements, processing agreements, processing plant
agreements, dehydration agreements, operating agreements, pipeline, gathering or
transportation agreements, compression


26

--------------------------------------------------------------------------------





agreements, balancing agreements, construction agreements, disposal agreements,
and other agreements which are usual and customary in the midstream business and
are for claims which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP;
(m)Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution, provided that no such deposit account is dedicated cash
collateral account or is subject to restrictions against access by the depositor
in excess of those set forth by regulations promulgated by the Board and no such
deposit account is intended by Borrower or any of its Subsidiaries to provide
collateral to the depository institution;
(n)Liens under any sale/leaseback transaction permitted by Section 5.12;
(o)in connection with the sale or transfer of any Equity or other assets in a
transaction permitted hereunder, customary rights and restrictions contained in
agreements relating to such sale or transfer pending the completion thereof;
(p)Liens securing Indebtedness permitted by Section 5.1(i);
(q)Liens on Equity of Unrestricted Subsidiaries; and
(r)Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Borrower or any Restricted Subsidiary in
connection with any letter of intent or purchase agreement for an acquisition or
other transaction permitted hereunder.
“Permitted Tax Distribution” has the meaning given to such term in Section 5.6.
“Person” means any natural person or any corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
established by a Restricted Person and any ERISA Plan.
“Platform” has the meaning given to such term in Section 11.3(d)(i).
“Prime Rate” means, as of any date of determination, the rate of interest most
recently published by The Wall Street Journal and designated as the “National
Prime Rate”, as selected by Administrative Agent, as of any date of
determination (in this definition called the “Index”), as calculated in
accordance with Section 1.4. The Index is not necessarily the lowest rate
charged by Administrative Agent on its loans. If the Index becomes unavailable
during the term of this Agreement, Administrative Agent may designate a
substitute index after notifying Borrower and Lenders. Any change in the Prime
Rate will become effective as of the date the rate of interest is different from
that on the preceding Business Day. Under no circumstances will the interest
rate on the Loans be more than the Highest Lawful Rate.


27

--------------------------------------------------------------------------------





“Pro Rata Share” means, with respect to any Lender at any time, the percentage
(carried out to the eighth decimal place) of the Aggregate Commitment
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.19. If the commitment of each Lender to make Loans and the
obligation of each LC Issuer to issue or extend Letters of Credit have been
terminated pursuant to Section 8.1 or if the Commitments have expired, then the
Pro Rata Share of each Lender shall be determined based on the Pro Rata Share of
such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Pro Rata Share of each Lender is set forth opposite the
name of such Lender on the Lenders Schedule or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.
“Real Property” shall mean, collectively, all right, title and interest of a
Restricted Person in and to any and all parcels of real property owned or leased
by a Restricted Person together with all improvements and appurtenant fixtures,
easements and other property and rights incidental to the ownership, lease or
operation thereof.
“Recipient” means (a) Administrative Agent, (b) any Lender, and (c) any LC
Issuer, as applicable.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the equity holders, partners, directors, officers, employees, agents,
trustees, administrators, managers, advisors and representatives of such Person
and of such Person’s Affiliates.
“Required Lenders” means Lenders having at least 50% of the Aggregate Commitment
or, if the commitment of each Lender to make Loans and the obligation of each LC
Issuer to issue or extend Letters of Credit have been terminated pursuant to
Section 8.1, Lenders holding in the aggregate at least 50% of the Facility Usage
(with the aggregate amount of each Lender’s risk participation and funded
participation in Letter of Credit Liabilities being deemed “held” by such Lender
for purposes of this definition); provided that the Commitment of, and the
portion of the Facility Usage held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.
“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, the Chief Financial Officer, the Treasurer or any Vice President of
such Person (or, if such Person has no such officers and is a partnership or
limited liability company, of a general


28

--------------------------------------------------------------------------------





partner, manager or member of such Person). Unless otherwise specified, all
references to a Responsible Officer herein mean a Responsible Officer of
Borrower.
“Restricted Persons” means, collectively, Borrower, each Guarantor and each
Subsidiary of Borrower that becomes a Guarantor, and “Restricted Person” means
any of the foregoing. Provided that any Subsidiary of Borrower that is an
Unrestricted Subsidiary will not be deemed a Restricted Person.
“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.
“S & P” means Standard & Poor’s Ratings Services (a division of The McGraw Hill
Companies), or its successor.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom or
any other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clause (a) or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom or any other relevant
sanctions authority.
“Secured Obligations” means all Obligations, Cash Management Obligations and
Swap Obligations under Specified Swap Agreements.
“Security Agreement” means a Security Agreement to be executed by each
Restricted Person in favor of the Administrative Agent for the benefit of the
Lenders in form and substance satisfactory to the Administrative Agent in its
sole discretion.
“Security Documents” means each Guaranty, each Mortgage, each Security
Agreement, each UCC financing statement and fixture filing and all other
security agreements, deeds of trust, mortgages, chattel mortgages, pledges,
guaranties, financing statements, continuation statements, extension agreements,
subordination agreements, intercreditor agreements, and other agreements or
instruments now, heretofore, or hereafter delivered by any Restricted Person to
Administrative Agent in connection with this Agreement or any transaction
contemplated hereby to secure or guarantee the payment of any part of the
Secured Obligations or the performance of any Restricted Person’s other duties
and obligations under the Loan Documents.
“Settlement Date” has the meaning assigned to such term in Section 10.13(a).


29

--------------------------------------------------------------------------------





“Specified Equity Contribution” means any direct or indirect Investment in
Borrower pursuant to Section 8.6 in cash in the form of a capital contribution
to Borrower or the purchase of Equity issued by Borrower, excluding Disqualified
Capital Stock.
“Specified Swap Agreement” means any Swap Agreement in respect of interest
rates, currency exchange rates, commodities, weather, power or emissions entered
into by Borrower or any Guarantor and any Person that is a Lender or an
Affiliate of a Lender at the time such Swap Agreement is entered into (or, in
respect of any Swap Agreement entered into prior to the Closing Date, any Person
that is a Lender or any Affiliate of a Lender on the Closing Date, which has
been designated as a “Specified Swap Agreement” by such Lender and Borrower or
such Guarantor, by notice to the Administrative Agent not later than 15 days
after the later of (i) the Closing Date and (ii) the execution and delivery by
Borrower or such Guarantor of such Swap Agreement (or such later date agreed by
the Administrative Agent and Borrower, but in no event more than 30 days after
such later date referred to above); provided that for purposes of determining
any Guarantee Obligations of any Guarantor pursuant to the Security Documents,
the definition of “Specified Swap Agreement” shall not create any guarantee by
any Guarantor of (or grant of security interest by any Guarantor to support, if
applicable) any Excluded Swap Obligation of such Guarantor.
“Subsidiary” means, with respect to any Person, any corporation, association,
partnership, limited liability company, joint venture, or other business or
corporate entity, enterprise or organization that is directly or indirectly
(through one or more intermediaries) controlled by or 50% or more owned by such
Person; provided that associations, joint ventures or other relationships (a)
that are established pursuant to a standard form operating agreement or similar
agreement or that are partnerships for purposes of federal income taxation only,
(b) that are not corporations or partnerships (or subject to the Uniform
Partnership Act) under applicable state Law, and (c) whose businesses are
limited to the exploration, development and operation of oil, gas or mineral
properties and interests owned directly by the parties in such associations,
joint ventures or relationships, shall not be deemed to be “Subsidiaries” of
such Person.
“Support Agreement” has the meaning given to such term in Section 2.9.
“Supported Letters of Credit” means a Letter of Credit issued by an LC Issuer
other than BOK.
“Swap Agreement” means, any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section 1a(47) of the Commodity Exchange Act,
including any agreement with respect to any swap, forward, future or derivative
transaction or option or similar agreement involving, or settled by reference
to, one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of Borrower or any of its
Subsidiaries shall be a “Swap Agreement”.
“Swap Obligations” means, with respect to any Person, any and all obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising,


30

--------------------------------------------------------------------------------





evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.
“System” shall mean, collectively, all gathering systems and/or pipeline
systems, and all materials, equipment, and other property now or hereafter
located on the Gathering System Premises or used or held for use, regardless of
where the same are located, in connection with, or otherwise related to such
gathering systems and/or pipeline systems and all equipment, including, but not
limited to, all fittings, furnishings, appliances, apparatus, machinery, gas
processing, treatment, storage, transportation, extraction fractionation,
exchange and/or manufacturing facilities and units and other units, gas, liquid
product and other storage tanks, liquid product truck loading terminals, and
other gathering assets now or hereafter located on or in (or, whether or not
located thereon or therein, used or held for use in connection with) such
gathering systems or pipeline systems. For purposes of this definition,
“Gathering System Premises” means the easements, rights-of-way, servitudes, fee
tracts, real property, and permits, licenses, orders, certificates, and related
instruments (collectively, and together with all of the property and other
rights, privileges, interests, titles, estates, and claims appurtenant thereto,
herein referred to as the “Easements”) and any strips and gaps within or
adjoining any real property included in or covered by the Easements, all rights
of ingress and egress to and from such real property, all easements, servitudes,
rights-of-way, surface leases, fee tracts and other surface rights affecting
said Easements, and all rights appertaining to the use and enjoyment of said
Easements, rights, estates, titles, claims, and interests, including, without
limitation, lateral support, drainage, mineral, water, oil and gas rights.
“Tax Returns” has the meaning given to such term in Section 3.18.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Thirty-Day LIBOR Rate” means a rate (expressed to the fifth decimal place)
equal to (a) the rate of interest that is identified and normally published by
ICE Benchmark Administration as the offered rate for loans in United States
dollars for thirty-day periods as of 11:00 a.m. (London time) on each Business
Day, plus (b) the maximum reserve requirement, if any, then imposed under
Regulation D for “Eurocurrency Liabilities” (as defined therein). If ICE
Benchmark Administration no longer reports the LIBOR or Administrative Agent
determines in good faith that the rate so reported no longer accurately reflects
the rate available to Administrative Agent in the London Interbank Market or if
such index no longer exists or accurately reflects the rate available to
Administrative Agent in the London Interbank Market, Administrative Agent may
select a replacement index.
“Threshold Amount” means $2,000,000.
“Type” means, with respect to any Loan, the characterization of such Loan as
either a Base Rate Loan or a LIBOR Loan.


31

--------------------------------------------------------------------------------





“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Tax Compliance Certificate” has the meaning given to such term in Section
2.17(g)(ii)(B)(III).
“UCC” means the Uniform Commercial Code in effect in the State of Oklahoma from
time to time or of any other state the laws of which are required to be applied
in connection with the perfecting of security interests in any Collateral.
“United States” and “U.S.” mean the United States of America.
“Unrestricted Subsidiary” means (i) any Subsidiary which Borrower has designated
in writing to the Administrative Agent to be an Unrestricted Subsidiary under
Section 5.15 or (ii) that is a Subsidiary of an Unrestricted Subsidiary,
excluding any such Subsidiary that is subsequently re-designated as a Restricted
Subsidiary in accordance with this Agreement.
“Unused Availability” means, at any time of determination, an amount equal to
the Aggregate Commitment minus the Facility Usage.
“Utilization Percentage” means, as of any day, the fraction expressed as a
percentage, the numerator of which is the Facility Usage on such day, and the
denominator of which is the Aggregate Commitment.
“Withholding Agent” means Borrower and Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.2.    Exhibits and Schedules; Additional Definitions. All Exhibits and
Schedules attached to this Agreement are a part hereof for all purposes.
Section 1.3.    Terms Generally; References and Titles. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” References to a Person’s “discretion” means its sole
and absolute discretion. Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented, restated or otherwise modified
(subject to any restrictions on such amendments, supplements, restatements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and


32

--------------------------------------------------------------------------------





Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) any reference to any Law herein shall,
unless otherwise specified, refer to such Law, as amended, modified or
supplemented from time to time, and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. References to any document, instrument, or
agreement (a) shall include all exhibits, schedules, and other attachments
thereto, and (b) shall include all documents, instruments, or agreements issued
or executed in replacement thereof. Titles appearing at the beginning of any
subdivisions are for convenience only and do not constitute any part of such
subdivisions and shall be disregarded in construing the language contained in
such subdivisions. The phrases “this section” and “this subsection” and similar
phrases refer only to the sections or subsections hereof in which such phrases
occur. The word “or” is not exclusive. Accounting terms have the meanings
assigned to them by GAAP, as applied by the accounting entity to which they
refer. References to “days” shall mean calendar days, unless the term “Business
Day” is used.
Section 1.4.    Computations and Determinations. Other than calculations in
respect of interest accruing by reference to the Base Rate or Alternate Base
Rate (which shall be made on the basis of actual number of days elapsed in a
365/366 day year), all interest and fees under each Loan Document shall be
calculated on the basis of a 360-day year for the actual number of days elapsed.
The date of funding of a Base Rate Loan and the first day of an Interest Period
with respect to a LIBOR Loan shall be included in the calculation of interest.
The date of payment of a Base Rate Loan and the last day of an Interest Period
with respect to a LIBOR Loan shall be excluded from the calculation of interest.
Unless otherwise expressly provided herein or unless Required Lenders otherwise
consent, all financial statements and reports furnished to any Lender Party
hereunder shall be prepared and all financial computations and determinations
pursuant hereto shall be made in accordance with GAAP.
Section 1.5.    Rounding. Any financial ratios required to be maintained by
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
Section 1.6.    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Central time (daylight or standard, as
applicable).
Section 1.7.    Joint Preparation; Construction of Indemnities and Releases.
This Agreement and the other Loan Documents have been reviewed and negotiated by
sophisticated parties with access to legal counsel and no rule of construction
shall apply hereto or thereto that would require or allow any Loan Document to
be construed against any party because of its role in drafting such Loan
Document. All indemnification and release provisions of this Agreement shall be
construed broadly (and not narrowly) in favor of the Persons receiving
indemnification or being released.
Section 1.8.    Pro Forma Calculations; Financial Covenant Compliance.




33

--------------------------------------------------------------------------------





(a)For purposes of determining compliance with any ratio set forth herein,
Material Acquisitions and Material Dispositions that have been made by any
Restricted Person during the reference period for which the calculation of such
ratio is made shall be given pro forma effect as if all such Material
Acquisitions and Material Dispositions (and all related financing transactions)
had occurred on the first day of the reference period. Additionally, if since
the beginning of such reference period any Person that subsequently became a
Restricted Person or was merged with or into the Borrower or any other
Restricted Person since the beginning of such reference period shall have made
any Material Acquisition or Material Disposition that would have required
adjustment pursuant to this provision, then such ratio shall be calculated
giving pro forma effect thereto for such reference period as if such Material
Acquisition or Material Disposition had occurred at the beginning of the
reference period; provided that (i) for any Material Acquisition with at least
six (6) months of historical operating data, the pro forma calculations will
utilize the historical operating data (annualized as necessary) plus an
allowance at the discretion of the Administrative Agent that shall not exceed 5%
of such historical data, and (y) for any Material Acquisition with less than six
(6) months of historical operating data, the pro forma calculations will utilize
a combination of historical operating data annualized and adjustments mutually
agreed between the Borrower and the Administrative Agent.
(b)For purposes of the calculations referred to herein and subject to the
approval of the Administrative Agent, such approval not to be unreasonably
withheld or delayed, whenever pro forma effect is to be given to a transaction,
the pro forma calculations (including any cost savings associated therewith)
shall be made in good faith by a Responsible Officer of the Borrower. In
addition, any such pro forma calculation may include adjustments appropriate, in
the reasonable determination of the Borrower and a Responsible Officer of the
Borrower, to reflect any operating expense reductions and other operating
improvements or synergies projected in good faith to result from any
acquisition, amalgamation, merger or operational change; provided that (x) such
operating expense reductions and other operating improvements or synergies are
reasonably identifiable, factually supportable, and reasonably expected to be
realized over the relevant period to which the pro forma calculations relate,
(y) with respect to operational changes (not resulting from an acquisition),
such actions are taken or committed to be taken during the reference period, and
(z) the Borrower delivers to the Administrative Agent, upon its request, a
certificate setting forth such operating expense reductions and other operating
improvements or synergies.
ARTICLE II - The Loans and Letters of Credit
Section 2.1.    Commitments to Lend; Notes. Subject to the terms and conditions
set forth herein, each Lender agrees to make loans to Borrower (herein called
such Lender’s “Loans”) upon Borrower’s request from time to time during the
Commitment Period; provided that (a) subject to Sections 2.16 and 2.19, Loans of
the same Type shall be made by Lenders in accordance with their respective Pro
Rata Shares and as part of the same Borrowing, and (b) after giving effect to
such Loans, the Facility Usage does not exceed the Aggregate Commitment then in
effect. The aggregate amount of all Loans (other than Loans made pursuant to
Section 2.12) in any Borrowing must be greater than or equal to (a) in the case
of LIBOR Loans, $1,000,000 or any higher integral multiple of $100,000, (b) in
the case of Base Rate Loans, $200,000 or any higher integral multiple of
$100,000, or (c) must equal the remaining Unused Availability. Interest on each
Loan shall accrue and be due and payable as provided


34

--------------------------------------------------------------------------------





herein. Each Loan shall be due and payable as provided herein, and shall be due
and payable in full on the Maturity Date. Subject to the terms and conditions
hereof, Borrower may borrow, repay, and reborrow hereunder. The obligation of
Borrower to repay to each Lender the aggregate amount of all Loans made by such
Lender, together with interest accruing in connection therewith, shall, at the
request of such Lender, be evidenced by a single promissory note (herein called
such Lender’s “Note”) made by Borrower payable to such Lender or its registered
assigns in the form of Exhibit A with appropriate insertions. The amount of
principal owing on any Lender’s Note at any given time shall be the aggregate
amount of all Loans theretofore made by such Lender minus all payments of
principal theretofore received by such Lender on such Note.
Section 2.2.    LIBOR Election. Borrower may request that Loans in a Borrowing
permitted to be made hereunder be LIBOR Loans, that outstanding portions of
Loans in a Borrowing permitted to be made hereunder be converted to LIBOR Loans
and that all or any portion of a Borrowing of LIBOR Loans be continued as LIBOR
Loans upon expiration of the applicable Interest Period. Any such request will
be made by submitting a Borrowing Notice to Administrative Agent. Once given,
and except as provided in Section 2.16, a Borrowing Notice shall be irrevocable
and Borrower shall be bound thereby. Upon the expiration of an Interest Period,
in the absence of a new Borrowing Notice submitted to Administrative Agent not
less than 3 Business Days prior to the end of such Interest Period, the LIBOR
Loans then maturing shall be automatically converted to Base Rate Loans. Loans
that are not requested as LIBOR Loans in accordance with this Section 2.2 shall
be Base Rate Loans. No more than 6 LIBOR Loans shall be outstanding at any time.
Section 2.3.    Requests for New Loans; Continuations; Conversions. Borrower
must give to Administrative Agent written or electronic notice (or telephonic
notice promptly confirmed in writing) of any requested Borrowing of new Loans to
be advanced by Lenders or continuations or conversions of existing Loans. Each
such notice constitutes a “Borrowing Notice” hereunder and must:
(a)specify (i) the aggregate amount of any such Borrowing of new Base Rate Loans
and the date on which such Base Rate Loans are to be advanced, or (ii) the
aggregate amount of any such Borrowing of new LIBOR Loans, the date on which
such LIBOR Loans are to be advanced (which date shall be the first day of the
Interest Period that is to apply thereto), and the length of the applicable
Interest Period; and
(b)be received by Administrative Agent not later than 12:00 noon on (i) the day
on which any such Base Rate Loans are to be made, or (ii) the 3rd Business Day
preceding the day on which any such LIBOR Loans are to be made.
Each such written request or confirmation must be made in the form and substance
of the “Borrowing Notice” attached hereto as Exhibit B, duly completed. Each
such telephonic request shall be deemed a representation, warranty,
acknowledgment and agreement by Borrower as to the matters that are required to
be set out in such written confirmation. Upon receipt of any such Borrowing
Notice, Administrative Agent shall give each Lender prompt notice of the terms
thereof. If all conditions precedent to such new Loans have been met, each
Lender will on the date requested promptly remit to Administrative Agent at
Administrative Agent’s office in Tulsa,


35

--------------------------------------------------------------------------------





Oklahoma, the amount of such Lender’s new Loan in immediately available funds,
and upon receipt of such funds, unless to its actual knowledge any conditions
precedent to such Loans have been neither met nor waived as provided herein,
Administrative Agent shall promptly make such Loans available to Borrower. Each
Lender at its option may make any Loan by causing any domestic branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement. Unless Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to Administrative Agent such Lender’s
share of such Borrowing, Administrative Agent may in its discretion assume that
such Lender has made such share available on such date in accordance with this
Section 2.3 and may, in reliance upon such assumption, make available to
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to Administrative Agent, then
the applicable Lender agrees to pay to Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to Borrower to but excluding the date of
payment to Administrative Agent, at the greater of the Federal Funds Rate and a
rate determined by Administrative Agent in accordance with banking industry
rules on interbank compensation. If Borrower and such Lender shall pay such
interest to Administrative Agent for the same or an overlapping period,
Administrative Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period. If such Lender pays its share of the
applicable Borrowing to Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Borrowing. Any payment by
Borrower shall be without prejudice to any claim Borrower may have against a
Lender that shall have failed to make such payment to Administrative Agent.
Section 2.4.    Use of Proceeds. Borrower shall use all Loans to finance capital
expenditures and acquisitions, to provide working capital for its operations and
for other general corporate purposes, including the issuance of Letters of
Credit to Restricted Persons. Borrower shall use all Letters of Credit for its
general corporate purposes. In no event shall the funds from any Loan or any
Letter of Credit be used directly or indirectly by any Person for personal,
family, household or agricultural purposes (but excluding costs associated with
use of land due to Borrower’s operation) or for the purpose, whether immediate,
incidental or ultimate, of purchasing, acquiring or carrying any “margin stock”
(as such term is defined in Regulation U) or to extend credit to others directly
or indirectly for the purpose of purchasing or carrying any such margin stock.
Borrower represents and warrants that Borrower is not engaged principally, or as
one of Borrower’s important activities, in the business of extending credit to
others for the purpose of purchasing or carrying such margin stock. No Borrowing
or Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law or applicable Sanctions.
Section 2.5.    Interest Rates and Fees; Payment Dates.
(a)Interest Rates. Subject to subsection (b) below, from and following the
Closing Date depending upon Borrower’s election from time to time, subject to
the terms hereof, to have Borrowings of the Loans accrue interest determined by
reference to the Adjusted Base Rate or the Adjusted LIBOR Rate, the principal
amount of the Loans outstanding from day to day and


36

--------------------------------------------------------------------------------





the principal amount of the other Obligations outstanding from day to day shall
bear interest at the applicable rates per annum set forth below:
(i)    if a Base Rate Loan, or any other Obligation other than a LIBOR Loan,
then at a rate per annum equal to the Adjusted Base Rate; and
(ii)    if a LIBOR Loan, then at a rate per annum equal to the Adjusted LIBOR
Rate.
(b)Default Rate. Notwithstanding the foregoing, from and after the occurrence
and during the continuance of an Event of Default, whether at stated maturity,
upon acceleration or otherwise, the Obligations shall bear interest, after as
well as before judgment, at a rate per annum equal to the Default Rate.
(c)Unused Fees. From and following the Closing Date, Borrower will pay to
Administrative Agent, for the account of Lenders in accordance with their
respective Pro Rata Shares, a fee in an amount equal to the average daily Unused
Availability for the Fiscal Quarter or portion thereof most recently ended
multiplied by the Commitment Fee Rate, calculated in accordance with Section
1.4. This unused fee shall be due and payable in arrears on the last day of each
Fiscal Quarter and at the end of the Commitment Period.
(d)Payment Dates. On each Interest Payment Date, Borrower shall pay to
Administrative Agent for the account of Lenders to whom such payment is owed all
unpaid interest that has accrued on the Loans to but excluding such Interest
Payment Date. On the Maturity Date, Borrower shall pay to Administrative Agent
for the account of Lenders to whom such payment is owed the entire unpaid
principal balance of the Loans then outstanding and all accrued and unpaid
interest on the Loans, together with all other amounts then due and constituting
Secured Obligations hereunder.
Section 2.6.    Optional Prepayments. Borrower may, from time to time and
without premium or penalty prepay the Loans, in whole or in part, upon prior
written notice to Administrative Agent; provided that (a) such notice must be
received by Administrative Agent not later than 12:00 noon (i) on the Business
Day on which any Base Rate Loan is to be prepaid and (ii) on the 3rd Business
Day preceding the day on which any LIBOR Loan is to be prepaid, (b) the
aggregate amounts of all partial prepayments of principal on the Loans equals
$200,000 (or, if less than $200,000, the remaining balance of the Loans) or any
higher integral multiple of $100,000, and (c) if Borrower prepays any LIBOR Loan
on any day other than the last day of the Interest Period applicable thereto, it
shall pay to Lenders any amounts due under Section 2.16. Each prepayment of
principal under this section shall be accompanied by all interest then accrued
and unpaid on the principal so prepaid. Any principal or interest prepaid
pursuant to this section shall be in addition to, and not in lieu of, all
payments otherwise required to be paid under the Loan Documents at the time of
such prepayment.
Section 2.7.    Mandatory Prepayments.
(a)If at any time the Facility Usage exceeds the Aggregate Commitment (whether
due to a reduction in the Aggregate Commitment in accordance with this Agreement
or otherwise), Borrower shall immediately upon demand prepay the principal of
the Loans in an


37

--------------------------------------------------------------------------------





amount equal to such excess (and, in the event all Loans are repaid in full and
an excess amount still exist, provide Cash Collateral in accordance with Section
2.14, if applicable) in an amount at least equal to such excess. Each prepayment
of principal under this section shall be accompanied by all interest then
accrued and unpaid on the principal so prepaid. Any principal or interest
prepaid pursuant to this section shall be in addition to, and not in lieu of,
all payments otherwise required to be paid under the Loan Documents at the time
of such prepayment.
(b)On or before the date that is 180 days after the receipt by any Restricted
Person of any Net Cash Proceeds, the Borrower shall use 100% of such Net Cash
Proceeds that have not been reinvested (or committed to be reinvested within 90
days after the end of such 180-day period, in which case the Borrower shall
apply any such Net Cash Proceeds that have not been reinvested by the end of
such 90-day period in accordance with this clause) in Midstream Assets to,
first, prepay the Loans (with such Net Cash Proceeds applied in accordance with
Section 2.15), and second, Cash Collateralize outstanding Letters of Credit in
accordance with the procedures set forth in Section 2.14. Notwithstanding the
foregoing, nothing contained in this Section 2.7(b) shall permit any Restricted
Person to make any Disposition not already permitted under Section 5.5.
Section 2.8.    Increase of Commitments; Additional Lenders.
(a)So long as no Event of Default has occurred and is continuing, Borrower may
propose to increase the Aggregate Commitment to up to $250,000,000 (the amount
of any such increase, the “Additional Commitment Amount”) through additional
Commitments from existing Lenders or other financial institution(s) or Person(s)
acceptable (which acceptance will not be unreasonably withheld or delayed) to
the Administrative Agent (an “Additional Lender”). No Lender (or any successor
thereto) shall have any obligation to increase its Commitment or its other
obligations under this Agreement and the other Loan Documents, and any decision
by a Lender to increase its Commitment shall be made in its sole discretion
independently from any other Lender. The sum of the increases in the Commitments
of the existing Lenders plus the Commitments of the Additional Lenders shall not
in the aggregate exceed the unsubscribed amount of the Additional Commitment
Amount.
(b)An increase in the Aggregate Commitment pursuant to this Section 2.8 shall
become effective upon the receipt by the Administrative Agent of a supplement or
joinder in form and substance satisfactory to the Administrative Agent executed
by the Borrower, by each Additional Lender and by each other Lender whose
Commitment is to be increased, setting forth the new Commitments of such Lenders
and setting forth the agreement of each Additional Lender to become a party to
this Agreement and to be bound by all the terms and provisions hereof, together
with Notes evidencing such increase in the Commitments, and such evidence of
appropriate corporate authorization on the part of the Borrower with respect to
the increase in the Commitments and such opinions of counsel for the Borrower
with respect to the increase in the Commitments as the Administrative Agent may
reasonably request.
(c)Upon the acceptance of any such supplement or joinder by the Administrative
Agent, the Aggregate Commitment shall automatically be increased by the amount
of the Commitment Amount added through such supplement or joinder and Schedule I
shall


38

--------------------------------------------------------------------------------





automatically be deemed amended to reflect the Commitments of all Lenders after
giving effect to the addition of such Additional Commitment Amount.
(d)Upon any increase in the amount of the Aggregate Commitment pursuant to this
Section 2.8 that is not pro rata among all Lenders, (x) within five Business
Days, in the case of any Base Rate Loans then outstanding, and at the end of the
then current Interest Period with respect thereto, in the case of any LIBOR
Loans then outstanding, all outstanding Loans shall be reallocated ratably among
the Lenders (including Additional Lenders) such that all outstanding Loans are
held by the Lenders in proportion to their respective Commitments after giving
effect to such increase and (y) effective upon such increase, the amount of the
participations held by each Lender in each Letter of Credit then outstanding
shall be adjusted automatically such that, after giving effect to such
adjustments, the Lenders shall hold participations in each such Letter of Credit
in proportion to their respective Commitments.
Section 2.9.    Letters of Credit. On the terms and subject to the conditions
set forth herein, the Commitments may be used by Borrower, in addition to the
making of Loans hereunder, for the issuance, prior to the Maturity Date, (i) by
BOK of Letters of Credit or guarantees or other agreements or arrangements
(each, a “Support Agreement”) to induce another LC Issuer to issue or increase
the amount of, or extend the expiry date of, one or more Letters of Credit, and
(ii) by another LC Issuer of one or more Letters of Credit, so long as, in each
case:
(a)Borrower shall have requested such issuance, increase or extension in writing
at least 2 Business Days before the relevant date thereof and shall have
delivered to BOK the documents required under Section 2.10;
(b)after giving effect to such issuance, increase or extension, (A) the
aggregate Letter of Credit Liabilities under all Letters of Credit do not exceed
the LC Sublimit and (B) the Facility Usage does not exceed the Aggregate
Commitment then in effect;
(c)the expiration date of such Letter of Credit is on or prior to the Letter of
Credit Termination Date;
(d)such Letter of Credit is to be used for general business operations of
Restricted Persons;
(e)such Letter of Credit is not directly or indirectly used to assure payment of
or otherwise support any Indebtedness of any Person other than Indebtedness of
any Restricted Person;
(f)the issuance of such Letter of Credit will be in compliance with all
applicable governmental restrictions, policies, and guidelines and will not
subject LC Issuer to any cost that is not reimbursable under Article IX;
(g)the form and terms of such Letter of Credit are acceptable to LC Issuer in
its discretion; and




39

--------------------------------------------------------------------------------





(h)all other conditions in this Agreement to the issuance of such Letter of
Credit have been satisfied.
LC Issuer will honor any such request if the foregoing conditions (a) through
(h) (the “LC Conditions”) have been met as of the date of issuance of such
Letter of Credit. LC Issuer may choose to honor any such request for any other
Letter of Credit for which the LC Conditions have not been satisfied but has no
obligation to do so and may refuse to issue any such other requested Letter of
Credit for any reason that LC Issuer in its discretion deems relevant. The
provisions of this Agreement dealing with Letters of Credit have been agreed to
only for the convenience of the parties if LC Issuer does not ultimately choose
to issue any Letter of Credit for which the LC Conditions have not been
satisfied.
Section 2.10.    Requesting Letters of Credit. Borrower must make written
application for any Letter of Credit at least 2 Business Days before the date on
which Borrower desires for LC Issuer to issue such Letter of Credit. By making
any such written application Borrower shall be deemed to have represented and
warranted that the LC Conditions described in Section 2.9 will be met as of the
date of issuance of such Letter of Credit. Each such written application for a
Letter of Credit must be made in writing on LC Issuer’s customary form, the
terms and provisions of which are hereby incorporated herein by reference (or in
such other form as may mutually be agreed upon by LC Issuer and Borrower).
Promptly after the LC Conditions for a Letter of Credit have been met as
described in Section 2.9 (or if LC Issuer otherwise desires to issue such Letter
of Credit), LC Issuer will issue such Letter of Credit at LC Issuer’s office in
Tulsa, Oklahoma (or, with respect to any Supported Letter of Credit, at such
office of LC Issuer that it deems appropriate). If any provisions of any LC
Application conflict with any provisions of this Agreement, the provisions of
this Agreement shall govern and control. Borrower shall promptly examine a copy
of each Letter of Credit and each amendment thereto that is delivered to it and,
in the event of any claim of noncompliance with Borrower’s instructions or other
irregularity, Borrower will immediately notify LC Issuer.
Section 2.11.    Letter of Credit Fees. Borrower shall pay (a) to Administrative
Agent, for the account of Lenders in accordance with their respective Pro Rata
Shares, a letter of credit fee with respect to the Letter of Credit Liabilities
for each Letter of Credit, computed for each day from the date of issuance of
such Letter of Credit to the date that is the last day a drawing is available
under such Letter of Credit, at a per annum rate equal to the Letter of Credit
Fee Rate (which shall be increased by 2% per annum during any period in which
interest on the Obligations accrues at the Default Rate) times the undrawn face
amount of such Letter of Credit and (b) to such LC Issuer, for its own account,
a letter of credit fronting fee at a rate equal to 0.25% per annum times the
undrawn face amount of such Letter of Credit (but in no event less than $500 per
annum); provided, however, any Letter of Credit fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to LC
Issuer pursuant to Section 2.19 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Pro Rata Shares allocable to such Letter of
Credit pursuant to Section 2.19(a)(iv), with the balance of such fee, if any,
payable to LC Issuer for its own account, but in no event less than $500 per
annum. Such fees shall be payable in arrears on the last day of each Fiscal
Quarter prior to the Maturity Date and on the


40

--------------------------------------------------------------------------------





Maturity Date. In addition, Borrower agrees to pay promptly to LC Issuer a $250
documentation fee that shall be due and payable on the date of issuance of each
Letter of Credit.
Section 2.12.    Reimbursement.
(a)Reimbursement by Borrower. If either (i) BOK shall make a payment to any
other LC Issuer pursuant to a Support Agreement, or (ii) any LC Issuer shall
honor any draw request under, and make payment in respect of, a Letter of
Credit, (A) Borrower shall reimburse LC Issuer for the amount of such payment no
later than 3:30 p.m. on the date of such payment (provided that Borrower is
given notice of such payment prior to 12:00 noon on such date) and (B) Borrower
shall be deemed to have immediately requested that Lenders make Base Rate Loans
in a principal amount equal to the amount of such payment (but solely to the
extent Borrower shall have failed to directly reimburse LC Issuer or, with
respect to Supported Letters of Credit, such other LC Issuer, for the amount of
such payment), in accordance with their Pro Rata Shares. Borrower shall pay
interest, on demand, on all amounts so paid by LC Issuer for each day until
Borrower reimburses LC Issuer therefor at the Adjusted Base Rate.
(b)Participation by Lenders. LC Issuer irrevocably agrees to grant and hereby
grants to each Lender, and, to induce LC Issuer to issue Letters of Credit
hereunder, each Lender irrevocably agrees to accept and purchase and hereby
accepts and purchases from LC Issuer, on the terms and conditions hereinafter
stated and for such Lender’s own account and risk, an undivided interest equal
to such Lender’s Pro Rata Share of LC Issuer’s obligations and rights under each
Letter of Credit issued hereunder and the amount of Letter of Credit Liabilities
paid by LC Issuer thereunder. Each Lender unconditionally and irrevocably agrees
with LC Issuer that, if any Letter of Credit Liabilities are paid under any
Letter of Credit for which LC Issuer is not reimbursed in full by Borrower in
accordance with the terms of this Agreement and the related LC Application
(including any reimbursement by means of concurrent Loans or by the application
of Cash Collateral), such Lender shall (in all circumstances and without set-off
or counterclaim) pay to LC Issuer on demand (and Administrative Agent may apply
Cash Collateral provided for this purpose), in immediately available funds at LC
Issuer’s address for notices hereunder, such Lender’s Pro Rata Share of Letter
of Credit Liabilities (or any portion thereof that has not been reimbursed by
Borrower). Each Lender’s obligation to pay LC Issuer pursuant to the terms of
this subsection is irrevocable and unconditional. If any amount required to be
paid by any Lender to LC Issuer pursuant to this subsection is paid by such
Lender to LC Issuer within 3 Business Days after the date such payment is due,
LC Issuer shall in addition to such amount be entitled to recover from such
Lender, on demand, interest thereon calculated from such due date at the Federal
Funds Rate. If any amount required to be paid by any Lender to LC Issuer
pursuant to this subsection is not paid by such Lender to LC Issuer within 3
Business Days after the date such payment is due, LC Issuer shall in addition to
such amount be entitled to recover from such Lender, on demand, interest thereon
calculated from such due date at the Default Rate applicable to Base Rate Loans.
(c)Distributions to Participants. Whenever LC Issuer has in accordance with this
section received from any Lender payment of such Lender’s Pro Rata Share of any
Letter of Credit Liabilities, if LC Issuer thereafter receives any payment of
Letter of Credit Liabilities or any payment of interest thereon (whether
directly from Borrower or by application of Cash Collateral or otherwise, and
excluding only interest for any period prior to LC Issuer’s demand


41

--------------------------------------------------------------------------------





that such Lender make such payment of its Pro Rata Share), LC Issuer will
distribute to such Lender its Pro Rata Share of the amounts so received by LC
Issuer; provided, however, that if any such payment received by LC Issuer must
thereafter be returned by LC Issuer, such Lender shall return to LC Issuer the
portion thereof that LC Issuer has previously distributed to it.
Section 2.13.    Reimbursement and Other Payments by Borrower. The obligations
of Borrower to reimburse BOK and/or the applicable LC Issuer pursuant to Section
2.12 shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement, under all circumstances
whatsoever, including the following:
(a)any lack of validity or enforceability of, or any amendment or waiver of or
any consent to departure from, any Letter of Credit or any related document;
(b)the existence of any claim, set-off, defense or other right that Borrower may
have at any time against the beneficiary of any Letter of Credit, the LC Issuer
(including any claim for improper payment), Administrative Agent, or any other
Person, whether in connection with any Loan Document or any unrelated
transaction; provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;
(c)any statement or any other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever;
(d)any affiliation between the LC Issuer and any Lender; or
(e)to the extent permitted under applicable Law, any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing.
Section 2.14.    Deposit Obligations of Borrower. In the event any Letters of
Credit are outstanding at the time that Borrower is required to repay the
Obligations in full or the Commitments are terminated, Borrower shall (i)
deposit with Administrative Agent (“Cash Collateral”) in an amount equal to 100%
of the aggregate outstanding Letter of Credit Liabilities to be available to LC
Issuer to reimburse payments of drafts drawn under such Letters of Credit and
pay any fees and expenses related thereto and (ii) prepay the fee payable under
Section 2.11 with respect to such Letters of Credit for the full remaining terms
of such Letters of Credit. Upon termination of any such Letter of Credit and
provided no Default then exists, the unearned portion of such prepaid fee
attributable to such Letter of Credit shall be refunded to Borrower, together
with the deposit described in the preceding clause (i) attributable to such
Letter of Credit, but only to the extent not previously applied by
Administrative Agent or LC Issuer in the manner described herein.
Section 2.15.    Payments to Lenders General Procedures. Borrower will make each
payment that it owes under the Loan Documents to Administrative Agent for the
account of the Lender Party to whom such payment is owed, in lawful money of the
United States, without set-off, deduction or counterclaim, and in immediately
available funds. Each such payment must be received by Administrative Agent not
later than 12:00 noon on the date such payment becomes due and payable (unless
provided otherwise under this Agreement). Any payment received by Administrative
Agent after such time will be deemed to have been made on the next following


42

--------------------------------------------------------------------------------





Business Day. Should any such payment become due and payable on a day other than
a Business Day, the maturity of such payment shall be extended to the next
succeeding Business Day, and, in the case of a payment of principal or past due
interest, interest shall accrue and be payable thereon for the period of such
extension as provided in the Loan Document under which such payment is due. Each
payment under a Loan Document shall be due and payable at the place set forth
for Administrative Agent on the Lenders Schedule. When Administrative Agent
collects or receives money on account of the Obligations, Administrative Agent
shall apply all money so collected or received, as follows (except as otherwise
provided in Section 8.3):
(a)first, for the payment of all Obligations that are then due (and if such
money is insufficient to pay all such Obligations, first to any reimbursements
due to Administrative Agent under Section 10.14 or ARTICLE IX - and then to the
partial payment of all other Obligations then due in proportion to the amounts
thereof, or as Administrative Agent shall otherwise determine, in its sole
discretion);
(b)then, for the prepayment of principal of the Loans, together with accrued and
unpaid interest on the principal so prepaid; and
(c)last, for the payment or prepayment of any other Obligations.
All payments applied to principal or interest shall be applied first to any
interest then due and payable, then to principal then due and payable, and last
to any prepayment of principal and interest in compliance with Section 2.6 and
Section 2.7.
Section 2.16.    LIBOR Provisions.
(a)Inability to Determine LIBOR. In the event, prior to commencement of any
Interest Period relating to a LIBOR Loan, the Administrative Agent shall
determine that adequate and reasonable methods do not exist for ascertaining
LIBOR, Administrative Agent shall promptly provide notice of such determination
to Borrower and Lenders (which shall be conclusive and binding on Borrower). In
such event and until Administrative Agent notifies Borrower and Lenders that the
circumstances giving rise to such notice no longer exist: (1) any request for a
LIBOR Loan or for a conversion to or continuation of a LIBOR Loan shall be
automatically withdrawn and shall be deemed a request for a Base Rate Loan, (2)
each LIBOR Loan will automatically, on the last day of the then current Interest
Period relating thereto, become a Base Rate Loan and (3) the obligations of such
Lender to make LIBOR Loans shall be suspended. If at any time Administrative
Agent determines (which determination shall be conclusive absent manifest error)
that (i) the circumstances set forth in the first sentence of this Section
2.16(a) have arisen and such circumstances are unlikely to be temporary or (ii)
the circumstances set forth in the first sentence of this Section 2.16(a) have
not arisen but ICE Benchmark Administration (or other administrator of LIBOR)
has made a public statement identifying a specific date after which LIBOR shall
no longer be quoted or used for determining interest rates for loans, then
Administrative Agent and Borrower shall endeavor to establish an alternate rate
of interest to LIBOR that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable. Notwithstanding


43

--------------------------------------------------------------------------------





anything to the contrary in Section 11.1, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as Administrative Agent shall not have received, within five Business Days
of the date notice of such alternate rate of interest is provided to Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment.
(b)Illegality. Notwithstanding any other provisions hereof, if any Law shall
make it unlawful for any Lender to make, fund or maintain LIBOR Loans, such
Lender shall promptly give notice of such circumstances to Administrative Agent
and Borrower. In such an event, (1) the commitment of such Lender to make LIBOR
Loans, continue LIBOR Loans as LIBOR Loans or convert Base Rate Loans to LIBOR
Loans shall be immediately suspended and (2) outstanding LIBOR Loans shall be
converted automatically to Base Rate Loans on the last day of the Interest
Period thereof or at such earlier time as may be required by Law.
(c)LIBOR Breakage Fee. Upon (i) any default by Borrower in making any borrowing
of, conversion into or continuation of any LIBOR Loan following Borrower’s
delivery to Administrative Agent of any applicable Borrowing Notice, or (ii) any
payment of a LIBOR Loan on any day that is not the last day of the Interest
Period applicable thereto (regardless of the source of such prepayment and
whether voluntary, by acceleration or otherwise), Borrower shall promptly pay
Administrative Agent for the account of each Lender an amount equal to the
amount of any losses, expenses and liabilities (including any loss (including
interest paid) in connection with the re‑employment of such funds) that such
Lender may sustain as a result of such default or such payment. For purposes of
calculating amounts payable to a Lender under this paragraph, such Lender shall
be deemed to have actually funded the relevant LIBOR Loan through the purchase
of a deposit bearing interest at LIBOR in an amount equal to the amount of that
LIBOR Loan and having a maturity and repricing characteristics comparable to the
relevant Interest Period; provided, however, that such Lender may fund each of
its LIBOR Loans in any manner it sees fit, and the foregoing assumption shall be
utilized only for the calculation of amounts payable under this subsection.
(d)Increased Costs. If, after the Closing Date, any Change in Law: (i) shall
impose, modify or deem applicable any reserve (including any reserve imposed by
the Board of Governors of the Federal Reserve System, or any successor thereto,
but excluding any reserve included in the determination of LIBOR pursuant to the
provisions of this Agreement), special deposit, compulsory loan, insurance
charge or similar requirement against assets of, deposits with or for the
account of, or credit extended or participated in by any Lender; or (ii) shall
impose on any Lender any other condition affecting its LIBOR Loans, any of its
Notes (if any) or its obligation to make LIBOR Loans; and the result of anything
described in clauses (i) and (ii) above is to increase the cost to (or to impose
a cost on) any Lender of making or maintaining any LIBOR Loan, or to reduce the
amount of any sum received or receivable by any Lender under this Agreement or
under any of its Notes (if any) with respect thereto, then upon demand by such
Lender (which demand shall be accompanied by a statement setting forth the basis
for such demand and a calculation of the amount thereof in reasonable detail, a
copy of which shall be furnished to Administrative Agent), Borrower shall
promptly pay to Administrative Agent for the account for such Lender such
additional amount as will compensate such Lender for such increased cost or such
reduction, so long as such amounts have accrued on or after the day that is 270
days prior to the date on which such Lender first made demand therefor.




44

--------------------------------------------------------------------------------





(e)Survival. Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Aggregate Commitment
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
Section 2.17.    Taxes.
(a)Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
any LC Issuer and the term “applicable Law” includes FATCA.
(b)Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower hereunder or under any other Loan Document shall be made
free and clear of and without deduction or withholding for any Taxes, except as
required by applicable Law. If any applicable Law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then (i)
the applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Law, and (ii) if
such Tax is an Indemnified Tax, then the sum payable by Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.
(c)Payment of Other Taxes by Borrower. Without limiting the provisions of
subsection (b) above, Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable Law, or at the option of Administrative
Agent timely reimburse it for the payment of, any Other Taxes.
(d)Indemnification by Borrower. Borrower shall indemnify each Recipient, within
10 days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to Borrower by a Lender (with a copy to Administrative
Agent), or by Administrative Agent on its own behalf or on behalf of a Lender,
shall be conclusive absent manifest error.
(e)Indemnification by Lenders. Each Lender shall severally indemnify
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that
Borrower has not already indemnified Administrative Agent for such Indemnified
Taxes and without limiting the obligation of Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.4(d) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by Administrative Agent in connection with any Loan Document, and any
reasonable expenses


45

--------------------------------------------------------------------------------





arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by Administrative Agent shall be conclusive absent manifest error. Each
Lender hereby authorizes Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by Administrative Agent to the Lender from any other source against any
amount due to Administrative Agent under this subsection (e).
(f)Evidence of Payments. As soon as practicable after any payment of Taxes by
Borrower to a Governmental Authority pursuant to this Section 2.17, Borrower
shall deliver to Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to Administrative Agent.
(g)Status of Lenders.
(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to
Borrower and Administrative Agent, at the time or times reasonably requested by
Borrower or Administrative Agent, such properly completed and executed
documentation reasonably requested by Borrower or Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(g)(ii)(A), (ii)(B) and (ii)(C) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing:
(A)    Any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed originals of
Internal Revenue Service Form W-9 certifying that such Lender is exempt from
United States federal backup withholding tax.
(B)    Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter


46

--------------------------------------------------------------------------------





upon the reasonable request of Borrower or Administrative Agent), whichever of
the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8 BEN-E, as applicable, establishing an exemption from, or reduction of,
United States federal withholding Tax pursuant to the “interest” article of such
tax treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8 BEN-E, as applicable, establishing an
exemption from, or reduction of, United States federal withholding Tax pursuant
to the “business profits” or “other income” article of such tax treaty;
(II)    executed originals of IRS Form W-8ECI;
(III)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not a “bank” within the
meaning of section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of Borrower within the meaning of section 881(c)(3)(B) of the
Internal Revenue Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form W-8
BEN-E, as applicable;
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8 BEN-E, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner; or
(V)    any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States federal withholding Tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit Borrower to determine the withholding or deduction
required to be made.
(C)    If a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or Section 1472(b) of the


47

--------------------------------------------------------------------------------





Internal Revenue Code, as applicable), such Lender shall deliver to Borrower and
Administrative Agent at the time or times prescribed by Law and at such time or
times reasonably requested by Borrower or Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by Borrower or Administrative Agent as may be necessary for
Borrower and Administrative Agent to comply with their obligations under FATCA
and to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (C), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. In addition, each Lender shall
indemnify Administrative Agent and Borrower for any withholding Tax or other
penalties imposed in connection with any “withholdable payment,” as defined in
Section 1473 of the Internal Revenue Code, made to a Foreign Lender that has
failed to comply with the reporting requirements or otherwise qualify for an
exemption under FATCA.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Administrative Agent in
writing of its legal inability to do so.
(h)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.17 (including by the payment
of additional amounts pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.17 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this paragraph (h) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (h), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (h) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax Returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(i)Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.


48

--------------------------------------------------------------------------------





Section 2.18.    Obligations of Lenders Several. The obligations of Lenders
hereunder to make Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 2.3 are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 9.3 on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 9.3.
Section 2.19.    Defaulting Lenders.
(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.1 and the definition of Required
Lenders.
(ii)Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity or otherwise) shall be
applied at such time or times as may be determined by Administrative Agent as
follows: first, to the payment of any amounts owing by that Defaulting Lender to
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to LC Issuer hereunder; third, if so
determined by Administrative Agent or requested by LC Issuer, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Letter of Credit; fourth, as Borrower may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which that Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by Administrative Agent; fifth, if so
determined by Administrative Agent and Borrower, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement; sixth, to the payment of
any amounts owing to Lenders or LC Issuer as a result of any judgment of a court
of competent jurisdiction obtained by any Lender or LC Issuer against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to Borrower as a result of
any judgment of a court of competent jurisdiction obtained by Borrower against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or Letter of
Credit Liabilities in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans or Letter of Credit Liabilities
were made at a time when the conditions set forth in Section 7.2 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and Letter
of Credit Liabilities owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or Letter of Credit


49

--------------------------------------------------------------------------------





Liabilities owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to deposit cash pursuant to Section 2.14
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto.
(iii)Certain Fees. That Defaulting Lender (1) shall not be entitled to receive
any unused fee pursuant to Section 2.5(c) for any period during which that
Lender is a Defaulting Lender (and Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (2) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.11.
(iv)Reallocation of Pro Rata Shares to Reduce Fronting Exposure. All or any part
of that Defaulting Lender’s participation in Letter of Credit Liabilities shall
be reallocated among Lenders (other than Defaulting Lenders, the “non-Defaulting
Lenders”) in accordance with their respective Pro Rata Shares (calculated
without regard to that Defaulting Lender’s Commitment) but only to the extent
that (x) the conditions set forth in Section 7.2 are satisfied at the time of
such reallocation (and, unless Borrower shall have otherwise notified
Administrative Agent at such time, Borrower shall be deemed to have represented
and warranted that such conditions are satisfied at such time), and (y) such
reallocation does not cause the aggregate amount of the Loans and participations
in Letter of Credit Liabilities of any non-Defaulting Lender to exceed such
non-Defaulting Lender’s Commitment. Subject to Section 11.13, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a non-Defaulting Lender as a result of
such non-Defaulting Lender’s increased exposure following such reallocation.
(b)Defaulting Lender Cure. If Borrower, Administrative Agent and LC Issuer agree
in writing in their discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which conditions may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as Administrative Agent may determine
to be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit to be held on a pro rata basis by the Lenders in accordance
with their Pro Rata Shares (without giving effect to Section 2.19(a)(iv)),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
Section 2.20.    Mitigation Obligations; Replacement of Lenders.




50

--------------------------------------------------------------------------------





(a)If any Lender requests compensation under Section 2.16, or requires Borrower
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall (at the request of Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.16 or 2.17, as the case may be, in the future, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)If any Lender requests compensation under Section 2.16, or if Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17
and, in each case, such Lender has declined or is unable to designate a
different lending office to alleviate the need for such compensation, or if any
Lender is a Defaulting Lender or a Non-Consenting Lender, then Borrower may, at
its sole expense and effort, upon notice to such Lender and Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.4), all of its interests, rights (other than its
existing rights to payments pursuant to Section 2.16 or Section 2.17) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
(i)Borrower shall have paid to Administrative Agent the assignment fee specified
in Section 11.4;
(ii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and its Pro Rata Share of the Letter of
Credit Liabilities, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.16) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or Borrower (in the case of all other
amounts);
(iii)in the case of any such assignment resulting from a claim for compensation
under Section 2.16 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments
thereafter;
(iv)such assignment does not conflict with applicable Law; and
(v)in the case of any assignment resulting from any Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


51

--------------------------------------------------------------------------------





A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.
Section 2.21.    Payments by Borrower; Presumptions by Administrative Agent.
Unless Administrative Agent shall have received notice from Borrower prior to
the date on which any payment is due to Administrative Agent for the account of
Lenders or LC Issuer hereunder that Borrower will not make such payment,
Administrative Agent may assume that Borrower has made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
the Lenders or LC Issuer, as the case may be, the amount due. In such event, if
Borrower has not in fact made such payment, then each of the Lenders or LC
Issuer, as the case may be, severally agrees to repay to Administrative Agent
forthwith on demand the amount so distributed to such Lender or LC Issuer, with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to Administrative Agent,
at the greater of the Federal Funds Rate and a rate determined by Administrative
Agent in accordance with banking industry rules on interbank compensation.
ARTICLE III - Representations and Warranties
To confirm each Lender’s understanding concerning Restricted Persons and
Restricted Persons’ businesses, properties and obligations and to induce
Administrative Agent and each Lender to enter into this Agreement and to extend
credit hereunder, Borrower represents and warrants to Administrative Agent and
each Lender that:
Section 3.1.    No Default. No Restricted Person is in default under or with
respect to any of its contractual obligations that could reasonably be expected
to cause a Material Adverse Change. No event has occurred and is continuing that
constitutes a Default.
Section 3.2.    Corporate Existence; Compliance with Law. Each Restricted Person
(a) is duly organized or formed, as applicable, validly existing and (if
relevant) in good standing under the Laws of the jurisdiction of its
organization, incorporation or formation, as the case may be, (b) has the
limited liability company, partnership or corporate power and authority and the
legal right to own and operate its property and assets, including its Midstream
Assets, to lease the property and assets it leases and causes to be operated as
lessee, and to conduct the business in which it is currently engaged under the
Governmental Requirements of each jurisdiction in which it owns, leases and/or
operates its property or assets, except where the failure to have such power,
authority and right could not, individually or in the aggregate, reasonably be
expected to cause a Material Adverse Change, (c) is duly qualified as a foreign
limited liability company or corporation, and (if relevant) in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
property or assets or the conduct of its business requires such qualification,
except to the extent that the failure to be so qualified could not, individually
or in the aggregate, reasonably be expected to cause a Material Adverse Change,
(d) is in compliance with its Organizational Documents in all material respects
and (e) is in compliance with all Governmental Requirements, except to the
extent that the failure to comply therewith could not, individually or in the
aggregate, reasonably be expected to cause a Material Adverse Change.


52

--------------------------------------------------------------------------------





Section 3.3.    Entity Power; Authorization; Due Execution. Each Restricted
Person has the power and authority, and the legal right, to execute, deliver and
perform the Loan Documents to which it is a party and has duly taken all
necessary limited liability company, corporate or other action to authorize the
execution and delivery by it of the Loan Documents to which it is a party and to
authorize the consummation of the transactions contemplated thereby and the
performance of its obligations thereunder. Borrower is duly authorized to borrow
funds hereunder. Each Restricted Person has duly executed and delivered each
Loan Document to which it is a party.
Section 3.4.    No Conflicts or Consents. The execution and delivery by the
various Restricted Persons of the Loan Documents to which each is a party, the
performance by each of its obligations under such Loan Documents, including the
borrowings hereunder and the use of proceeds thereof, and the consummation of
the transactions contemplated by the various Loan Documents do not and will not
(a) conflict with, violate or result in a breach of any provision of (i) any
Governmental Requirement, (ii) the Organizational Documents of any Restricted
Person, or (iii) any material agreement, mortgage, indenture, instrument,
document, contract, judgment, license, order, permit or other obligation
applicable to or binding upon any Restricted Person, (b) result in the
acceleration of any Indebtedness owed by any Restricted Person or (c) result in
or require the creation or imposition of any Lien upon any assets, properties or
revenues of any Restricted Person, except as expressly contemplated or permitted
in the Loan Documents. Except (i) as expressly contemplated in the Loan
Documents and (ii) such as have been obtained or made and are in full force and
effect, no permit, consent, approval, authorization or order of, and no notice
to or filing with, or other act by or in respect of, any Governmental Authority
or any other Person is required on the part of or in respect of a Restricted
Person in connection with the borrowings hereunder or the execution, delivery or
performance by any Restricted Person of any Loan Document or to consummate any
transactions contemplated by the Loan Documents.
Section 3.5.    Enforceable Obligations.
(a)This Agreement is, and the other Loan Documents when duly executed and
delivered will be, legal, valid and binding obligations of each Restricted
Person that is a party hereto or thereto, enforceable against such Restricted
Person in accordance with their terms except as such enforcement may be limited
by Debtor Relief Laws and by general equitable principles (whether enforcement
is sought by proceedings in equity or at law).
(b)As of the Closing Date and thereafter, each of the Security Documents is
effective to create in favor of Administrative Agent a legal, valid, binding and
enforceable Lien on the Collateral described therein and proceeds and products
thereof, and (i) when the Mortgages are filed in the designated recording
offices, each Mortgage shall constitute a fully perfected first priority Lien
on, and security interest in, all right, title and interest of such Restricted
Person in the Midstream Assets Real Property Interests described therein and the
proceeds and products thereof, as security for the Secured Obligations, and (ii)
when the UCC financing statements are filed in the designated applicable
recording office, the Administrative Agent will have a perfected first priority
Lien on, and security interest in, all right, title and interest of the each
Restricted Person in the Collateral described therein and the proceeds and
products thereof, as security for the Secured Obligations, in each case prior
and superior in right to any other Person other than Permitted Liens.




53

--------------------------------------------------------------------------------





Section 3.6.    Financial Statements.
(a)All financial statements, information and materials of Restricted Persons
heretofore delivered to any Lender fairly present Borrower’s Consolidated
financial position (including its assets and liabilities), as of the date or
dates thereof and the Consolidated results of Borrower’s operations and
Borrower’s Consolidated cash flows for the period or periods thereof. The
calculations set forth on Annex A attached hereto are accurate in all material
respects and each line item set forth therein is accurate in all material
respects. All financial statements that are pro forma financial statements were
prepared in good faith based upon assumptions specified therein with such pro
forma adjustments as have been accepted by Administrative Agent it being
understood that such assumptions are estimates and actual results may differ
significantly and such differences may be material. Except as disclosed on
Schedule 3.6, Restricted Persons currently have no material Guarantee
Obligations, contingent liabilities and liabilities for Taxes, or any long-term
leases or unusual forward or long-term commitments that are not reflected in the
most recent financial statements, information and materials referred to in this
section.
(b)Since December 31, 2017, there has been no development or event that has
caused or could reasonably be expected to cause a Material Adverse Change,
except as disclosed in Schedule 3.6.
Section 3.7.    Other Obligations and Restrictions. No Restricted Person has any
outstanding Liabilities of any kind (including contingent obligations, tax
assessments, and unusual forward or long-term commitments) that are, in the
aggregate, material to Borrower or material with respect to Borrower’s
Consolidated financial condition and not disclosed in Schedule 3.7 or otherwise
permitted under Section 5.1. Except as disclosed in Schedule 3.7, no Restricted
Person is subject to or restricted by any franchise, contract, deed, charter
restriction, or other instrument, restriction or obligation that could
reasonably be expected to cause a Material Adverse Change. No performance of a
contractual or other obligation by any Restricted Person, either unconditionally
or upon the happening of an event, would result in the creation or imposition of
a Lien (other than Permitted Liens) on the property, assets or revenues of any
Restricted Person.
Section 3.8.    Full Disclosure. No certificate, statement or other information
delivered herewith or heretofore by any Restricted Person to Administrative
Agent or any Lender in connection with the negotiation of this Agreement or in
connection with any transaction contemplated hereby, when taken as a whole,
contains any untrue statement of a material fact or omits to state any material
fact known to any Restricted Person (other than industry-wide risks normally
associated with the types of businesses conducted by Restricted Persons)
necessary to make the statements contained herein or therein not misleading in
any material respect as of the date made or deemed made; provided that, with
respect to forecasts or projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed by the preparers thereof to be reasonable at the time made and at the
time so furnished (it being understood that such forecasts and projections may
vary from actual results and that such variances may be material). There is no
fact known to any Restricted Person (other than industry-wide risks normally
associated with the types of businesses conducted by Restricted Persons) that
has not been disclosed to Administrative Agent and each Lender in writing that
could reasonably be expected to cause a Material Adverse Change.


54

--------------------------------------------------------------------------------





Section 3.9.    Litigation; Adverse Circumstances.
(a)Except as disclosed in Schedule 3.9: (i) there are no actions, suits,
investigations or legal, equitable, arbitrative or administrative proceedings
pending, or, to any Restricted Person’s knowledge, threatened, against any
Restricted Person or affecting any Collateral before any Governmental Authority
that could reasonably be expected to cause a Material Adverse Change, (ii) there
are no outstanding judgments, injunctions, writs, rulings or orders by any such
Governmental Authority against any Restricted Person or any Restricted Person’s
stockholders, partners, members, directors or officers or affecting any
Collateral or any of its material assets or property that could reasonably be
expected to cause a Material Adverse Change, and (iii) there are no actions,
suits, investigations or legal, equitable, arbitrative or administrative
proceedings or demands pending or, to any Restricted Person’s knowledge,
threatened that could adversely affect the rights of Borrower and its
Subsidiaries in and to any such Collateral, including any that challenge or
otherwise pertain to Borrower’s or any Restricted Person’s title to such
Collateral.
(b)Neither the business nor any property or asset of any Restricted Person is
presently affected by any fire, explosion, accident, strike, lockout, or other
dispute, embargo, act of God, act of public enemy or terrorism, or similar event
or circumstance, nor has any other event or circumstance relating to any
Restricted Person’s business, affairs, properties or assets occurred, any of
which could have a Material Adverse Change.
(c)No Restricted Person (A) is subject to regulation “as a natural-gas company”
under the Natural Gas Act (“NGA”); or (B) is subject to regulation as a “public
utility,” a “gas utility,” a “gas company” or other similar term under the laws
of any state and none of the Lenders, solely by virtue of the execution,
delivery and performance of this Agreement or the other Loan Documents, shall be
or become: (X) a “public-utility company,” a “holding company,” an “affiliate”
of a “holding company,” an “associate company” of a “holding company,” or a
“subsidiary company” of a “holding company,” as each such term is defined in the
Public Utility Holding Company Act of 2005 (“PUHCA”), or otherwise subject to
regulation under PUHCA; (Y) a “natural-gas company” or subject to regulation
under the NGA; or (Z) subject to regulation under the laws of any state with
respect to public utilities.
Section 3.10.    No ERISA Plans. Neither the Borrower nor any Restricted Person
maintains or contributes to, (or has or had an obligation to contribute to), any
Plan.
Section 3.11.    Environmental Laws. Except as disclosed in Schedule 3.11, and
for such matters that, individually or in the aggregate, could not reasonably be
expected to cause a Material Adverse Change, to Borrower’s knowledge, after
reasonable inquiry, (a) the conduct of each Restricted Person’s business
operations and the condition of each Restricted Person’s properties or assets
owned, operated or managed by such Restricted Person do not, and the condition
of each Restricted Person’s properties or assets which are operated or managed
by others does not, violate any Environmental Law or any other Governmental
Requirement relating primarily to the environment, Hazardous Materials, or
health and safety (as it relates to exposure to Hazardous Materials), (b) no
Restricted Person has received notice of, nor are there presently existing, any
judicial, administrative, arbitral or other proceeding (including any notice of
violation or alleged violation) under or relating to any Environmental Law or
any permit issued pursuant to any Environmental Law to which any Restricted
Person is, or to Borrower’s


55

--------------------------------------------------------------------------------





knowledge, will be, named as a party that is pending or, to Borrower’s
knowledge, threatened, (c) no Restricted Person has received any written request
for information, or been notified that any Restricted Person is a potentially
responsible party, under or relating to any Environmental Law or with respect to
any Hazardous Materials, (d) no Restricted Person has entered into any consent
decree, order, or settlement or other agreement, and no Restricted Person is
subject to any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law or any other
Governmental Requirement relating primarily to the environment or Hazardous
Materials, (e) no Restricted Person has assumed or retained, by contract,
operation of law or otherwise, any liabilities of any kind, fixed or contingent,
known or unknown, under any Environmental Law or with respect to any Hazardous
Materials, and (f) each Restricted Person has made available to Administrative
Agent, to the extent requested, copies of all significant reports,
correspondence and other documents in its possession, custody or control
regarding compliance by such Restricted Person with or potential liability of
such Restricted Person or any such operator under Environmental Laws or
environmental permits.
Section 3.12.    Names and Places of Business. No Restricted Person has, during
the 5 years preceding the Closing Date, been known by, or used any other trade
or fictitious name, except as disclosed in Schedule 3.12 or been organized in a
jurisdiction other than its jurisdiction of organization as of the date hereof.
Section 3.13.    Subsidiaries. Borrower does not presently have any Subsidiaries
except those listed in Schedule 3.13 or disclosed to Administrative Agent in
writing. No Restricted Person has any Equity investments in any other Person
except those listed in Schedule 3.13 or disclosed to Administrative Agent in
writing. Borrower owns, directly or indirectly, the Equity in each of its
Subsidiaries that is indicated in Schedule 3.13 or as disclosed to
Administrative Agent in writing.
Section 3.14.    Margin Regulations; Investment Company Act; Patriot Act.
(a)No part of the proceeds of any Loans will be used for buying or “carrying”
any “margin stock” (as such terms are defined in Regulation U) or for any
purpose that violates in any material respect the provisions of any Governmental
Authority. If reasonably requested by Administrative Agent, each Restricted
Person will furnish to Administrative Agent a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.
(b)No Restricted Person is an “investment company”, or a company “controlled” by
an “investment company”, within the meaning of the Investment Company Act of
1940, as amended. No Restricted Person is subject to regulation under any
Governmental Requirement that limits its ability to incur Indebtedness, other
than Regulation X of the Board of Governors of the Federal Reserve System.
(c)Each Restricted Person is in compliance, in all material respects, with the
Patriot Act. No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any (i) Governmental Authority’s officials or
employees, (ii) political party, (iii) official of any political party, (iv)
candidate for political office, or (v) any other Person acting in an official


56

--------------------------------------------------------------------------------





capacity, in each case in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.
Section 3.15.    Solvency; Compliance with Financial Covenants. Upon giving
effect to the making of the Loans, the execution and delivery of the Loan
Documents by each Restricted Person and the consummation of the transactions
contemplated hereby and thereby, the Restricted Persons, taken as a whole, will
not be Insolvent.
Section 3.16.    Title to Properties; Possession Under Leases.
(a)The Restricted Persons have good and valid record fee simple title to or
valid leasehold interest in all Real Property, subject solely to Permitted Liens
and except where the failure to have such title could not reasonably be expected
to result in, individually or in the aggregate, a Material Adverse Change. The
Restricted Persons have maintained, in all material respects and in accordance
with normal industry practice, all of the machinery, equipment, vehicles,
facilities and other tangible personal property now owned or leased by the
Restricted Persons that is necessary to conduct their business as it is now
conducted. All Mortgaged Properties are free and clear of Liens other than
Permitted Liens.
(b)Each Restricted Person has complied with all obligations under all leases to
which it is a party, except where the failure to comply could not result in a
Material Adverse Change, and all such leases are in full force and effect,
except leases in respect of which the failure to be in full force and effect
could not reasonably be expected to result in a Material Adverse Change. The
Restricted Persons enjoy peaceful and undisturbed possession under all such
leases, other than leases in respect of which the failure to enjoy peaceful and
undisturbed possession could not reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Change.
(c)The Restricted Persons have good title to or valid leasehold interests
(subject in each case to Permitted Liens) in all material respects in all
Material Real Property.
(d)The Restricted Persons own or possess, or have the right to use or could
obtain ownership or possession of or a right to use, on terms not materially
adverse to it, all patents, trademarks, service marks, trade names and
copyrights necessary for the present conduct of their business, without any
known conflict with the rights of others, and free from any burdensome
restrictions, except where such conflicts and restrictions could not reasonably
be expected to result in, individually or in the aggregate, a Material Adverse
Change.
(e)As of the Closing Date, neither the Borrower nor any of the other Restricted
Persons has received any notice of any pending or contemplated condemnation
proceeding affecting any of its Real Property or any sale or disposition thereof
in lieu of condemnation that remains unresolved as of the Closing Date.
(f)Neither the Borrower nor any other Restricted Person is obligated on the
Closing Date under any right of first refusal, option or other contractual right
to sell, assign or otherwise dispose of any of its Real Property or any interest
therein.
Section 3.17.    Use of Proceeds and Letters of Credit. All Letters of Credit
and all proceeds of the Loans will be used in compliance with Section 2.4.
Borrower will not request


57

--------------------------------------------------------------------------------





any Borrowing or Letter of Credit, and Borrower shall not use, and shall ensure
that its Subsidiaries and, to the knowledge of Borrower and any of its
Subsidiaries, its or their respective directors, managers, officers, employees
and agents shall not use, the proceeds of any Borrowing or Letter of Credit (a)
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
business or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state, or (c) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.
Section 3.18.    Taxes. Each Restricted Person has timely filed, or caused to be
timely filed, all federal, state and other tax returns, material reports and
material statements (collectively, “Tax Returns”) that are required to be filed
by such Restricted Person with the appropriate Governmental Authorities in all
jurisdictions in which such Tax Returns are required to be filed; all such Tax
Returns are true and correct in all material respects; each Restricted Person
has timely paid, prior to the date on which any fine, penalty, interest, late
charge or loss may be added thereto for non-payment thereof, all Taxes shown to
be due and payable on said Tax Returns or on any assessments made against such
Restricted Person or any of such Restricted Person’s properties or assets, and
all other material Taxes, fees or other charges imposed on such Restricted
Person’s or any of such Restricted Person properties or assets by or otherwise
due and payable to any Governmental Authority (other than any for which the
amount or validity of which are currently being contested in good faith by
appropriate proceedings and for which adequate reserves have been set aside in
accordance with GAAP); and no tax Lien has been filed against the property or
assets of any Restricted Person, and, to Borrower’s knowledge, no claim is being
asserted, with respect to any such Tax, fee or other charge, in each case, that
could reasonably be expected to have a Material Adverse Change. No Tax Return is
under audit or examination by any Governmental Authority, and no notice of such
an audit or examination or any assertion of any claim for Taxes has been given
or made by any Governmental Authority, in each case, that could reasonably be
expected to have a Material Adverse Change. Proper and accurate amounts have
been withheld by each Restricted Person, if and to the extent any such
withholdings are so required, for all periods in compliance in all material
respects with the tax, social security, health care and unemployment withholding
provisions of applicable Governmental Requirements, and such withholdings in
respect thereof, if any, have been timely paid to the respective Governmental
Authorities. No Restricted Person (a) intends to treat the Loans or any other
transaction contemplated hereby as being a “reportable transaction” (within the
meaning of Treasury Regulation 1.6011-4), and (b) is aware of any facts or
events that would result in such treatment. Without limiting the generality of
the foregoing, each Restricted Person has paid and discharged all material ad
valorem Taxes that are payable and have been assessed against its properties or
any part thereof and all material production, severance and other Taxes that are
payable and have been assessed against, or measured by, the production or the
value, or proceeds, of the production therefrom (other than in each case any for
which the amount or validity of which are currently being contested in good
faith by appropriate proceedings and for which adequate reserves have been set
aside in accordance with GAAP).
Section 3.19.    Swap Agreements. As of the Closing Date, no Restricted Person
is a party to any Swap Agreement.


58

--------------------------------------------------------------------------------





Section 3.20.    Insurance. The Midstream Assets of each Restricted Person are
insured with financially sound and reputable insurance companies that are not
Affiliates of such Restricted Person, in such amounts, with such deductibles and
covering such risks as are required to comply with Section 4.8. As to all
improved Closing Date Real Property, but only to the extent required by Flood
Insurance Laws, (i) Administrative Agent has received such flood hazard
determination forms, notices and confirmations thereof, and effective flood
hazard insurance policies (if applicable) with respect to such Closing Date Real
Property on or prior to the Closing Date, (ii) all flood hazard insurance
policies required hereunder have been obtained and remain in full force and
effect, and the premiums thereon have been paid in full, and (iii) except as
Borrower has previously given written notice thereof to Administrative Agent,
there has been no redesignation of any property into or out of special flood
hazard area. No Restricted Person has been refused insurance for any material
coverage for which it has applied or has had any policy of insurance terminated
(other than at such Restricted Person’s request).
Section 3.21.    Anti-Corruption Laws and Sanctions. Each Restricted Person has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Restricted Person and their respective directors, managers,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions. Each Restricted Person and, to the knowledge of Borrower, their
respective managers, officers, directors, employees and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in such Restricted Person being designated as a Sanctioned
Person. None of (a) each Restricted Person or (b) to the knowledge of Borrower,
any manager, officer, director, employee or agent of such Restricted Person that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or other transaction contemplated by this Agreement will violate
any Anti-Corruption Law or applicable Sanctions.
Section 3.22.    Not an EEA Financial Institution. No Restricted Person is an
EEA Financial Institution.
Section 3.23.    Real Property.
(a)Schedule 3.23 lists completely and correctly all Material Real Property owned
by the Restricted Persons on the Closing Date and the address or location
thereof, including the state in which such property is located.
(b)Subject to Permitted Liens, the Midstream Assets are covered by fee deeds,
rights of way, easements, leases, servitudes, permits, licenses, or other
instruments or interests in real property (collectively, the “Midstream Assets
Real Property Interests”) in favor of the applicable Restricted Person, recorded
or filed, as applicable and if and to the extent required in accordance with
applicable law to be so recorded or filed, in the real property records where
the real property covered thereby is located or with the office of the
applicable Railroad Commission or the applicable Department of Transportation,
except where the failure of the Midstream Assets to be so covered, or any such
documentation to be so recorded or filed, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Change. Subject
to Permitted Liens and except to the extent the failure would not reasonably be
expected to result in


59

--------------------------------------------------------------------------------





a Material Adverse Change, the Midstream Assets Real Property Interests granted
to the Restricted Persons that cover any Midstream Assets establish a continuous
parcel for such Midstream Assets such that the applicable Restricted Persons are
able to construct, operate, and maintain the Midstream Assets in, over, under,
or across the land covered thereby in the same way that a prudent owner and
operator would construct, operate, and maintain similar assets; provided,
however, some of the rights of way, easements, leases, servitudes, permits,
licenses, or other instruments or interests granted to a Restricted Person (or
their predecessors in interest) by private parties and Governmental Authorities
are (i) revocable at the right of the applicable grantor, (ii) subject to Liens
in favor of third parties that have not been subordinated to the rights of way,
easements, leases, servitudes, permits, licenses, or other instruments or
interests, and (iii) subject to certain defects, limitations and restrictions;
provided, further, none of the limitations, defects, and restrictions described
in clauses (i), (ii) and (iii) above, individually or in the aggregate, (A)
interfere with the ordinary conduct of business of any Restricted Person, or (B)
materially detract from the value or the use of the portion of the Systems which
are covered.
(c)Subject to Permitted Liens, the Midstream Assets are covered by Midstream
Assets Real Property Interests in favor of the Restricted Persons, except to the
extent the failure to be so covered would not reasonably be expected to result
in a Material Adverse Change. Subject to Permitted Liens and except to the
extent the failure would not reasonably be expected to result in a Material
Adverse Change, the Midstream Assets Real Property Interests do not contain any
restrictions that would prevent the Restricted Persons from constructing,
operating and maintaining any Midstream Assets in, over, under, and across the
land covered thereby in the same way that a prudent owner and operator would
construct, operate, and maintain similar assets.
(d)To the knowledge of any of the Borrower, there is no (i) breach or event of
default on the part of the any Restricted Person with respect to any Midstream
Assets Real Property Interests granted to such Restricted Person that covers any
of the Midstream Assets, (ii) breach or event of default on the part of any
other party to any Midstream Assets Real Property Interests granted to a
Restricted Person that covers any of the Midstream Assets, and (iii) event that,
with the giving of notice or lapse of time or both, would constitute such breach
or event of default on the part of a Restricted Persons with respect to any
Midstream Assets Real Property Interests granted to such Restricted Persons that
covers any of the Midstream Assets or on the part of any other party thereto, in
the case of clauses (i), (ii) and (iii) above, except for any breaches, defaults
or events, individually or in the aggregate, which would not reasonably be
expected to result in a Material Adverse Change. The Midstream Assets Real
Property Interests granted to a Restricted Persons that cover any of the
Midstream Assets (to the extent applicable) are in full force and effect in all
material respects and are valid and enforceable against the applicable such
Restricted Person in accordance with their terms (subject to the effect of any
applicable bankruptcy, reorganization, insolvency, moratorium, fraudulent
transfer, fraudulent conveyance or similar laws effecting creditors’ rights
generally and subject, as to enforceability to the effect of general principles
of equity) and all rental and other payments due thereunder, if any, by the
applicable Restricted Persons have been duly paid in accordance with the terms
of the Midstream Assets Real Property Interests except to the extent that a
failure of the Midstream Assets Real Property Interests to be in full force and
effect in all material respects or a failure by the applicable Restricted Person
to have duly paid all payments due thereunder, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Change.




60

--------------------------------------------------------------------------------





(e)The Midstream Assets are located within the confines of the Midstream Assets
Real Property Interests granted to the applicable Restricted Person and do not
encroach upon any adjoining property, except to the extent (i) the failure to be
so located or (ii) the existence of any such encroachment would not reasonably
be expected to result in a Material Adverse Change.
(f)Except as would not reasonably be expected to result a Material Adverse
Change, the material personal property used in the Restricted Persons’ Midstream
Activities is in good repair, working order, and condition, normal wear and tear
excepted.
Section 3.24.    Authorizations. Each Restricted Person has obtained from all
governmental regulatory authorities having jurisdiction (including the Federal
Energy Regulatory Commission or any governmental body or agency succeeding to
the functions of the Federal Energy Regulatory Commission), all necessary
authorizations to construct, own and operate its Midstream Assets.
ARTICLE IV - Affirmative Covenants
Borrower hereby warrants, covenants and agrees that until Payment in Full:
Section 4.1.    Payment and Performance. Borrower will, and will cause each
other Restricted Person to, observe, perform and comply with every term,
covenant and condition in any Loan Document applicable to that party.
Section 4.2.    Books, Financial Statements and Reports. Each Restricted Person
will at all times maintain full and accurate books of account and records (in
accordance with GAAP where applicable) applied on a consistent basis. Borrower
will maintain and will cause its Subsidiaries to maintain a standard system of
accounting, will maintain its Fiscal Year, and will furnish the following
statements and reports to Lenders at Borrower’s expense:
(a)Annual Financial Statements. As soon as available, and in any event within
120 days after the end of each Fiscal Year, starting with the Initial Financial
Statements, complete Consolidated financial statements of Borrower together with
all notes thereto, prepared in reasonable detail in accordance with GAAP,
together with an unqualified opinion, based on an audit using generally accepted
auditing standards, by an independent certified public accounting firm of
nationally recognized standing selected by Borrower and reasonably acceptable to
Administrative Agent, stating that such Consolidated financial statements have
been so prepared. These financial statements shall contain a Consolidated
balance sheet as of the end of such Fiscal Year and Consolidated statements of
earnings, cash flows, and changes in owners’ equity for such Fiscal Year, each
setting forth in comparative form the corresponding figures for the preceding
Fiscal Year.
(b)Quarterly Financial Statements. As soon as available, and in any event within
60 days after the end of each Fiscal Quarter, starting with the Initial
Financial Statements, (other than the Fiscal Quarter ending each December 31),
Borrower’s Consolidated balance sheet as of the end of such Fiscal Quarter and
Consolidated statements of earnings and cash flows for such Fiscal Quarter and
for the period beginning on the first day of the then current Fiscal Year to the
end of such Fiscal Quarter, all in reasonable detail and prepared in accordance
with GAAP, subject to changes resulting from normal year-end adjustments and the
absence of footnotes. In


61

--------------------------------------------------------------------------------





addition, Borrower will, together with each set of financial statements
furnished under this subsection (b) and each set of financial statements
furnished under subsection (a) of this section, furnish a Compliance Certificate
signed by a Responsible Officer of Borrower stating that such financial
statements are accurate and complete in all material respects (subject to normal
year-end adjustments and the absence of footnotes), stating that such
Responsible Officer has reviewed the Loan Documents, containing calculations
showing compliance (or non-compliance) at the end of such Fiscal Quarter with
the requirements of Article VI and stating that no Default exists at the end of
such Fiscal Quarter or at the time of such certificate or specifying the nature
and period of existence of any such Default.
(c)Report on Throughput Volumes, Well Connects and Capital Expenditures.
Together with each set of financial statements furnished under subsections (a)
and (b) of this section, Borrower will furnish a report (in form reasonably
satisfactory to Administrative Agent) describing as to the Major Systems,
individually, and as to all other systems, collectively, throughput volumes for
the prior Fiscal Quarter, well connects by systems having occurred in the prior
Fiscal Quarter and capital expenditures incurred by the Borrower during the
prior Fiscal Quarter.
(d)Annual Operating Budget. As soon as available, and in any event within 90
days after the end of each Fiscal Year, an annual operating budget for Borrower,
presented on a quarterly basis, showing projected revenues, expenses, capital
expenditures, production volumes and prices (in form reasonably satisfactory to
Administrative Agent), prepared by a Responsible Officer of Borrower.
(e)Material Contracts. Promptly upon its becoming available, copies of all
notices or documents received by Borrower or any other Restricted Person
pursuant to any Material Contract alleging a material default or nonperformance
by such Restricted Person thereunder or terminating or suspending any such
Material Contract.
Section 4.3.    Other Information and Inspections. Each Restricted Person will
furnish to each Lender any information that Administrative Agent may from time
to time request concerning any provision of the Loan Documents, any Collateral,
or any matter in connection with the businesses, properties, prospects,
financial condition and operations of any Restricted Person, including all
evidence that Administrative Agent from time to time reasonably requests in
writing as to the accuracy and validity of or compliance with all
representations, warranties and covenants made by any Restricted Person in the
Loan Documents, the satisfaction of all conditions contained therein, and all
other matters pertaining thereto. Each Restricted Person will permit
representatives appointed by Administrative Agent (including independent
accountants, auditors, agents, attorneys, appraisers and any other Persons) to
visit and inspect during normal business hours any of such Restricted Person’s
property, including its books of account, other books and records, and any
facilities or other business assets, and to make extra copies therefrom and
photocopies and photographs thereof, and to write down and record any
information such representatives obtain, and each Restricted Person shall permit
Administrative Agent or its representatives to investigate and verify the
accuracy of the information furnished to Administrative Agent or any Lender in
connection with the Loan Documents and to discuss all such matters with its
officers, employees and representatives.


62

--------------------------------------------------------------------------------





Section 4.4.    Notice of Material Events and Change of Address. Borrower will
promptly, and in no event later than 5 Business Days, after becoming aware
thereof, notify the Administrative Agent in writing, stating that such notice is
being given pursuant to this Agreement, of:
(a)the occurrence of any Material Adverse Change;
(b)the occurrence of any Default;
(c)the acceleration of the maturity of any Indebtedness owed by any Restricted
Person or of any default by any Restricted Person under any indenture, mortgage,
agreement, contract or other instrument to which any of them is a party or by
which any of them or any of their properties is bound, if such acceleration or
default could reasonably be expected to cause a Material Adverse Change;
(d)the occurrence of any Termination Event that could reasonably be expected to
cause a Material Adverse Change;
(e)any claim in excess of $2,000,000, any written notice of potential liability
of any Restricted Person under any Environmental Laws that could reasonably be
expected to exceed such amount, or any other material adverse claim asserted
against any Restricted Person or with respect to any Restricted Person’s
properties that could reasonably be expected to exceed such amount, but in each
case only to the extent such amounts represent exposure above that covered by
insurance, subject to normal deductibles;
(f)the execution by any Restricted Person of any Swap Agreement permitted by
Section 5.3; and
(g)the filing of any suit or proceeding against any Restricted Person in which
an adverse decision could reasonably be expected to cause a Material Adverse
Change.
Each notice pursuant to this section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action, if any, the applicable Restricted Person has
taken or proposes to take with respect thereto. Borrower will also notify
Administrative Agent and Administrative Agent’s counsel in writing at least 5
Business Days (or such shorter time as Administrative Agent may approve in
writing) prior to the date that any Restricted Person changes its name or its
location under the Uniform Commercial Code.
Section 4.5.    Maintenance of Properties.
(a)Each Restricted Person will maintain, preserve, protect, and keep all
Collateral and all other property used or useful in the conduct of its business
in good condition (ordinary wear and tear excepted) in accordance with prudent
industry standards, and in material compliance with all applicable Laws, in
conformity in all material respects with all applicable contracts, servitudes,
leases and agreements, and will from time to time make all repairs, renewals and
replacements needed to enable the business and operations carried on in
connection therewith to be promptly and advantageously conducted at all times.




63

--------------------------------------------------------------------------------





(b)(i) Each Restricted Person will maintain or cause the maintenance of the
interests and rights with respect to the Midstream Assets Real Property
Interests for the Midstream Assets except to the extent individually or in the
aggregate the failure to maintain such interests and rights would not reasonably
be expected to result in a Material Adverse Change, (ii) subject to the
Permitted Liens and except to the extent the failure would not reasonably be
expected to result in a Material Adverse Change, maintain the Midstream Assets
within the confines of the Midstream Assets Real Property Interests granted to
the applicable Restricted Person with respect thereto without material
encroachment upon any adjoining property, (iii) maintain such rights of ingress
and egress necessary to permit the Restricted Persons to inspect, operate,
repair, and maintain the Midstream Assets, except to the extent that failure to
maintain such rights, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Change and provided that the Restricted
Persons may hire third parties to perform these functions, and (iv) maintain all
material agreements, licenses, permits, and other rights required for any of the
foregoing described in clauses (i), (ii) and (iii) in full force and effect in
accordance with their terms, timely make any payments due thereunder, and
prevent any default thereunder which could result in a termination or loss
thereof, except with respect to any failure to maintain any material agreements,
licenses, permits and other rights required herein, to make any such payments,
or to prevent any such default, that would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Change.
Section 4.6.    Maintenance of Existence and Qualifications. Each Restricted
Person will maintain and preserve its existence and its rights and franchises in
full force and effect and will qualify to do business in its jurisdiction of
organization and, except where failure to do so would not reasonably be expected
to result in a Material Adverse Change, all states or jurisdictions where any of
its properties that are subject to a Mortgage are located.
Section 4.7.    Payment of Trade Liabilities, Taxes, Etc. Each Restricted Person
will (a) timely file all Tax Returns including any extensions, (b) timely pay
all material taxes, assessments, and other governmental charges or levies
imposed upon it or upon its income, profits or property before the same become
delinquent, (c) within 120 days past the original invoice billing date therefor,
pay and discharge all Liabilities owed by it on ordinary trade terms to vendors,
suppliers and other Persons providing goods and services used by it in the
ordinary course of its business, (d) pay and discharge before the same becomes
delinquent all other material Liabilities now or hereafter owed by it, other
than royalty payments suspended in the ordinary course of business, and (e)
maintain appropriate accruals and reserves for all of the foregoing in
accordance with GAAP. Each Restricted Person may, however, delay paying or
discharging any of the foregoing so long as it is in good faith contesting the
validity thereof by appropriate proceedings, if necessary, and has set aside on
its books adequate reserves therefore that are required by GAAP.
Section 4.8.    Insurance.
(a)Required Insurance. Each Restricted Person will maintain in full force and
effect (i) casualty insurance on all applicable material real and personal
property included in the Collateral on an all-risks basis (including the perils
of flood and quake where required by law) covering the repair and replacement
cost of all such property of the kinds customarily carried or maintained by
Persons of established reputation engaged in similar businesses and in amounts


64

--------------------------------------------------------------------------------





and with deductibles reasonably acceptable to Administrative Agent, (ii)
insurance coverage for public liability insurance (including products/completed
operations liability coverage), in each case of the kinds customarily carried or
maintained by Persons of established reputation engaged in similar businesses
and in amounts and with deductibles reasonably acceptable to Administrative
Agent, and (iii) such other insurance coverage in such amounts and with respect
to such risks as Administrative Agent may reasonably request. All such insurance
shall be provided by financially sound and reputable insurance companies not
Affiliates of Borrower and having a minimum A.M. Best rating of A, size category
VII. On or prior to the Closing Date, and at all times thereafter, Restricted
Persons will cause Administrative Agent to be named as an additional insured and
loss payee (which shall include, as applicable, identification as mortgagee), as
applicable, on each insurance policy required to be maintained pursuant to this
Section 4.8(a) pursuant to endorsements in form and content reasonably
acceptable to Administrative Agent. Borrower will deliver to Administrative
Agent (i) on or before the Closing Date, a certificate from Restricted Persons’
insurance broker dated such date showing the amount of coverage as of such date,
and that such policies will include effective waivers (whether under the terms
of any such policy or otherwise) by the insurer of all claims for insurance
premiums against all loss payees and additional insureds and all rights of
subrogation against all loss payees and additional insureds, and that if all or
any part of such policy is canceled or terminated, the insurer will forthwith
give notice thereof to each additional insured and loss payee and that no
cancellation, reduction in amount or material change in coverage thereof shall
be effective until at least 30 days after receipt by each additional insured and
loss payee of written notice thereof, (ii) on an annual basis, and upon the
request of Administrative Agent from time to time, full information as to the
insurance carried, (iii) within 10 days of receipt of notice from any insurer, a
copy of any notice of cancellation, nonrenewal or material change in coverage
from that existing on the Closing Date, and (iv) immediately, notice of any
cancellation or nonrenewal of coverage by any Restricted Person. In the event
Borrower fails to provide Administrative Agent with evidence of the insurance
coverage required by this Agreement, Administrative Agent may purchase insurance
at Restricted Persons’ expense to protect Lenders’ interest in the Collateral
after providing notice thereof to Borrower. The coverage purchased by
Administrative Agent may, but need not, protect Restricted Persons’ interests.
Borrower may later cancel any insurance purchased by Administrative Agent, but
only after providing Administrative Agent with evidence that Restricted Persons
have obtained insurance as required by this Agreement. If Administrative Agent
purchases insurance for the Collateral, to the fullest extent provided by Law,
Restricted Persons will be responsible for the costs of that insurance,
including interest and other charges imposed by Administrative Agent in
connection with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance may be
added to the Obligations. Borrower acknowledges that the costs of insurance
purchased by Administrative Agent may be more than the cost of insurance that
Borrower would be able to obtain on its own.
(b)Compliance With Insurance Conditions. No Restricted Person will bring or keep
any article on the Collateral subject to a Mortgage, or cause or allow any
condition to exist, if the presence of such article or the occurrence of such
condition could reasonably cause the invalidation of any insurance required by
this Section 4.8 or would otherwise be prohibited by the terms thereof.




65

--------------------------------------------------------------------------------





(c)Flood Insurance. To the extent any Mortgaged Property is subject to the
provisions of the Flood Insurance Laws, (i) (A) concurrently with the delivery
of any Mortgage in favor of the Administrative Agent in connection therewith,
and (B) at any other time if necessary for compliance with applicable Flood
Insurance Laws, provide the Administrative Agent with a standard flood hazard
determination form for such Mortgaged Property and (ii) if any improvement
comprising part of such Mortgaged Property are located in an area designated a
“flood hazard area” or a “Special Flood Hazard Area” in any Flood Insurance Rate
Map published by the Federal Emergency Management Agency (or any successor
agency), obtain and maintain, with a financially sound and reputable insurer,
flood insurance in such reasonable total amount as the Administrative Agent may
from time to time reasonably require, and otherwise comply with Flood Insurance
Laws. In addition, to the extent the Borrower or any of the other Restricted
Persons fail to obtain or maintain satisfactory flood insurance required
pursuant to the preceding sentence with respect to any Mortgaged Property, the
Administrative Agent shall be permitted, in its sole discretion, to obtain
forced placed insurance at the Borrower’s expense to ensure compliance with any
applicable Flood Insurance Laws. Any renewal or extension of the Commitment or
increase of the Aggregate Commitments shall be subject to flood insurance due
diligence and flood insurance compliance reasonably satisfactory to all of the
Lenders participating in such extension, renewal, or increase.
(d)Communications. All written communications, documents, certificates of
insurance or other material relating to insurance sent to Administrative Agent
shall be delivered to the following address, with a copy thereof also delivered
to Administrative Agent pursuant to the notice provisions contained in Section
11.3:
BOKF, NA
Attn: Credit Services - Insurance Monitoring
P.O. Box 271
Tulsa, OK 74101
Section 4.9.    Performance on Borrower’s Behalf. If any Restricted Person fails
to pay any taxes, insurance premiums, expenses, attorneys’ fees or other amounts
it is required to pay under any Loan Document, Administrative Agent may pay the
same. Borrower shall immediately reimburse Administrative Agent for any such
payments and each amount paid by Administrative Agent shall constitute an
Obligation owed hereunder that is due and payable on the date such amount is
paid by Administrative Agent.
Section 4.10.    [Reserved].
Section 4.11.    Compliance with Agreements and Law. Each Restricted Person will
observe, perform, and comply with all material obligations it is required to
perform under the terms of each indenture, mortgage, deed of trust, security
agreement, lease, franchise, agreement, contract or other instrument or
obligation to which it is a party or by which it or any of its properties is
bound. Each Restricted Person will conduct its business and affairs in
compliance in all respects with all Laws applicable thereto except where failure
to do so would not reasonably be expected to result in a Material Adverse
Change. Each Restricted Person will cause all licenses and permits necessary or
appropriate for the conduct of its business and the ownership and operation of
its property used and useful in the conduct of its business to be at all


66

--------------------------------------------------------------------------------





times maintained in good standing and in full force and effect except where
failure to do so would not reasonably be expected to result in a Material
Adverse Change. Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance by Borrower, its Subsidiaries, and
their respective directors, managers, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
Section 4.12.    Environmental Matters; Environmental Reviews. Each Restricted
Person will comply in all respects with any and all applicable Environmental
Laws, except to the extent that the failure to do so could not reasonably be
expected to cause a Material Adverse Change. Each Restricted Person will conduct
all environmental activities on its Real Property in compliance with the
conditions of all permits required by Environmental Laws and issued by an
appropriate Governmental Authority, except to the extent that the failure to do
so could not reasonably be expected to cause a Material Adverse Change. Each
Restricted Person will furnish to Administrative Agent promptly and in any event
within 30 days after receipt thereof a copy of any notice, summons, lien,
citation, directive, letter or other communication from any Governmental
Authority concerning any material violation of any Environmental Laws, whether
by intentional or unintentional action or omission, on any Restricted Person’s
part in connection with any environmental activity whether or not there is
damage to the environment and/or other natural resources. Borrower will promptly
conduct and complete at Borrower’s expense all such environmental investigations
and testings on the Restricted Persons' Real Property as may be reasonably
requested by Administrative Agent or required by any Governmental Authority.
Section 4.13.    Evidence of Compliance. Each Restricted Person will furnish to
Administrative Agent at such Restricted Person’s or Borrower’s expense all
evidence that Administrative Agent from time to time reasonably requests in
writing as to the accuracy and validity of or compliance with all
representations, warranties and covenants made by any Restricted Person in the
Loan Documents, the satisfaction of all conditions contained therein, and all
other matters pertaining thereto.
Section 4.14.    Guaranties of Borrower’s Restricted Person Subsidiaries. Each
Subsidiary of Borrower (other than Unrestricted Subsidiaries) existing on the
Closing Date or created, acquired or coming into existence (including the
redesignation of an Unrestricted Subsidiary as a Restricted Subsidiary pursuant
to the terms hereof) after such date shall, promptly and in any event within 15
Business Days after it has become a Subsidiary of Borrower, execute and deliver
to Administrative Agent the Guaranty, or a supplement thereto, as applicable,
pursuant to which such Subsidiary shall absolutely and unconditionally guaranty
the timely repayment of the Secured Obligations and the due and punctual
performance of the obligations of Borrower hereunder; provided, however, that
notwithstanding anything in this Agreement or any Security Document to the
contrary, no Guarantor shall guarantee (or grant a Lien to support, as
applicable) any Excluded Swap Obligations of such Guarantor for purposes of
determining any obligations of such Guarantor. Each Restricted Subsidiary of
Borrower existing on the Closing Date shall duly execute and deliver the
Guaranty before the making of any Loan hereunder, and each Restricted Subsidiary
of Borrower created, acquired or coming into existence after the Closing Date
shall duly execute and deliver the Guaranty, or a supplement thereto, as
applicable. Borrower will cause each Restricted Subsidiary of Borrower to
deliver to Administrative Agent, simultaneously with its delivery of the
Guaranty, or a supplement thereto, as applicable, written evidence reasonably
satisfactory to Administrative Agent and its counsel that such Restricted


67

--------------------------------------------------------------------------------





Subsidiary has taken all action necessary to duly approve and authorize its
execution, delivery and performance of the Guaranty, or such supplement thereto,
and any other documents that it is required to execute.
Section 4.15.    Agreement to Deliver Security Documents.
(a)At all times the Secured Obligations shall be secured by first and prior
Liens (subject only to Permitted Liens) covering and encumbering (i) all of the
issued and outstanding Equity of each Restricted Subsidiary, and (ii)
substantially all other personal property of Restricted Persons constituting
Collateral; provided, however, that notwithstanding anything in this Agreement
or any Security Document to the contrary, no Guarantor shall grant a Lien to
support any Excluded Swap Obligations of such Guarantor for purposes of
determining any obligations of such Guarantor. On the Closing Date, Borrower and
each Restricted Subsidiary of Borrower shall deliver to Administrative Agent
Security Documents covering the foregoing, each in form and substance reasonably
acceptable to Administrative Agent.
(b)On the Closing Date, Borrower shall execute and deliver, and shall cause each
other Restricted Person to execute and deliver, to Administrative Agent Security
Documents complying with Section 4.15(a) and such that the Secured Obligations
shall be secured by first and prior Liens (subject only to Permitted Liens),
each in form and substance reasonably acceptable to Administrative Agent. From
time to time to the extent necessary to comply with Section 4.15(a), Borrower
shall execute and deliver, and shall cause each other Restricted Person to
execute and deliver, to Administrative Agent Security Documents in form and
substance acceptable to Administrative Agent and duly executed by Borrower and
any such other Restricted Person, as applicable, together with such other
assignments, conveyances, amendments, agreements and other writings (each duly
authorized and executed) as Administrative Agent shall deem necessary to grant,
evidence and perfect the Liens required by Section 4.15(a).
(c)(i) after the Closing Date, each Restricted Person shall grant to the
Administrative Agent security interests and Mortgages in the Closing Date Real
Property and satisfy Section 4.21 with respect to such Closing Date Real
Property within the time period required by Section 4.21, (ii) after the Closing
Date, each Restricted Person shall grant to the Administrative Agent security
interests and Mortgages in such Material Real Property acquired after the
Closing Date and satisfy Section 4.21 with respect to such Material Real
Property within ninety (90) days after the date such Material Real Property is
acquired (or such later date as the Administrative Agent may agree to in its
sole discretion) and (iii) within ninety (90) days after the end of each fiscal
year of the Borrower (or such later date as the Administrative Agent may agree
to in its sole discretion), grant and cause each of the Restricted Persons to
grant to the Administrative Agent security interests and Mortgages in any
Material Real Property of the Borrower or any other Restricted Person that, as
of the end of such fiscal year, constituted Material Real Property (and that is
not already Mortgaged Property) and otherwise satisfy the requirements of
Section 4.21 with respect to such Material Real Property.
Section 4.16.    Perfection and Protection of Security Interests and Liens. Each
Restricted Person shall from time to time deliver to Administrative Agent any
financing statements, continuation statements, extension agreements, amendments
to Security Documents, and other


68

--------------------------------------------------------------------------------





documents, properly completed and executed (and acknowledged when required) by
such Restricted Person in form and substance reasonably satisfactory to
Administrative Agent, which Administrative Agent reasonably requests for the
purpose of (a) perfecting, confirming, or protecting any Liens or other rights
in Collateral securing any Secured Obligations and (b) maintaining compliance
with all applicable Laws, including those of any applicable Indian tribe, the
Bureau of Indian Affairs, and the U.S. Bureau of Land Management. Each
Restricted Person hereby authorizes Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral describing the Collateral as “all assets” without the
signature of any Restricted Person.
Section 4.17.    Representation to Continue to be True. Each Restricted Person
will carry out its sales of production, will operate the Midstream Assets, and
will otherwise deal with the Midstream Assets in such a way that the
representations and warranties in Section 3.16 and Section 3.23 remain true and
correct in all material respects (without duplication of any materiality
qualifiers contained therein) at, and as of, all times that this Agreement is in
effect (and not just at, and as of, the times such representations and
warranties are made).
Section 4.18.    Non-Consolidation. Unless otherwise consented to by
Administrative Agent or Required Lenders, each Restricted Person shall: (a)
maintain entity records and books of account separate from those of any other
entity that is an Affiliate of such entity (other than another Restricted
Person); (b) not commingle its funds or assets with those of any other entity
that is an Affiliate of such entity (other than another Restricted Person); and
(c) provide that its board of directors or other analogous governing body will
hold all appropriate meetings to authorize and approve such entity’s actions,
which meetings will be separate from those of other entities.
Section 4.19.    Material Contracts. Each Restricted Person will perform and
observe in all material respects all of the terms and provisions of each
Material Contract to be performed or observed by it within any grace period
applicable thereto and, in accordance with prudent business practices, enforce
its rights under each Material Contract, and, upon request by Administrative
Agent, make to each other party to each such Material Contract such requests for
information and reports as any Restricted Person is entitled to make under such
Material Contract, except, in any case, where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Change.
Section 4.20.    Operations. Each Restricted Person shall maintain executive and
management personnel with substantially the same qualifications and experience
as the present executive and management personnel and conduct its business
affairs in a reasonable and prudent manner.
Section 4.21.    Post-Closing Matters; Mortgages. The Administrative Agent shall
receive the following documents and instruments set forth in clauses (a) through
(d) below from the applicable Restricted Person (1) within 60 days of the
Closing Date (or such later date as the Administrative Agent may agree to in its
sole discretion), with respect to any Closing Date Real Property and (2) in the
case of (x) Material Real Property acquired after the Closing Date or (y) Real
Property that becomes Material Real Property after the Closing Date and is
required to be subject to a Mortgage pursuant to Section 4.15(c) (clauses
(x) and (y) of this clause (2),


69

--------------------------------------------------------------------------------





collectively, the “Additional Real Property”), in each case prior to the date
required pursuant to Section 4.15(c):
(a)a Mortgage or Mortgages, or amendments or supplements to an existing Mortgage
or Mortgages, duly authorized and executed, in form for recording in the
applicable recording office for such Mortgaged Property to be encumbered, in
favor of the Administrative Agent, for its benefit and the benefit of the
Lenders, together with such other instruments as shall be necessary or
appropriate (in the reasonable judgment of the Administrative Agent) to create a
Lien under applicable law, all of which shall be in form and substance
reasonably satisfactory to Administrative Agent, which Mortgage and other
instruments shall be, upon recordation in the applicable recording office,
effective to create and/or maintain a first priority Lien on such Mortgaged
Property subject to no Liens other than Permitted Liens;
(b)policies or certificates of insurance of the type required by Section 4.8 ;
(c)evidence of flood insurance to the extent required by Section 4.8, in form
and substance reasonably satisfactory to Administrative Agent, it being
understood that in any event the items required pursuant to this clause
(c) shall be required to be delivered prior to or on the day on which Mortgages
are delivered pursuant to clause (a) above with respect to each Mortgaged
Property and prior to obtaining such Mortgage, the Administrative Agent shall
receive written confirmation from each of the Lenders that flood insurance due
diligence and flood insurance compliance has been completed; and
(d)all such other items as shall be reasonably necessary in the opinion of
counsel to the Lenders to create a valid and perfected first priority mortgage
Lien on such Mortgaged Property, subject only to Permitted Liens. Without
limiting the generality of the foregoing, the Administrative Agent shall have
received, on behalf of itself, and the Lenders, an opinion of local counsel for
the Restricted Persons in each state in which the Mortgaged Property is located,
with respect to the enforceability and validity of the Mortgages and any related
fixture filings in form and substance reasonably satisfactory to the
Administrative Agent.
Section 4.22.    Unrestricted Subsidiaries. Borrower:
(a)will cause the management, business and affairs of each of Borrower and the
Restricted Subsidiaries to be conducted in such a manner (including, without
limitation, by keeping separate books of account, furnishing separate financial
statements of Unrestricted Subsidiaries to creditors and potential creditors
thereof and by not permitting properties of Borrower and the Restricted
Subsidiaries to be commingled) so that each Unrestricted Subsidiary that is a
corporation will be treated as a corporate entity separate and distinct from
Borrower and the Restricted Subsidiaries.
(b)will not, and will not permit any of the Restricted Subsidiaries to, incur,
assume, guarantee or be or become liable for any Indebtedness of any of the
Unrestricted Subsidiaries.
(c)will not permit any Unrestricted Subsidiary to hold any Equity interest in,
or any Indebtedness of, Borrower or any Restricted Subsidiary.


70

--------------------------------------------------------------------------------





ARTICLE V - Negative Covenants of Borrower
Borrower hereby warrants, covenants and agrees that until Payment in Full:
Section 5.1.    Indebtedness. No Restricted Person will in any manner owe or be
liable for Indebtedness except:
(a)the Obligations;
(b)To the extent constituting Indebtedness, liabilities arising under Swap
Agreements permitted under Section 5.3;
(c)Indebtedness in respect of Capital Leases and purchase money obligations for
fixed or capital assets within the limitations set forth in clause (k) of the
definition of Permitted Liens; provided, however, that the aggregate amount of
all such Indebtedness of all Restricted Persons at any one time outstanding
shall not exceed $40,000,000;
(d)(i) Indebtedness between Borrower and the Guarantors, and (ii) Indebtedness
among the Guarantors; provided that (1) such Indebtedness is not held, assigned,
transferred, negotiated or pledged to any Person other than Borrower or a
Guarantor, and (2) any such Indebtedness owed by either Borrower or any
Guarantor shall be subordinated to the Obligations upon terms and conditions
satisfactory to Administrative Agent in its discretion;
(e)any guaranty of any other Indebtedness permitted to be incurred hereunder;
(f)Indebtedness of the Borrower or any other Related Person owing to Unit
Corporation or any of its Subsidiaries;
(g)Indebtedness in respect of trade letters of credit issued for the account of
the Borrower or any Restricted Person, the aggregate amount of which, of all
Restricted Persons at any one time outstanding, shall not exceed $2,000,000;
(h)Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depository and Cash Management Services or in connection
with any automated clearing-house transfers of funds; provided that such
Indebtedness shall be repaid in full within 30 days of the incurrence thereof;
and
(i)Indebtedness not otherwise permitted by this Section 5.1, the aggregate
amount of which, of all Restricted Persons at any one time outstanding, shall
not exceed the greater of (i) $10,000,000 and (ii) 5% of the Borrower's
Consolidated Net Tangible Assets.
Section 5.2.    Limitation on Liens. Except for Permitted Liens, no Restricted
Person will create, assume or permit to exist any Lien upon any Collateral.
Section 5.3.    Swap Agreements. No Restricted Person will enter into any Swap
Agreement, other than (a) Swap Agreements entered into with an Approved
Counterparty in the ordinary course of business to hedge or mitigate risks to
which a Restricted Person is exposed in the conduct of its business or the
management of its liabilities, and (b) Swap Agreements entered


71

--------------------------------------------------------------------------------





into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of a Restricted
Person, which in the case of each of clauses (a) and (b) are entered into for
bona fide risk mitigation purposes and are not speculative in nature; provided
that at the time any such Swap Agreement is entered into, no Default or Event of
Default shall have occurred and be continuing or would result therefrom.
Section 5.4.    Limitation on Mergers, Issuances of Securities. No Restricted
Person will merge or consolidate with or into any other Person, except that any
Subsidiary of Borrower may be merged into or consolidated with (a) another
Subsidiary of Borrower, so long as a Guarantor is the surviving business entity,
or (b) Borrower, so long as Borrower is the surviving business entity. No
Restricted Person will issue any Disqualified Capital Stock. Each Restricted
Subsidiary of Borrower shall be Controlled by Borrower.
Section 5.5.    Limitation on Dispositions. No Restricted Person will Dispose of
any of its material assets or properties or any material interest therein,
except:
(a)equipment that is worthless or obsolete or worn out in the ordinary course of
business, which is no longer used or useful in the conduct of its business or
which is replaced by equipment of equal suitability and value;
(b)inventory that is sold in the ordinary course of business on ordinary trade
terms;
(c)Equity of any of Borrower’s Subsidiaries that is transferred to Borrower or a
wholly-owned Subsidiary of Borrower;
(d)Dispositions of property by (i) Borrower to any Guarantor and (ii) any
Subsidiary to Borrower or to a wholly-owned Subsidiary of Borrower; provided
that if the transferor of such property is a Guarantor, the transferee thereof
must either be Borrower or a Guarantor;
(e)Dispositions and Casualty Events, the Net Cash Proceeds of which are (i)
reinvested within 180 days of such Disposition or Casualty Event in Midstream
Assets (or, if committed to be reinvested, within 90 days after the end of such
180-day period), or (ii) otherwise applied to repay the Loans to the extent
required by Section 2.7(b).
(f)Dispositions (whether by asset sales or by merger) that meet all of the
following requirements:
(i)at the time of such Disposition, no Default or Event of Default shall exist
or would result from such Disposition,
(ii)the purchase price for such Disposition shall be at fair market value (as
reasonably determined by the Board of Managers of the Borrower and, if requested
by the Administrative Agent, the Borrower shall deliver a certificate of a
Responsible Officer of the Borrower certifying to that effect), and




72

--------------------------------------------------------------------------------





(iii)the fair market value of the property Disposed, when aggregated with all
Dispositions made during the term of this Agreement pursuant to this clause (f),
does not exceed $15,000,000.
Following any such Disposition, the Borrower must make any mandatory prepayment
required under this Agreement as and when so required.
(g)Dispositions resulting from the granting of Liens permitted by Section 5.2;
(h)Dispositions resulting from the making of Investments permitted by Section
5.7; and
(i)Dispositions resulting from the making of Distributions permitted by Section
5.6.
Section 5.6.    Limitation on Distributions. No Restricted Person will declare
or make directly or indirectly any Distribution, other than:
(a)Distributions by Borrower to the holders of its Equity of additional Equity
in Borrower (other than Disqualified Capital Stock);
(b)Distributions payable to Borrower or to Guarantors that are Subsidiaries of
Borrower;
(c)cash Distributions by Borrower to the holders of its Equity, as Permitted Tax
Distributions during the 30-day period following the end of a Fiscal Quarter;
provided that (i) Borrower is treated as a pass through entity for federal
income tax purposes, and (ii) no Default then exists or would result therefrom;
and
(d)other cash Distributions by Borrower to the holders of its Equity, in
addition to the cash Distributions permitted by Section 5.6(c) (if any),
provided that (i) pro forma (using a Funded Debt amount from the most recent
date practicable and using the Consolidated EBITDA amount from the most recently
delivered Compliance Certificate), the Funded Debt to EBITDA Ratio, calculated
in accordance with Section 6.2, is less than 3.50:1:00, (ii) at the time of such
cash Distribution, Unused Availability is at least 15% of the Aggregate
Commitment and (iii) at the time of such cash Distribution, no Default then
exists or would result therefrom.
For purposes of Section 5.6(c), “Permitted Tax Distribution” means a cash
Distribution to the holders of Borrower’s Equity, calculated with respect to the
Fiscal Quarter most recently ended, and shall equal the product of (i) the
maximum federal and state income tax rate applicable to individuals as in effect
for the taxable year in question, utilizing the respective rates for ordinary
income or capital gain, depending on the characterization of income as described
below, and without giving effect to any phase-out of exemptions or deductions,
multiplied by (ii) the excess of the amount of Borrower’s estimated taxable
income for such quarter over Borrower’s cumulative net loss for all prior
taxable periods (the excess of the net losses for all prior periods over the net
income for all prior periods) allocated to the holders of Borrower’s Equity.
Distributions with respect to the fourth Fiscal Quarter shall be based on the
estimated taxable income of Borrower for the entire taxable year and shall take
into account the prior quarterly distributions for such year. To the extent that
Borrower’s actual taxable income for any Fiscal


73

--------------------------------------------------------------------------------





Year exceeds the sum of the foregoing quarterly estimates for such year, then,
if all conditions outlined above in this Section 5.6 remain satisfied, Borrower
shall be entitled to make an additional distribution to the holders of its
Equity calculated in the manner provided above based on the actual taxable
income of Borrower. To the extent that Borrower’s actual taxable income for any
Fiscal Year is less than the sum of the foregoing quarterly estimates for such
year, then Borrower shall deduct an amount equal to the excess of the Permitted
Tax Distributions actually made for such year over the amount that would have
been made if calculated in the manner provided above on Borrower’s actual
taxable income from the amounts it is otherwise entitled to distribute to the
holders of its Equity in the next succeeding quarter or quarters.
Section 5.7.    Limitation on Investments and New Business. No Restricted Person
will (a) engage directly or indirectly in any business or conduct any operations
except for Midstream Activities, together with activities incidental or related
thereto, or (b) make any Investments other than Permitted Investments and as
permitted by Section 5.14.
Section 5.8.    Limitation on Credit Extensions. Except for Permitted
Investments, no Restricted Person will extend credit, make advances or make
loans other than normal and prudent extensions of credit to customers buying
goods and services in the ordinary course of business, which extensions shall
not be for longer periods than those extended by similar businesses operated in
a normal and prudent manner.
Section 5.9.    Transactions with Affiliates. Neither Borrower nor any
Restricted Subsidiary of Borrower will engage in any transaction with any of its
Affiliates (other than any other Restricted Person) on terms that are materially
less favorable to it than those that would have been obtainable at the time in
arm’s-length dealing with Persons other than such Affiliates, except in the
ordinary course of and pursuant to the reasonable business requirements of their
business.
Section 5.10.    Prohibited Contracts. Except as expressly provided for in the
Loan Documents, no Restricted Person will, directly or indirectly, enter into,
create, or otherwise allow to exist any contractual restriction or other
consensual restriction (other than under the Loan Documents or any agreements
relating to Capital Lease Obligations or purchase money obligations permitted by
this Agreement) on the ability of any Restricted Person to: (a) pay dividends or
make other distributions to any other Restricted Person; (b) to redeem Equity
held in it by any other Restricted Person; (c) to repay loans and other
indebtedness owing by it to any other Restricted Person or (d) to transfer any
of its assets to any other Restricted Person, other than, in each case, (i) any
prohibition or limitation that exists pursuant to the applicable requirements of
a Governmental Authority, or (ii) any customary provisions in leases, licenses
and similar contracts as they affect any property or Lien subject to, or the
assignment of, such lease, license or similar contract. No Restricted Person
will enter into any “take-or-pay” contract or other contract or arrangement for
the purchase of goods or services that obligates it to pay for such goods or
service regardless of whether they are delivered or furnished to it (it being
understood that usual and customary obligations pursuant to commodity offload
agreements shall not constitute “take-or-pay” contracts and shall not be
prohibited by this Section 5.10). No Restricted Person will amend or permit any
amendment to any contract or lease that releases, qualifies, limits, makes
contingent or otherwise detrimentally affects any material rights and


74

--------------------------------------------------------------------------------





benefits of Administrative Agent or Lenders under or acquired pursuant to any
Security Document.
Section 5.11.    Certain Amendments.
(a)No Restricted Person will enter into any amendment or permit any modification
of, or waive any material right or obligation of any Person under, its
Organizational Documents, in each case in a manner that is materially adverse to
Lender Parties.
(b)No Restricted Person will (i) cancel or terminate any Material Contract (or
consent to or accept any cancellation or termination thereof), other than the
termination of a Material Contract that terminates or expires by its own terms,
or (ii) amend or otherwise modify any Material Contract or give any consent,
waiver or approval thereunder, or waive any breach of or default under any
Material Contract, if such cancellation, termination, amendment, modification,
consent, waiver or approval is materially adverse to Lender Parties.
Section 5.12.    Sale and Leaseback Transactions. No Restricted Person will,
directly or indirectly, enter into any arrangement with any Person whereby in a
substantially contemporaneous transaction such Restricted Person sells or
transfers all or substantially all of its right, title and interest in an asset
and, in connection therewith, acquires or leases back the right to use such
asset; provided, however, that the Restricted Persons may enter into such "sale
and leaseback transactions" with aggregate sales prices not to exceed $2,000,000
in any fiscal year.
Section 5.13.    Negative Pledge. No Restricted Person will enter into any
agreement (other than this Agreement or the Security Documents) prohibiting (a)
the creation or assumption of any Lien upon its properties, revenues or assets,
whether now owned or hereafter acquired in favor of the Lenders or the
Administrative Agent for the benefit of the Lenders (provided that this
provision is not intended to limit in any manner Restricted Persons’ obligations
to grant Liens securing the Collateral as otherwise set forth in this Agreement
or any other Loan Document) or (b) the ability of any Restricted Person to amend
or otherwise modify this Agreement or any other Loan Document.
Section 5.14.    Acquisitions. The Borrower shall not, and shall not permit any
other Restricted Person to, purchase or acquire any Equity in, any obligations
or stock of, or all or substantially all of the assets of, any Person or any
business unit of a Person, except:
(a)Permitted Investments; and
(b)purchases or acquisitions if (i) immediately prior to and after giving effect
to any such purchase or acquisition, no Default or Event of Default shall have
occurred or be continuing or will result therefrom, (ii) such purchase or
acquisition is consummated in accordance with applicable Law, and (iii)
immediately prior to and after giving effect to such purchase or acquisition of
a company or business pursuant to this Section 5.14, the Borrower will be in pro
forma compliance with the covenants set forth in Article VI, as evidenced by a
certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent on the earlier of (A) the date that the Borrower submits a
Borrowing Notice if the Borrower is making a Borrowing in


75

--------------------------------------------------------------------------------





connection therewith, or (B) the date that the Borrower consummates the
transaction requiring the delivery of such certificate.
Section 5.15.    Designation and Conversion of Restricted and Unrestricted
Subsidiaries.
(a)Any Person that becomes a Subsidiary of Borrower or any Restricted Subsidiary
shall be a Restricted Subsidiary unless such Person is hereafter designated as
an Unrestricted Subsidiary in compliance with Section 5.15(b).
(b)The Borrower may designate by written notification thereof (including, for
the avoidance of doubt, by delivering a supplement to Section 3.13 of the
Disclosure Schedule) to the Administrative Agent, any Subsidiary acquired or
formed after the Closing Date, as an Unrestricted Subsidiary if (i) before, and
after giving effect, to such designation, no Default or Event of Default would
exist, (ii) such designation is deemed to be an Investment in such Unrestricted
Subsidiary on the date of such designation and such Investment is a Permitted
Investment, (iii) after giving effect to such designation, Borrower will be in
compliance with the financial covenants set forth in Article VI, (iv) such
Unrestricted Subsidiary has no Indebtedness other than Indebtedness that is
non-recourse to any Restricted Person, (v) such Unrestricted Subsidiary has not
guaranteed or otherwise directly or indirectly provided credit support for any
Indebtedness of any Restricted Person, (vi) such Unrestricted Subsidiary is not
party to any agreement, contract, arrangement or understanding with any
Restricted Person the terms of which agreement, contract, arrangement or
understanding are materially less favorable to such Restricted Person than those
that might be obtained at the time from Persons who are not Affiliates, (vii)
such Unrestricted Subsidiary may not have any Indebtedness that has been
guaranteed or is otherwise subject to any direct or indirect credit support from
a Restricted Person, and (viii) such Unrestricted Subsidiary may not have any
Indebtedness the default on which in any respect would permit any holder of any
other Indebtedness of a Restricted Person to declare a default on such other
Indebtedness or cause payment thereof to be accelerated or payable prior to its
stated maturity. To the extent that any newly designated Unrestricted Subsidiary
itself has any Subsidiaries when it is designated as an Unrestricted Subsidiary,
such Subsidiaries must also be designated as Unrestricted Subsidiaries in
compliance with this Section 5.15(b). Except as provided in this Section
5.15(b), no Restricted Subsidiary may be designated as an Unrestricted
Subsidiary.
(c)If, at any time, any Unrestricted Subsidiary ceases to comply with the
requirements set forth above in paragraph (b), it shall immediately thereupon be
deemed to be a Restricted Person for all purposes of this Agreement and the
other Loan Documents, including that any Indebtedness of such Subsidiary will be
deemed to have been incurred by a Restricted Subsidiary of the Borrower as of
such date and must be permitted by Section 5.1 and any Liens on assets of such
Restricted Person must be Permitted Liens. The Borrower may at any time
designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that such designation will be deemed to be an incurrence of
Indebtedness by a Restricted Subsidiary of the Borrower in an amount equal to
the outstanding Indebtedness of such Unrestricted Subsidiary on such date of
designation and such designation will only be permitted if (i) such Indebtedness
is Indebtedness permitted by Section 5.1 and (ii) no Default or Event of Default
would be in existence upon such designation. On the date of any such designation
of an Unrestricted Subsidiary as a Restricted Subsidiary, such Restricted
Subsidiary shall comply with Section 4.14


76

--------------------------------------------------------------------------------





and Section 4.15. On any such redesignation, an amount equal to the lesser of
the fair market value of Borrower’s direct and indirect ownership interest in
such Subsidiary or the amount of Borrower’s cash investment previously made in
such Subsidiary shall be deemed no longer outstanding for purposes of the
limitation on Investments.
ARTICLE VI - Financial Covenants.
Section 6.1.    Minimum Interest Coverage Ratio. As of the end of each Fiscal
Quarter, commencing with the Fiscal Quarter ending June 30, 2018, Borrower will
not permit the Interest Coverage Ratio as of the end of such Fiscal Quarter to
be less than 2.50 to 1.00.
Section 6.2.    Maximum Funded Debt to EBITDA Ratio. As of the end of each
Fiscal Quarter, commencing with the Fiscal Quarter ending June 30, 2018,
Borrower will not permit the Funded Debt to EBITDA Ratio as of the end of such
Fiscal Quarter, to exceed 4.00 to 1.00.
ARTICLE VII - Conditions Precedent
Section 7.1.    Closing Date Conditions. The obligation of each Lender to make
its initial Loan hereunder and LC Issuer to issue the initial Letter of Credit
hereunder is subject to satisfaction of the following conditions precedent:
(a)Loan Documents. Administrative Agent shall have received duly executed (and
properly acknowledged where applicable) and delivered counterparts of each Loan
Document (i) in form, substance and date satisfactory to Administrative Agent,
and (ii) in such numbers as Administrative Agent or its counsel may request. In
connection with the execution and delivery of the Security Documents,
Administrative Agent shall have received UCC financing statements (duly
authorized) as Administrative Agent may request to perfect the Liens granted
pursuant to such Security Documents.
(b)Organizational Documents; Incumbency. Administrative Agent shall have
received (i) copies of each Organizational Document executed and delivered by
each Restricted Person, as applicable, and, to the extent applicable, certified
as of a recent date by the appropriate governmental official, each dated the
Closing Date or a recent date prior thereto, (ii) signature and incumbency
certificates of the officers of such Restricted Person executing the Loan
Documents to which it is a party, (iii) resolutions of the board of directors or
similar governing body of each Restricted Person approving and authorizing the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party or by which it or its assets may be bound as of
the Closing Date, certified as of the Closing Date by a Responsible Officer as
being in full force and effect without modification or amendment and (iv) an
existence and good standing certificate from the applicable Governmental
Authority of each Restricted Person’s jurisdiction of incorporation,
organization or formation and in each jurisdiction in which its operations or
property requires such qualification, each dated a recent date prior to the
Closing Date.
(c)Closing Certificate. Administrative Agent shall have received a “Closing
Certificate” of a Responsible Officer of Borrower, of even date with this
Agreement, in which such Responsible Officer certifies to the satisfaction of
each of the conditions set out in this Section 7.1 and subsections (a) and (b)
of Section 7.2.




77

--------------------------------------------------------------------------------





(d)Governmental Authorizations and Consents. Each Restricted Person shall have
obtained all governmental authorizations from any Governmental Authority and all
consents of other Persons, in each case that are necessary or reasonably deemed
by Administrative Agent to be advisable in connection with the transactions
contemplated by the Loan Documents and each of the foregoing shall be in full
force and effect and in form and substance reasonably satisfactory to
Administrative Agent. All applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority that would
restrain, prevent or otherwise impose adverse conditions on the transactions
contemplated by the Loan Documents or the financing thereof and no action,
request for stay, petition for review or rehearing, reconsideration, or appeal
with respect to any of the foregoing shall be pending, and the time for any
applicable agency to take action to set aside its consent on its own motion
shall have expired.
(e)Environmental Reports. Administrative Agent shall have received copies of
existing reports and other information, in form, scope and substance reasonably
satisfactory to Administrative Agent, regarding environmental matters relating
to Restricted Persons’ material real property assets.
(f)Evidence of Insurance. Administrative Agent shall have received a certificate
from Restricted Persons’ insurance broker or other evidence reasonably
satisfactory to it that all insurance required to be maintained pursuant to
Section 4.8 is in full force and effect and that Administrative Agent has been
named as additional insured and loss payee thereunder as its interests may
appear and to the extent required under Section 4.8. In addition, Administrative
Agent shall have received, with respect to the Closing Date Real Property but
only as required by Flood Insurance Laws, (i) standard flood hazard
determination forms and (ii) if any property is located in a special flood
hazard area, (x) notices to (and confirmations of receipt by) Borrower as to the
existence of a special flood hazard and, if applicable, the unavailability of
flood hazard insurance under the National Flood Insurance Program and (y)
evidence of applicable flood insurance, if available, in each case in such form,
on such terms and in such amounts as required by The National Flood Insurance
Reform Act of 1994 or as otherwise required by Administrative Agent.
(g)Opinions of Counsel to Restricted Persons. Administrative Agent shall have
received executed copies of the favorable written opinions of counsel to
Restricted Persons in the form of Exhibit D and opining as to such matters as
Administrative Agent may reasonably request, dated as of the Closing Date and
otherwise in form and substance reasonably satisfactory to Administrative Agent
(and each Restricted Person hereby instructs such counsel to deliver such
opinions to Administrative Agent and Lenders).
(h)Fees. Administrative Agent shall have received all commitment, facility,
agency, recording, filing, and other fees or reimbursements required to be paid
to Administrative Agent or any Lender pursuant to this Agreement or any other
Loan Document or any commitment agreement heretofore entered into.
Administrative Agent shall have received payment from Borrower for estimated
fees charged by filing officers and other public officials incurred or to be
incurred in connection with filing any recordation of any Security Document and
for which invoices have been presented as of the Closing Date. The
Administrative Agent shall have received all fees payable under the Fee Letter.




78

--------------------------------------------------------------------------------





(i)No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable opinion of Administrative Agent, singly or in the aggregate,
materially impairs the financing hereunder or any of the other transactions
contemplated by the Loan Documents, or that could reasonably be expected to
cause a Material Adverse Change.
(j)Completion of Proceedings. All limited liability company and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto shall be reasonably
satisfactory in form and substance to Administrative Agent and such counsel, and
Administrative Agent and such counsel shall have received all such counterpart
originals or certified copies of such documents as Administrative Agent may
reasonably request.
(k)Material Adverse Change. No event or circumstance shall have occurred or be
continuing since December 31, 2017, that has caused, or could be reasonably
expected to cause, either individually or in the aggregate, a Material Adverse
Change.
(l)Material Contracts. Borrower shall have delivered to Administrative Agent a
certificate certifying that the documents listed therein are all of the Material
Contracts (including all waivers, supplements or amendments thereto), in each
case in the form existing on the Closing Date.
(m)Due Diligence. Administrative Agent and Lenders shall have completed
satisfactory due diligence review of the assets, liabilities, business,
operations and condition (financial or otherwise) of the Restricted Persons,
including, a review of their Midstream Assets and all legal, financial,
accounting, governmental, environmental, tax and regulatory matters, and
fiduciary aspects of the financing contemplated hereby.
(n)KYC Documentation. Administrative Agent and Lenders shall have received, and
be reasonably satisfied in form and substance with, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including,
but not restricted to, the Patriot Act.
(o)Other Documentation. Administrative Agent shall have received all documents
and instruments that Administrative Agent has then reasonably requested at least
5 Business Days prior to the Closing Date, in addition to those described in
this Section 7.1. All such additional documents and instruments shall be
reasonably satisfactory to Administrative Agent in form, substance and date.
Without limiting the generality of the provisions of Article X, for purposes of
determining compliance with the conditions specified in this Section 7.1, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required under this Section 7.1 to be consented to or approved by or acceptable
to a Lender unless Administrative Agent shall have received notice from such
Lender prior to the Closing Date specifying its objection thereto. All documents
executed or submitted pursuant to this Section 7.1 by and on behalf of Borrower
or any other Restricted


79

--------------------------------------------------------------------------------





Person shall be in form and substance satisfactory to Administrative Agent and
its counsel. Administrative Agent shall notify Borrower and Lenders of the
Closing Date, and such notice shall be conclusive and binding.
Section 7.2.    Additional Conditions Precedent. No Lender has any obligation to
make any Loan (including its first), and no LC Issuer has any obligation to
issue any Letter of Credit (including its first), unless the following
conditions precedent have been satisfied:
(a)All representations and warranties made by any Restricted Person in any Loan
Document shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of such Loan or such Letter of Credit as if such
representations and warranties had been made as of the date of such Loan or such
Letter of Credit, except to the extent that such representation or warranty was
made as of a specific date, in which case such representation or warranty shall
be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified by materiality in the text thereof) as of such
specific date, and except that for purposes of this Section 7.2, the
representations and warranties contained in Section 3.6(a) shall be deemed to
refer to the most recent statements furnished pursuant to Sections 4.2(a) and
4.2(b).
(b)No Default shall exist at the date of such Loan or the date of issuance of
such Letter of Credit (or would result after giving effect thereto).
(c)No Material Adverse Change shall have occurred to, and no event or
circumstance shall have occurred that could reasonably be expected to cause a
Material Adverse Change, since the date of the most recently delivered financial
statements pursuant to Section 4.2(a).
(d)The making of such Loan or the issuance of such Letter of Credit shall not be
prohibited by any Law and shall not subject any Lender or any LC Issuer to any
penalty or other onerous condition under or pursuant to any such Law.
ARTICLE VIII - Events of Default and Remedies
Section 8.1.    Events of Default. Each of the following events constitutes an
Event of Default (“Event of Default”) under this Agreement:
(a)Any Restricted Person fails to pay any principal component of any Obligation
when due and payable, whether at a date for the payment of a fixed installment
or as a contingent or other payment becomes due and payable or as a result of
acceleration or otherwise;
(b)Any Restricted Person fails to pay any Obligation (other than the Obligations
in subsection (a) above) when due and payable, whether at a date for the payment
of a fixed installment or as a contingent or other payment becomes due and
payable or as a result of acceleration or otherwise, within 3 Business Days
after the same becomes due;




80

--------------------------------------------------------------------------------





(c)Any “default” or “event of default” occurs under any Loan Document that
defines such term, and the same is not remedied within the applicable period of
grace (if any) provided in such Loan Document;
(d)Any Restricted Person fails to duly observe, perform or comply with any
covenant, agreement or provision of Section 4.3, Section 4.4, Section 4.6 (with
respect to organization or maintenance of existence), Section 4.16, Article V or
Article VI;
(e)Any Restricted Person fails (other than as referred to in subsections (a),
(b), (c) or (d) above) to duly observe, perform or comply with any covenant,
agreement, condition or provision of any Loan Document to which it is a party,
and such failure remains unremedied for a period of 30 days after notice of such
failure is given by Administrative Agent to Borrower;
(f)Any representation or warranty previously, presently or hereafter made in
writing by or on behalf of any Restricted Person in connection with any Loan
Document shall prove to have been false or incorrect in any material respect on
any date on or as of which made, or any Loan Document at any time ceases to be
valid, binding and enforceable as warranted in Section 3.5 for any reason other
than its release or subordination by Administrative Agent in accordance with the
terms of this Agreement;
(g)An “Event of Default” or a “Termination Event” (as each such term is defined
in any Swap Agreement to which a Restricted Person is a party) occurs under such
Swap Agreement, such Restricted Person is a “Defaulting Party” or an “Affected
Party” (as each such term is defined in such Swap Agreement), and the
obligations owing by such Restricted Person under such Swap Agreement exceed the
Threshold Amount;
(h)Any Restricted Person (i) fails to pay any portion, when such portion is due,
of any of its Indebtedness in excess of the Threshold Amount, or (ii) breaches
or defaults in the performance of any agreement or instrument by which any such
Indebtedness is issued, evidenced, governed, or secured, and any such failure,
breach or default continues beyond any applicable period of grace provided
therefor;
(i)A Termination Event occurs that, when taken together with all other
Termination Events that have occurred, has resulted or would reasonably be
expected to result in, liability of any Restricted Person in an aggregate amount
in excess of the Threshold Amount, or any other event or condition shall occur
or exist with respect to a Plan and such event or condition, together with all
other such events or conditions and Termination Events, if any, would reasonably
be expected to result in a Material Adverse Change;
(j)Any Restricted Person:
(i)suffers the entry against it of a judgment, decree or order for relief by a
Governmental Authority of competent jurisdiction in an involuntary proceeding
commenced under any applicable Debtor Relief Laws now or hereafter in effect, or
any proceeding under any Debtor Relief Law commenced against it remains
undismissed for a period of 60 consecutive days; or




81

--------------------------------------------------------------------------------





(ii)commences a voluntary case under any applicable Debtor Relief Laws now or
hereafter in effect; or applies for or consents to the entry of an order for
relief in an involuntary case under any such Debtor Relief Law; or makes a
general assignment for the benefit of creditors; or is generally not paying (or
admits in writing its inability to pay) its debts as such debts become due; or
takes corporate or other action authorizing any of the foregoing; or
(iii)suffers the appointment of or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of all or a
substantial part of its assets or of any part of the Collateral in a proceeding
brought against or initiated by it, and such appointment or taking possession is
neither made ineffective nor discharged within 30 days after the making thereof,
or such appointment or taking possession is at any time consented to, requested
by, or acquiesced to by it; or
(iv)suffers the entry against it of (1) one or more final judgments or orders
for the payment of money in an aggregate amount (as to all such judgments or
orders) in excess of the Threshold Amount (not covered by insurance satisfactory
to Administrative Agent in its discretion), or (2) one or more non-monetary
final judgments that have, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Change and, in either case, (x)
enforcement proceedings are commenced by any creditor upon such judgment or
order, or (y) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
(v)suffers a writ or warrant of attachment or any similar process to be issued
by any Governmental Authority against all or any substantial part of its assets
or any part of the Collateral, and such writ or warrant of attachment or any
similar process is not stayed or released within 30 days after the entry or levy
thereof or after any stay is vacated or set aside;
(k)Any material provision of any Loan Document, at any time after its execution
and delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Secured Obligations, ceases to be
in full force and effect; or any Restricted Person or any other Person contests
in any manner the validity or enforceability of any material provision of any
Loan Document; or any Restricted Person denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; and
(l)Any Change of Control occurs.
Upon the occurrence of an Event of Default described in subsection (j)(i),
(j)(ii), (j)(iii) or (j)(v) of this section with respect to any Restricted
Person, all of the Obligations shall thereupon be immediately due and payable,
without demand, presentment, notice of demand or of dishonor and nonpayment,
protest, notice of protest, notice of intention to accelerate, declaration or
notice of acceleration, or any other notice or declaration of any kind, all of
which are hereby expressly waived by Borrower and each other Restricted Person
who at any time ratifies or approves this Agreement. Upon any such acceleration,
any obligation of any Lender to make any further


82

--------------------------------------------------------------------------------





Loans and any obligation of any LC Issuer to issue Letters of Credit hereunder
shall be permanently terminated. During the continuance of any other Event of
Default, Administrative Agent at any time and from time to time shall, upon
written instructions from Required Lenders, without notice to Borrower or any
other Restricted Person, do either or both of the following: (1) terminate the
Aggregate Commitment and any obligation of Lenders to make Loans hereunder, and
any obligation of any LC Issuer to issue Letters of Credit hereunder, and (2)
declare any or all of the Obligations immediately due and payable, and all such
Obligations shall thereupon be immediately due and payable, without demand,
presentment, notice of demand or of dishonor and nonpayment, protest, notice of
protest, notice of intention to accelerate, declaration or notice of
acceleration, or any other notice or declaration of any kind, all of which are
hereby expressly waived by Borrower and each other Restricted Person who at any
time ratifies or approves this Agreement.
Section 8.2.    Remedies. If any Event of Default shall occur and be continuing,
Required Lenders, or Administrative Agent at the direction of Required Lenders,
may protect and enforce its rights under the Loan Documents by any appropriate
proceedings, including proceedings for specific performance of any covenant or
agreement contained in any Loan Document. All rights, remedies and powers
conferred upon Lender Parties under the Loan Documents shall be deemed
cumulative and not exclusive of any other rights, remedies or powers available
under the Loan Documents or at Law or in equity.
Section 8.3.    Application of Proceeds After Acceleration. After the exercise
of remedies provided for in Section 8.2 (or after the Loans have automatically
become immediately due and payable and the Letter of Credit Liabilities have
automatically been required to be Cash Collateralized as set forth in Section
2.14), any amounts received on account of the Secured Obligations shall be
applied by Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent and amounts payable under
Section 4.9) payable to Administrative Agent in its capacity as such;
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (excluding other amounts provided for in clauses
“Third” or “Fourth” below) payable to Lenders, LC Issuer and Lender
Counterparties (including fees, charges and disbursements of counsel to the
respective Lenders and LC Issuer, and amounts payable under Section 2.16 or
2.17), ratably among them in proportion to the respective amounts described in
this clause Second payable to them;
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit fees, accrued and unpaid interest on the
Loans, accrued and unpaid interest on Obligations described in clause (b) of the
definition of Letter of Credit Liabilities, accrued and unpaid interest on Cash
Management Obligations, and accrued and unpaid interest on Swap Obligations
under Specified Swap Agreements, ratably among Lenders, LC Issuer, Cash
Management Lenders, and Lender Counterparties in proportion to the respective
amounts described in this clause Third payable to them;


83

--------------------------------------------------------------------------------





Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans and Obligations described in clause (b) of the
definition of Letter of Credit Liabilities, obligations to Cash Collateralize
pursuant to Section 2.14, Cash Management Obligations, and amounts due under or
in connection with Specified Swap Agreements (including amounts payable in
connection with the early termination of Swap Agreements), ratably among
Lenders, LC Issuer, Cash Management Lenders, and the Lender Counterparties in
proportion to the respective amounts described in this clause Fourth held by
them;
Fifth, pro rata to the payment of any other Secured Obligations; and
Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to Borrower or as otherwise required by Law;
provided that, to the extent that any Excluded Swap Obligations exist with
respect to any Guarantor, monies or property received from such Guarantor or
from the proceeds of any Collateral provided by such Guarantor may not be shared
with Lender Counterparties to the extent that doing so would violate the
Commodity Exchange Act (but to the maximum extent allowed under applicable Law
the amounts received or recovered from the other Restricted Persons will instead
be allocated to Lender Counterparties as necessary to achieve the overall
ratable applications of monies and property intended by this section but for
this proviso).
Subject to Section 2.14, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Secured Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Swap Obligations under Specified Swap Agreements
and Cash Management Obligations shall be excluded from the application described
above if Administrative Agent has not received written notice thereof, together
with such supporting documentation as Administrative Agent may request, from the
applicable Lender Counterparty or Cash Management Lender, as the case may be.
Each Lender Counterparty or Cash Management Lender not a party to this Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of
Administrative Agent pursuant to the terms of Article X hereof for itself and
its Affiliates as if a “Lender” party hereto.
Section 8.4.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, LC Issuer and each of their respective Affiliates is
hereby authorized at any time and from time to time, after obtaining the prior
written consent of Administrative Agent, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held,
and other obligations (in whatever currency) at any time owing, by such Lender,
LC Issuer or any such Affiliate, to or for the credit or the account of Borrower
or any other Restricted Person against any and all of the obligations of
Borrower or such Restricted Person now or hereafter existing under this
Agreement or any other Loan Document to such Lender or LC Issuer or their


84

--------------------------------------------------------------------------------





respective Affiliates, irrespective of whether or not such Lender, LC Issuer, or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of Borrower or such other Restricted
Person may be contingent or unmatured or are owed to a branch, office, or
Affiliate of such Lender or LC Issuer different from the branch, office, or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(a) all amounts so set off shall be paid over immediately to Administrative
Agent for further application in accordance with the provisions of Section 2.19
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of Administrative
Agent, LC Issuer, and the Lenders, and (b) the Defaulting Lender shall provide
promptly to Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, LC Issuer and their respective Affiliates
under this section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, LC Issuer or their respective Affiliates may
have. Each Lender and LC Issuer agrees to notify Borrower and Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.
Section 8.5.    Payments Set Aside. To the extent that any payment by or on
behalf of Borrower is made to Administrative Agent, LC Issuer or any Lender, or
Administrative Agent, LC Issuer or any Lender exercises its right of setoff, and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by Administrative Agent, LC
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and LC Issuer severally agrees to pay to
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by Administrative Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders and LC Issuer under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
Section 8.6.    Cure Right
(a)Notwithstanding anything to the contrary contained in this Agreement, if:
(i)Borrower fails to comply with the requirements of any financial covenant set
forth in Article VI as of the last day of any Fiscal Quarter; and
(ii)during the period (the “Cure Period”) beginning ten Business Days prior to
such day and ending twenty Business Days after the date on which financial
statements with respect to such Fiscal Quarter are required to be delivered
pursuant to Section 4.2, Borrower receives a Specified Equity Contribution,


85

--------------------------------------------------------------------------------





then Consolidated EBITDA for such Fiscal Quarter shall, for the purposes of the
financial covenants set forth in Article VI, be deemed increased by the amount
of the net cash proceeds so contributed, up to (but not exceeding) the amounts
required to cause Borrower to be in compliance with such financial covenants
pursuant to the operation of this Section 8.6. The rights of Borrower under this
Section 8.6 with respect to any Cure Period are herein called the “Cure Right”.
(b)If, after giving effect to the foregoing recalculations, Borrower shall then
be in compliance with the requirements of Section 6.1 and Section 6.2, Borrower
shall be deemed to have satisfied the requirements of Section 6.1 and Section
6.2 as of the relevant date of determination with the same effect as though
there had been no failure to comply therewith, and the applicable breach or
default of the financial covenant set forth in Article VI that had occurred
shall be deemed cured for the purposes of this Agreement.
(c)Upon receipt by Administrative Agent of written notice that Borrower intends
to exercise its Cure Right during a Cure Period, Administrative Agent and
Lenders shall not be permitted to accelerate Loans held by them or to exercise
remedies under the Loan Documents on the basis of a failure to comply with any
financial covenant set forth in Article VI, unless such failure is not cured
pursuant to the operation of this section during such Cure Period.
(d)The parties hereby acknowledge and agree that (i) the Cure Right does not
apply to covenants in this Agreement other than those in set forth in Article
VI, (ii) any deemed increase to Consolidated EBITDA in any Fiscal Quarter
pursuant to the Cure Right shall be applied solely for the purpose of effecting
compliance with Section 6.1 and Section 6.2 with respect to any period that
includes such Fiscal Quarter and not for any other purpose under any Loan
Document, , (iii) the Cure Right may not be exercised more than two times during
any four fiscal quarter period, (iv) the Cure Right may not be exercised more
than four times during the term of this Agreement, and (v) the Cure Right does
not include any pro forma or actual reduction in Indebtedness with the proceeds
of any Specified Equity Contribution (even if the proceeds of any Specified
Equity Contribution are actually used to repay Indebtedness, and regardless of
whether the proceeds of the Specified Equity Contribution are received before or
after the last day of any applicable Fiscal Quarter).
ARTICLE IX - Expenses; Indemnity; Damage Waiver.
Section 9.1.    Costs and Expenses. Borrower shall promptly pay (i) all
transfer, stamp, mortgage, documentary or other similar taxes, assessments or
charges levied by any governmental or revenue authority in respect of this
Agreement or any of the other Loan Documents or any other document or
transaction referred to herein or therein, (ii) all reasonable out of pocket
expenses incurred by Administrative Agent and its Affiliates (including
reasonable fees and expenses of attorneys (which shall be limited to fees and
expenses of one counsel to Administrative Agent and its Affiliates taken as a
whole and one local counsel as reasonably necessary in any relevant jurisdiction
material to the interests of Administrative Agent and its Affiliates taken as a
whole and solely in the case of a conflict of interest, one additional counsel
and (if reasonably necessary) one local counsel in each relevant jurisdiction to
the affected Administrative Agent or its Affiliates similarly situated),
consultants, reserve engineers, accountants, and other advisors, travel costs,
expenses related to the Platform and in connection


86

--------------------------------------------------------------------------------





with the issuance of CUSIP numbers, and other miscellaneous expenses) in
connection with (1) the syndication of the credit facilities provided for
herein, (2) the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents, or any amendments,
modifications, or waivers of the provisions hereof or thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (3) the
filing, recording, refiling and re-recording of any Loan Documents and any other
documents or instruments or further assurances required to be filed or recorded
or refiled or re-recorded by the terms of any Loan Document, (4) any action
reasonably required in the course of administration hereof, or (5) monitoring or
confirming (or preparation or negotiation of any document related to) any
Restricted Person’s compliance with any covenants or conditions contained in
this Agreement or in any other Loan Document, (iii) all reasonable out-of-pocket
expenses incurred by LC Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder, and (iv) all out of pocket expenses incurred by or on behalf of any
Lender Party (including fees and expenses of attorneys, consultants, reserve
engineers, accountants, and other advisors, travel costs, court costs, and
miscellaneous expenses) (A) in connection with the preservation of any rights
under the Loan Documents, the exercise or enforcement of any rights or remedies
under the Loan Documents (including this section), or the defense of any such
exercise or enforcement, or (B) in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
Section 9.2.    Indemnification. Borrower shall indemnify Administrative Agent
(and any sub-agent thereof), each Lender and LC Issuer, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by Borrower
or any other Restricted Person arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by LC Issuer to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by Borrower or any of its Subsidiaries, or
any environmental liability related in any way to Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by Borrower or any
other Restricted Person, and regardless of whether any Indemnitee is a party
thereto. THE FOREGOING INDEMNIFICATION WILL APPLY WHETHER OR NOT SUCH
LIABILITIES AND COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART,
UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY OR CAUSED, IN WHOLE OR IN PART, BY
ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY INDEMNITEE, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent


87

--------------------------------------------------------------------------------





jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (y) result from a claim
brought by Borrower or any other Restricted Person against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if Borrower or such other Restricted Person has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction or (z) result from a claim brought by one or
more Indemnitees against any other Indemnitee (other than any claims arising out
of any act or omission on the part of the Borrower or any of its Affiliates).
Section 9.3.    Reimbursement by Lenders. To the extent that any Restricted
Person for any reason fails to indefeasibly pay any amount required under
Section 9.1 or 9.2 to be paid by it to Administrative Agent (or any sub-agent
thereof), LC Issuer, or any Related Party of any of the foregoing, each Lender
severally agrees to pay to Administrative Agent (or any such sub-agent), LC
Issuer, or such Related Party, as the case may be, such Lender’s Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against Administrative Agent (or any such
sub-agent) or LC Issuer in its capacity as such, or against any Related Party of
any of the foregoing acting for Administrative Agent (or any such sub-agent) or
LC Issuer in connection with such capacity.
Section 9.4.    Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, each of Borrower, Administrative Agent, LC Issuer
and each Lender shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit, or the use of the proceeds
thereof, provided that nothing contained in this sentence shall limit any
Indemnitee’s rights to indemnification under Section 9.2. No Indemnitee referred
to in Section 9.2 shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
Section 9.5.    Payments. All amounts due under this section shall be payable
not later than 10 days after written demand therefor.
Section 9.6.    Survival. Each party’s obligations under this Article IX shall
survive the termination of the Loan Documents and payment of the obligations
hereunder.
ARTICLE X - Administrative Agent
Section 10.1.    Appointment and Authorization. Each Lender and LC Issuer hereby
irrevocably appoints and authorizes Administrative Agent to enter into each of
the Loan Documents to which it is a party (other than this Agreement) on its
behalf and to take such actions as Administrative Agent on its behalf and to
exercise such powers under the Loan Documents as are delegated to Administrative
Agent by the terms thereof, together with all such


88

--------------------------------------------------------------------------------





powers as are reasonably incidental thereto. Subject to the terms of Section
11.1 and to the terms of the other Loan Documents, Administrative Agent is
authorized and empowered to amend, modify, or waive any provisions of this
Agreement or the other Loan Documents on behalf of Lenders and LC Issuer. The
provisions of this Article X are solely for the benefit of Administrative Agent,
Lenders and LC Issuer, and neither Borrower nor any other Restricted Person
shall have any rights as a third-party beneficiary of any of the provisions
hereof. In performing its functions and duties under this Agreement,
Administrative Agent shall act solely as agent of Lenders and LC Issuer and does
not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for Borrower or any other Restricted
Person. Administrative Agent may perform any of its duties hereunder, or under
the Loan Documents, by or through its own agents or employees.
Section 10.2.    Administrative Agent and Affiliates. Administrative Agent shall
have the same rights and powers under the Loan Documents as any other Lender and
may exercise or refrain from exercising the same as though it were not
Administrative Agent, and Administrative Agent and its Affiliates may lend money
to, invest in and generally engage in any kind of business with each Restricted
Person or Affiliate of any Restricted Person as if it were not Administrative
Agent hereunder.
Section 10.3.    Action by Administrative Agent. The duties of Administrative
Agent shall be mechanical and administrative in nature. Administrative Agent
shall not have by reason of this Agreement a fiduciary relationship in respect
of any Lender or LC Issuer. Nothing in this Agreement or any of the other Loan
Documents is intended to or shall be construed to impose upon Administrative
Agent any obligations in respect of this Agreement or any of the other Loan
Documents except as expressly set forth herein or therein.
Section 10.4.    Consultation with Experts. Administrative Agent may consult
with legal counsel, independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts.
Section 10.5.    Liability of Administrative Agent. Neither Administrative Agent
nor any of its directors, officers, agents or employees shall be liable to any
Lender or LC Issuer for any action taken or not taken by it in connection with
the Loan Documents, except that Administrative Agent shall be liable with
respect to its specific duties set forth hereunder, but only to the extent of
its own gross negligence or willful misconduct in the discharge thereof as
determined by a final non-appealable judgment of a court of competent
jurisdiction. Notwithstanding the foregoing, neither Administrative Agent nor
any of its directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into or verify (i) any statement, warranty
or representation made in connection with any Loan Document or any borrowing
hereunder; (ii) the performance or observance of any of the covenants or
agreements specified in any Loan Document; (iii) the satisfaction of any
condition specified in any Loan Document; (iv) the validity, effectiveness,
sufficiency or genuineness of any Loan Document, any Lien purported to be
created or perfected thereby or any other instrument or writing furnished in
connection therewith; (v) the existence or non-existence of any Default or Event
of Default; or (vi) the financial condition of any Restricted Person.
Administrative Agent shall not incur any liability by acting in reliance upon
any notice, consent, certificate, statement,


89

--------------------------------------------------------------------------------





or other writing (which may be a bank wire, telex, facsimile or electronic
transmission or similar writing) believed by it to be genuine or to be signed by
the proper party or parties. Administrative Agent shall not be liable for any
apportionment or distribution of payments made by it in good faith and if any
such apportionment or distribution is subsequently determined to have been made
in error the sole recourse of any Lender to whom payment was due but not made,
shall be to recover from other Lenders any payment in excess of the amount to
which they are determined to be entitled (and such other Lenders hereby agree to
return to such Lender any such erroneous payments received by them).
Section 10.6.    Indemnification. Each Lender shall, in accordance with its Pro
Rata Share, indemnify Administrative Agent (to the extent not reimbursed by
Borrower) upon demand against any cost, expense (including counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from Administrative Agent’s gross negligence or willful misconduct as determined
by a final non-appealable judgment of a court of competent jurisdiction) that
Administrative Agent may suffer or incur in connection with the Loan Documents
or any action taken or omitted by Administrative Agent hereunder or thereunder.
If any indemnity furnished to Administrative Agent for any purpose shall, in the
opinion of Administrative Agent, be insufficient or become impaired,
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against even if so directed by Required
Lenders until such additional indemnity is furnished.
Section 10.7.    Right to Request and Act on Instructions. Administrative Agent
may at any time request instructions from Lenders with respect to any actions or
approvals that by the terms of this Agreement or of any of the other Loan
Documents Administrative Agent is permitted or desires to take or to grant, and
if such instructions are promptly requested, Administrative Agent shall be
absolutely entitled to refrain from taking any action or to withhold any
approval and shall not be under any liability whatsoever to any Person for
refraining from any action or withholding any approval under any of the Loan
Documents until it shall have received such instructions from Required Lenders
or all or such other portion of the Lenders as shall be prescribed by this
Agreement. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against Administrative Agent as a result of Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of Required Lenders (or all
or such other portion of the Lenders as shall be prescribed by this Agreement)
and, notwithstanding the instructions of Required Lenders (or such other
applicable portion of the Lenders), Administrative Agent shall have no
obligation to take any action if it believes, in good faith, that such action
would violate applicable Law or exposes Administrative Agent to any liability
for which it has not received satisfactory indemnification in accordance with
the provisions of Section 10.6.
Section 10.8.    Credit Decision. Each Lender and LC Issuer acknowledges that it
has, independently and without reliance upon Administrative Agent or any other
Lender Party, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and LC Issuer also acknowledges that it will,
independently and without reliance upon Administrative Agent or any other Lender
Party, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
any action under the Loan Documents.


90

--------------------------------------------------------------------------------





Section 10.9.    Collateral & Guaranty Matters.
(a)Lenders and LC Issuer irrevocably authorize Administrative Agent, at its
option and in its discretion, to (i) release any Lien granted to or held by
Administrative Agent under any Security Document (1) upon Payment in Full, or
(2) on any property sold or disposed of as part of or in connection with any
disposition permitted under any Loan Document (it being understood and agreed
that Administrative Agent may conclusively rely without further inquiry on a
certificate of a Responsible Officer as to the sale or other disposition of
property being made in full compliance with the provisions of the Loan
Documents), and (ii) release or subordinate any Lien on any property granted to
or held by Administrative Agent under any Security Document to any Lien on such
property that is permitted by Section 5.2. Upon request by Administrative Agent
at any time, Lenders and LC Issuer will confirm Administrative Agent’s authority
to release and/or subordinate particular types or items of Collateral pursuant
to this Section 10.9(a).
(b)Lenders and LC Issuer irrevocably authorize Administrative Agent, at its
option and in its discretion, to release any Guarantor from its obligations
under its guaranty (i) if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder and (ii) upon Payment in Full. Upon request by
Administrative Agent at any time, each Lender and LC Issuer will confirm in
writing Administrative Agent’s authority to release any Guarantor from its
obligations under its guaranty pursuant to this Section 10.9(b).
Section 10.10.    Agency for Perfection. Administrative Agent and each Lender
hereby appoint each of Administrative Agent and each other Lender, respectfully,
as agent for the purpose of perfecting Administrative Agent’s security interest
in assets that, in accordance with the Uniform Commercial Code in any applicable
jurisdiction, can be perfected by possession or control. Should any Lender
(other than Administrative Agent) obtain possession or control of any such
assets, such Lender shall notify Administrative Agent thereof, and, promptly
upon Administrative Agent’s request therefor, shall deliver such assets to
Administrative Agent or in accordance with Administrative Agent’s instructions
or transfer control to Administrative Agent in accordance with Administrative
Agent’s instructions. Each Lender agrees that it will not have any right
individually to enforce or seek to enforce any Security Document or to realize
upon any Collateral for the Loans unless instructed to do so by Administrative
Agent, it being understood and agreed that such rights and remedies may be
exercised only by Administrative Agent.
Section 10.11.    Notice of Default. Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
except with respect to defaults in the payment of principal, interest and fees
required to be paid to Administrative Agent for the account of Lenders, unless
Administrative Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. Administrative
Agent will notify each Lender of its receipt of any such notice. Administrative
Agent shall take such action with respect to such Default or Event of Default as
may be requested by Required Lenders (or all or such other portion of the
Lenders as shall be prescribed by this Agreement) in accordance with the terms
hereof. Unless and until Administrative Agent has received any such request,
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking


91

--------------------------------------------------------------------------------





such action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interests of Lenders.
Section 10.12.    Successor Administrative Agent. Administrative Agent may at
any time give notice of its resignation to Lenders, LC Issuer and Borrower. Upon
receipt of any such notice of resignation, Required Lenders shall have the
right, in consultation with Borrower, to appoint a successor Administrative
Agent. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder and notice of such acceptance to the retiring Administrative Agent,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
the retiring Administrative Agent’s resignation shall become immediately
effective and the retiring Administrative Agent shall be discharged from all of
its duties and obligations hereunder and under the other Loan Documents (if such
resignation was not already effective and such duties and obligations not
already discharged, as provided below in this section). The fees payable by
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between Borrower and such successor.
If no such successor shall have been so appointed by Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of Lenders (but without any obligation) appoint a successor
Administrative Agent. From and following the expiration of such 30 day period,
Administrative Agent shall have the exclusive right, upon 1 Business Days’
notice to Borrower, Lenders and LC Issuer, to make its resignation effective
immediately. From and following the effectiveness of such notice, (i) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (ii) all payments,
communications and determinations provided to be made by, to or through
Administrative Agent shall instead be made by or to each Lender directly, until
such time as Required Lenders appoint a successor Administrative Agent as
provided for above in this section. The provisions of this Agreement (including
the indemnification provisions herein) shall continue in effect for the benefit
of any retiring Administrative Agent and its sub-agents after the effectiveness
of its resignation hereunder and under the other Loan Documents in respect of
any actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting or was continuing to act as Administrative
Agent.
Section 10.13.    Disbursements of Loans; Payment and Sharing of Payment.
(a)Loan Advances, Payments and Settlements; Interest and Fee Payments.
Administrative Agent shall have the right, on behalf of Lenders (other than
Non-Funding Lenders), to disburse funds to Borrower for all Loans requested or
deemed requested by Borrower pursuant to the terms of this Agreement regardless
of whether the conditions precedent set forth in Section 7.2 are then satisfied,
including the existence of any Default or Event of Default either before or
after giving effect to the making of such Loans; provided that Administrative
Agent shall not advance any Loan pursuant to this clause (a) if the Facility
Usage exceeds the Aggregate Commitment, either before or after giving effect to
the making of any proposed Loan. Administrative Agent shall be conclusively
entitled to assume, for purposes of the preceding sentence, that each Lender,
other than any Defaulting Lenders, will fund its Pro Rata Share of all Loans
requested by Borrower. Each Lender (other than any Defaulting Lender) shall
reimburse Administrative Agent on demand, in accordance with the provisions of
the


92

--------------------------------------------------------------------------------





immediately following paragraph, for all funds disbursed on its behalf by
Administrative Agent pursuant hereto, or if Administrative Agent so requests,
each Lender will remit to Administrative Agent its Pro Rata Share of any Loan
before Administrative Agent disburses the same to Borrower. If Administrative
Agent elects to require that each Lender make funds available to Administrative
Agent, prior to a disbursement by Administrative Agent to Borrower,
Administrative Agent shall advise each Lender by telephone, facsimile or e-mail
of the amount of such Lender’s Pro Rata Share of the Loan requested by Borrower
no later than noon on the date of funding of such Loan, and each such Lender
shall, subject to the provisions of Article VII, pay Administrative Agent on
such date such Lender’s Pro Rata Share of such requested Loan, in same day
funds, by wire transfer to the Payment Account, or such other account as may be
identified by Administrative Agent to Lenders from time to time. If any Lender
fails to pay the amount of its Pro Rata Share within 1 Business Day after
Administrative Agent’s demand, Administrative Agent shall promptly notify
Borrower, and Borrower shall immediately repay such amount to Administrative
Agent. Any repayment required by Borrower pursuant to this Section 10.13(a)
shall be accompanied by accrued interest thereon from and including the date
such amount is made available to Borrower to but excluding the date of payment
at the rate of interest then applicable to the Loans. Nothing in this Section
10.13(a) or elsewhere in this Agreement or the other Loan Documents shall be
deemed to require Administrative Agent to advance funds on behalf of any Lender
or to relieve any Lender from its obligation to fulfill its commitments
hereunder or to prejudice any rights that Administrative Agent or Borrower may
have against any Lender as a result of any default by such Lender hereunder.
On a Business Day of each week as selected from time to time by Administrative
Agent, or more frequently (including daily), if Administrative Agent so elects
(each such day being a “Settlement Date”), Administrative Agent will advise each
Lender by telephone, facsimile or e-mail of the amount of each such Lender’s Pro
Rata Share of the Facility Usage as of the close of business of the Business Day
immediately preceding the Settlement Date. In the event that payments are
necessary to adjust the amount of such Lender’s actual Pro Rata Share of the
Facility Usage to such Lender’s required Pro Rata Share of the Facility Usage as
of any Settlement Date, the party from which such payment is due shall pay
Administrative Agent, without setoff or discount, to the Payment Account not
later than noon on the Business Day following the Settlement Date the full
amount necessary to make such adjustment. Any obligation arising pursuant to the
immediately preceding sentence shall be absolute and unconditional and shall not
be affected by any circumstance whatsoever. In the event settlement shall not
have occurred by the date and time specified in the second preceding sentence,
interest shall accrue on the unsettled amount at the Federal Funds Rate, for the
first 3 days following the scheduled date of settlement, and thereafter at the
Default Rate for Base Rate Loans.
On each Settlement Date, Administrative Agent shall advise each Lender by
telephone, facsimile or e-mail of the amount of such Lender’s Pro Rata Share of
principal, interest and fees paid for the benefit of Lenders with respect to
each applicable Loan, to the extent of such Lender’s credit exposure with
respect thereto, and shall make payment to such Lender not later than noon on
the Business Day following the Settlement Date of such amounts in accordance
with wire instructions delivered by such Lender to Administrative Agent, as the
same may be modified from time to time by written notice to Administrative
Agent; provided, that, in the case such Lender is a Defaulting Lender,
Administrative Agent shall be entitled to set off the funding


93

--------------------------------------------------------------------------------





short‑fall against that Defaulting Lender’s respective share of all payments
received from Borrower.
The provisions of this Section 10.13(a) shall be deemed to be binding upon
Administrative Agent and Lenders notwithstanding the occurrence of any Default
or Event of Default, or any insolvency or bankruptcy proceeding pertaining to
Borrower or any other Restricted Person.
(b)Return of Payments. If Administrative Agent pays an amount to a Lender under
this Agreement in the belief or expectation that a related payment has been or
will be received by Administrative Agent from Borrower and such related payment
is not received by Administrative Agent, then Administrative Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind, together with interest accruing on a
daily basis at the Federal Funds Rate.
If Administrative Agent determines at any time that any amount received by
Administrative Agent under this Agreement must be returned to Borrower or paid
to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, Administrative Agent will not be required to distribute any portion
thereof to any Lender. In addition, each Lender will repay to Administrative
Agent on demand any portion of such amount that Administrative Agent has
distributed to such Lender, together with interest at such rate, if any, as
Administrative Agent is required to pay to Borrower or such other Person,
without setoff, counterclaim or deduction of any kind.
(c)Defaulting Lenders. The failure of any Defaulting Lender to make any Loan or
any payment required by it hereunder shall not relieve any other Lender of its
obligations to make such Loan or payment, but neither any other Lender nor
Administrative Agent shall be responsible for the failure of any Defaulting
Lender to make a Loan or make any other payment required hereunder.
Notwithstanding anything set forth herein to the contrary, a Defaulting Lender
shall not have any voting or consent rights under or with respect to any Loan
Document or constitute a “Lender” (or be included in the calculation of
“Required Lenders” hereunder) for any voting or consent rights under or with
respect to any Loan Document, except to the extent otherwise expressly provided
for in Section 11.1.
(d)Sharing of Payments. If any Lender shall obtain any payment or other recovery
(whether voluntary, involuntary, by application of setoff or otherwise) on
account of any Loan (other than pursuant to the terms of Section 2.20) in excess
of its pro rata share of payments entitled pursuant to the other provisions of
this Section 10.13, such Lender shall purchase from the other Lenders such
participations in extensions of credit made by such other Lenders (without
recourse, representation or warranty) as shall be necessary to cause such
purchasing Lender to share the excess payment or other recovery ratably with
each of them; provided, however, that if all or any portion of the excess
payment or other recovery is thereafter required to be returned or otherwise
recovered from such purchasing Lender, such portion of such purchase shall be
rescinded and each Lender that has sold a participation to the purchasing Lender
shall repay to the purchasing Lender the purchase price to the ratable extent of
such return or recovery, without interest. Borrower agrees that any Lender so
purchasing a


94

--------------------------------------------------------------------------------





participation from another Lender pursuant to this clause (d) may, to the
fullest extent permitted by law, exercise all its rights of payment with respect
to such participation as fully as if such Lender were the direct creditor of
Borrower in the amount of such participation. If under any applicable
bankruptcy, insolvency or other similar law, any Lender receives a secured claim
in lieu of a setoff to which this clause (d) applies, such Lender shall, to the
extent practicable, exercise its rights in respect of such secured claim in a
manner consistent with the rights of the Lenders entitled under this clause (d)
to share in the benefits of any recovery on such secured claim.
Section 10.14.    Right to Perform, Preserve and Protect. If any Restricted
Person fails to perform any obligation hereunder or under any other Loan
Document, Administrative Agent itself may, but shall not be obligated to, cause
such obligation to be performed at Borrower’s expense. Administrative Agent is
further authorized by Borrower, Lenders and LC Issuer to make expenditures from
time to time that Administrative Agent, in its reasonable business judgment,
deems necessary or desirable to (i) preserve or protect the business conducted
by Borrower, the Collateral, or any portion thereof and/or (ii) enhance the
likelihood of, or maximize the amount of, repayment of the Loans and other
Obligations. Borrower hereby agrees to reimburse Administrative Agent on demand
for any and all costs, liabilities and obligations incurred by Administrative
Agent pursuant to this Section 10.14. Each Lender hereby agrees to indemnify
Administrative Agent upon demand for any and all costs, liabilities and
obligations incurred by Administrative Agent pursuant to this Section 10.14, and
all such amounts shall be deemed to be included within and covered by Borrower’s
indemnification obligation more particularly described in Section 9.2 of this
Agreement.
Section 10.15.    Additional Titled Agents. Except for rights and powers, if
any, expressly reserved under this Agreement to any bookrunner, arranger or to
any titled agent named on the cover page of this Agreement, other than
Administrative Agent (collectively, the “Additional Titled Agents”), and except
for obligations, liabilities, duties and responsibilities, if any, expressly
assumed under this Agreement by any Additional Titled Agent, no Additional
Titled Agent, in such capacity, has any rights, powers, liabilities, duties or
responsibilities hereunder or under any of the other Loan Documents. Without
limiting the foregoing, no Additional Titled Agent shall have nor be deemed to
have a fiduciary relationship with any Lender or LC Issuer. At any time that any
Lender serving as an Additional Titled Agent shall have transferred to any other
Person (other than any Affiliates) all of its interests in the Loans and in the
Commitments, such Lender shall be deemed to have concurrently resigned as such
Additional Titled Agent.
Section 10.16.    Agreement to Assignment of ISDA Master Agreement. Each Lender
hereby agrees (on behalf of itself and any of its Affiliates party to a
Specified Swap Agreement with any Restricted Person) that the rights of
Restricted Persons under Specified Swap Agreements with such Lender (or, if
applicable, its Affiliate) may be included in the Collateral.
Section 10.17.    Swap Obligations and Cash Management Obligations. Except as
otherwise expressly set forth herein or in any other Loan Document, no Approved
Counterparty or Cash Management Lender that obtains the benefits of Section 8.3
or any other Loan Document by virtue of the provisions hereof or thereof shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any


95

--------------------------------------------------------------------------------





Collateral) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article X to the contrary, Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Secured Obligations arising under Specified Swap
Agreements and Cash Management Obligations unless Administrative Agent has
received written notice of such Secured Obligations, together with such
supporting documentation as Administrative Agent may request, from the
applicable Approved Counterparty or Cash Management Lender, as the case may be.
ARTICLE XI - Miscellaneous
Section 11.1.    Waivers and Amendments; Acknowledgments.
(a)Waivers and Amendments. No failure or delay (whether by course of conduct or
otherwise) by any Lender Party in exercising any right, power or remedy that
such Lender Party may have under any of the Loan Documents shall operate as a
waiver thereof or of any other right, power or remedy, nor shall any single or
partial exercise by any Lender Party of any such right, power or remedy preclude
any other or further exercise thereof or of any other right, power or remedy. No
waiver of any provision of any Loan Document and no consent to any departure
therefrom shall ever be effective unless it is in writing and signed as provided
below in this section, and then such waiver or consent shall be effective only
in the specific instances and for the purposes for which given and to the extent
specified in such writing. No notice to or demand on any Restricted Person shall
in any case of itself entitle any Restricted Person to any other or further
notice or demand in similar or other circumstances. This Agreement and the other
Loan Documents set forth the entire understanding between the parties hereto
with respect to the transactions contemplated herein and therein and supersede
all prior discussions and understandings with respect to the subject matter
hereof and thereof, and no waiver, consent, release, modification or amendment
of or supplement to this Agreement or the other Loan Documents shall be valid or
effective against any party hereto unless the same is in writing and signed by
(i) if such party is Borrower, by Borrower, (ii) if such party is Administrative
Agent or LC Issuer, by such party, and (iii) if such party is a Lender, by such
Lender or by Administrative Agent on behalf of Lenders with the written consent
of Required Lenders. Notwithstanding the foregoing or anything to the contrary
herein, Administrative Agent shall not, without the prior consent of each
individual Lender affected thereby, execute and deliver on behalf of such Lender
any waiver or amendment that would: (1) waive any of the conditions specified in
Section 7.1; (2) increase the maximum amount that such Lender is committed
hereunder to lend; (3) reduce any fees payable to such Lender hereunder, or the
principal of, or interest on, such Lender’s Loans; (4) extend the Maturity Date,
waive the provisions of Section 2.7, or postpone any date fixed for any payment
of any such fees, principal or interest; (5) amend the definition herein of
“Required Lenders” or otherwise change the aggregate amount of Pro Rata Shares
that are required for Administrative Agent, Lenders or any of them to take any
particular action under the Loan Documents; (6) release Borrower from its
obligation to pay such Lender’s Obligations or any Guarantor from its guaranty
of such payment (except pursuant to Section 10.9(b)); (7) release all or
substantially all of the Collateral (except pursuant to Section 10.9(a)); (8)
amend the pro-rata sharing provisions in Section 10.13(d); or (9) amend this
Section 11.1(a). Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment,


96

--------------------------------------------------------------------------------





waiver or consent that by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended, and the principal amount of Loans of
any Defaulting Lender may not be decreased, without the consent of such Lender
and (y) any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender that by its terms affects any Defaulting Lender
more adversely than other affected Lenders shall require the consent of such
Defaulting Lender. For the avoidance of doubt, (1) any waiver of (A) the
applicability of any Default Rate or (B) any mandatory prepayment and (2) any
changes to any financial covenants (or the ratios contained therein) or the
applicable definitions or methods of calculations will, in each case, require
the approval of the Required Lenders and will not constitute modifications,
waivers, or amendments requiring approval of all Lenders or all Lenders affected
thereby.
(b)Acknowledgments and Admissions. Borrower hereby represents, warrants,
acknowledges and admits that (i) it has been advised by counsel in the
negotiation, execution and delivery of the Loan Documents to which it is a
party, (ii) it has made an independent decision to enter into this Agreement and
the other Loan Documents to which it is a party, without reliance on any
representation, warranty, covenant or undertaking by Administrative Agent or any
other Lender Party, whether written, oral or implicit, other than as expressly
set out in this Agreement or in another Loan Document delivered on or after the
date hereof, (iii) there are no representations, warranties, covenants,
undertakings or agreements by any Lender Party as to the Loan Documents except
as expressly set out in this Agreement or in another Loan Document delivered on
or after the date hereof, (iv) no Lender Party has any fiduciary obligation
toward Borrower with respect to any Loan Document or the transactions
contemplated thereby, (v) the relationship pursuant to the Loan Documents
between Borrower and the other Restricted Persons, on one hand, and each Lender
Party, on the other hand, is and shall be solely that of debtor and creditor,
respectively, provided that, solely for purposes of Section 11.4(c),
Administrative Agent shall act as agent of Borrower in maintaining the Register
as set forth therein, (vi) no partnership or joint venture exists with respect
to the Loan Documents between any Restricted Person and any Lender Party, (vii)
Administrative Agent is not Borrower’s Administrative Agent, but Administrative
Agent for Lender Parties, provided that, solely for purposes of Section 11.4(c),
Administrative Agent shall act as agent of Borrower in maintaining the Register
as set forth therein, (viii) should an Event of Default or a Default occur or
exist, each Lender Party will determine in its discretion and for its own
reasons what remedies and actions it will or will not exercise or take at that
time, (ix) without limiting any of the foregoing, Borrower is not relying upon
any representation or covenant by any Lender Party, or any representative
thereof, and no such representation or covenant has been made, that any Lender
Party will, at the time of an Event of Default or a Default, or at any other
time, waive, negotiate, discuss, or take or refrain from taking any action
permitted under the Loan Documents with respect to any such Event of Default or
Default or any other provision of the Loan Documents, and (x) all Lender Parties
have relied upon the truthfulness of the acknowledgments in this section in
deciding to execute and deliver this Agreement and to become obligated
hereunder.
(c)Joint Acknowledgment. THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.


97

--------------------------------------------------------------------------------





THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
Section 11.2.    Survival of Agreements; Cumulative Nature. All of Restricted
Persons’ various representations, warranties, covenants and agreements in the
Loan Documents shall survive the execution and delivery of this Agreement and
the other Loan Documents and the performance hereof and thereof, including the
making or granting of the Loans and the delivery of the Notes and the other Loan
Documents, and shall further survive until Payment in Full of all of the Secured
Obligations shall have occurred and the Aggregate Commitment of the Lenders
shall have terminated. Notwithstanding the foregoing or anything herein to the
contrary, any waivers or admissions made by any Restricted Person in any Loan
Document, any Obligations under Section 2.16 and/or Section 2.17 and any
obligations that any Person may have to indemnify or compensate any Lender Party
shall survive any termination of this Agreement or any other Loan Document. In
addition, Articles VIII, IX and X shall survive until all of the Security
Documents and Swap Agreements have been terminated. All statements and
agreements contained in any certificate or other instrument delivered by any
Restricted Person to any Lender Party under any Loan Document shall be deemed
representations and warranties by Borrower or agreements and covenants of
Borrower under this Agreement. The representations, warranties, indemnities, and
covenants made by Restricted Persons in the Loan Documents, and the rights,
powers, and privileges granted to Lender Parties in the Loan Documents, are
cumulative, and, except for expressly specified waivers and consents, no Loan
Document shall be construed in the context of another to diminish, nullify, or
otherwise reduce the benefit to any Lender Party of any such representation,
warranty, indemnity, covenant, right, power or privilege. In particular and
without limitation, no exception set out in this Agreement to any
representation, warranty, indemnity, or covenant herein contained shall apply to
any similar representation, warranty, indemnity, or covenant contained in any
other Loan Document, and each such similar representation, warranty, indemnity,
or covenant shall be subject only to those exceptions that are expressly made
applicable to it by the terms of the various Loan Documents.
Section 11.3.    Notices; Effectiveness; Electronic Communication.
(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile to the address or
facsimile number, as applicable, specified for such person on the signature
pages hereof or in the Lenders Schedule, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the telephone number specified for such person on the signature pages
hereof or in the Lenders Schedule.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in subsection (b) below, shall be effective as provided in said
subsection (b).




98

--------------------------------------------------------------------------------





(b)Electronic Communications. Notices and other communications to the Lenders
and LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender or LC Issuer pursuant to Article II if such
Lender or LC Issuer, as applicable, has notified Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
Administrative Agent or Borrower or any other Restricted Person may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.
Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.
(d)Platform.
(i)Borrower (and each Restricted Person by signing its guaranty) agrees that
Administrative Agent may, but shall not be obligated to, make the Communications
(as defined below) available to LC Issuer and Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system (the “Platform”).
(ii)The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Borrower or the other Restricted Persons,
any Lender or any other Person or entity for damages of any kind, including
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise) arising out of Borrower’s, any
other Restricted Person’s, Administrative Agent’s or any other Lender Party’s
transmission of communications through the Platform. “Communications” means,
collectively, any


99

--------------------------------------------------------------------------------





notice, demand, communication, information, document or other material provided
by or on behalf of any Restricted Person pursuant to any Loan Document or the
transactions contemplated therein that is distributed to Administrative Agent,
any Lender or LC Issuer by means of electronic communications pursuant to this
section, including through the Platform.
Section 11.4.    Successors and Assigns; Joint and Several Liability.
(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither Borrower nor any
other Restricted Person may assign or otherwise transfer any of its rights or
obligations under any Loan Document without the prior written consent of
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (e) of this section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this section and, to the extent expressly contemplated hereby, the Related
Parties of each of Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
(i)Minimum Amounts.
(1)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in subsection (b)(i)(2) of this section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(2)in any case not described in subsection (b)(i)(1) of this section, except in
the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered


100

--------------------------------------------------------------------------------





to Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of Administrative Agent and, so long as no Default has occurred and is
continuing, Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(2) of this section and, in addition:
(1)the consent of Borrower (such consent not to be unreasonably withheld or
delayed (it being understood that it shall not be unreasonable for the Borrower
to withhold its consent to any proposed assignment to any Person that is not a
commercial bank regularly engaged in the business of originating revolving
credit facilities in the midstream sector in the ordinary course of business))
shall be required unless (x) an Event of Default described in Section 8.1(a),
8.1(b), 8.1(j)(i), 8.1(j)(ii), 8.1(j)(iii), or 8.1(j)(v) has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund;
(2)the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender with a Commitment, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and
(3)the consent of LC Issuer shall be required for any assignment.
(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that Administrative Agent
may, in its discretion, elect to waive such processing and recordation fee in
the case of any assignment. The assignee, if it is not a Lender, shall deliver
to Administrative Agent an administrative questionnaire.
(v)No Assignment to Certain Persons. No such assignment shall be made to (1)
Borrower or any of Borrower’s Affiliates or Subsidiaries or (2) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (2).
(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
(vii)Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the


101

--------------------------------------------------------------------------------





parties to the assignment shall make such additional payments to Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and Administrative Agent, the applicable
pro rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (A) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to Administrative Agent, LC Issuer, and each other Lender
hereunder (and interest accrued thereon), and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Pro Rata Share. Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under applicable Law without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.
Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of, and subject to the requirements of, Sections
2.16, 2.17, and 8.4, and Article IX with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender.
Notwithstanding any provision of this Section 11.4, (i) the consent of Borrower
and its execution of an Assignment and Assumption shall not be required, and,
unless requested by the Eligible Assignee and/or the assigning Lender, new Notes
shall not be required to be executed and delivered by Borrower, for any
assignment that occurs at any time when any Default or Event of Default listed
in Section 11.4(b)(iii)(1)(x) shall have occurred and be continuing and (ii)
Borrower shall not unreasonably withhold or delay in providing any consent or
executing any Assignment and Assumption otherwise required under this Section
11.4. Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this section.
(c)Register. Administrative Agent, acting solely for this purpose as an agent of
Borrower, shall maintain at one of its offices in Tulsa, Oklahoma, a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and Borrower and each
Lender


102

--------------------------------------------------------------------------------





Party shall treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement. Any
assignment of any Loan or other Obligation hereunder, whether or not evidenced
by a Note, shall be effective only upon appropriate entries with respect thereto
being made in the Register. In addition, Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by Borrower or any Lender Party, at any reasonable time
and from time to time upon reasonable prior notice.
(d)Participations. Any Lender may at any time, without the consent of, or notice
to, Borrower or Administrative Agent, sell participations to any Person (other
than a natural person, a Defaulting Lender or Borrower or any of Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) Borrower, Administrative Agent, LC
Issuer, and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Sections 2.17(e) and 10.6 with respect to any payments made by
such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the fifth sentence of
Section 11.1(a) that affects such Participant. Subject to subsection (e) of this
section, Borrower agrees that each Participant shall be entitled to the benefits
of Sections 2.16 and 2.17 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this section;
provided that such Participant shall not be entitled to receive any greater
payment under Section 2.16 or 2.17, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by Law, each Participant also shall be entitled to the benefits
of Section 8.4 as though it were a Lender.
Each Lender that sells a participation agrees, at Borrower’s request and
expense, to use reasonable efforts to cooperate with Borrower to effectuate the
provisions of Section 2.20 with respect to any Participant. To the extent
permitted by Law, each Participant also shall be entitled to the benefits of
Section 8.4 as though it were a Lender; provided that such Participant agrees to
be subject to Section 10.13 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”). The Participant Register shall be
available for inspection by Administrative Agent or Borrower at any reasonable
time and from time to time


103

--------------------------------------------------------------------------------





upon reasonable prior notice; provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(f)Joint and Several Liability. All Obligations that are incurred by two or more
Restricted Persons shall be their joint and several obligations and liabilities.
Section 11.5.    Confidentiality. Each Lender Party agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process; (d)
to any other party hereto; (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder; (f) subject to an agreement containing provisions
substantially the same as those of this section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement, or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to Borrower and its
obligations, this Agreement or payments hereunder; (g) on a confidential basis
to (i) any rating agency in connection with rating Borrower or its Subsidiaries
or the credit facilities provided by this Agreement, or (ii) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to such credit facilities; (h) with the consent of
Borrower; or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this section, or (y) becomes available to
such Lender Party or any of its Affiliates on a nonconfidential basis from a
source other than a Restricted Person. Notwithstanding the preceding provisions
of this Section 11.5 to the contrary, Administrative Agent may disclose the
existence of this Agreement and information about this Agreement, as amended
from time to time, to the “Gold Sheets” and other market data collectors and
trade publications and in “tombstone” advertisements, such


104

--------------------------------------------------------------------------------





information to consist of deal terms and other information customarily found in
such publications, services and advertisements.
For purposes of this section, “Information” means all information received from
Borrower or any of its Subsidiaries relating to Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to any Lender Party on a nonconfidential basis
prior to disclosure by Borrower or any of its Subsidiaries; provided that, in
the case of information received from Borrower or any of its Subsidiaries after
the date hereof, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
Section 11.6.    Governing Law; Submission to Process. THIS AGREEMENT, EACH NOTE
AND EACH OTHER LOAN DOCUMENT, AND ALL MATTERS RELATING HERETO OR THERETO OR
ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE),
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF OKLAHOMA, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES. BORROWER AND EACH OTHER RESTRICTED PERSON HEREBY CONSENTS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF TULSA,
STATE OF OKLAHOMA, AND IRREVOCABLY AGREES THAT, SUBJECT TO ADMINISTRATIVE
AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS.
BORROWER AND EACH OTHER RESTRICTED PERSON EXPRESSLY SUBMITS AND CONSENTS TO THE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS. BORROWER AND EACH OTHER RESTRICTED PERSON HEREBY WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY
BE MADE UPON BORROWER OR SUCH OTHER RESTRICTED PERSON BY CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO BORROWER OR SUCH RESTRICTED PERSON
AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE
TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.
Section 11.7.    Limitation on Interest Lender Parties, Restricted Persons and
any other parties to the Loan Documents intend to contract in strict compliance
with applicable usury Law from time to time in effect. In furtherance thereof,
such Persons stipulate and agree that none of the terms and provisions contained
in the Loan Documents shall ever be construed to create a contract to pay, for
the use, forbearance or detention of money, interest in excess of the Highest
Lawful Rate from time to time in effect. Neither any Restricted Person nor any
present or future guarantors, endorsers, or other Persons hereafter becoming
liable for payment of any Obligation shall ever be liable for unearned interest
thereon or shall ever be required to pay interest thereon in excess of the
Highest Lawful Rate from time to time in effect, and the provisions of this
section shall control over all other provisions of the Loan Documents that may
be in conflict or apparent conflict herewith. Lender Parties expressly disavow
any intention to contract for,


105

--------------------------------------------------------------------------------





charge, or collect excessive unearned interest or finance charges in the event
the maturity of any Obligation is accelerated. If (a) the maturity of any
Obligation is accelerated for any reason, (b) any Obligation is prepaid and as a
result any amounts held to constitute interest are determined to be in excess of
the legal maximum, or (c) any Lender or any other holder of any or all of the
Obligations shall otherwise collect moneys that are determined to constitute
interest that would otherwise increase the interest on any or all of the
Obligations to an amount in excess of the Highest Lawful Rate then in effect,
then all sums determined to constitute interest in excess of the Highest Lawful
Rate shall, without penalty, be promptly applied to reduce the then outstanding
principal of the related Obligations or, at such Lender’s or holder’s option,
promptly returned to Borrower or the other payor thereof upon such
determination. In determining whether or not the interest paid or payable, under
any specific circumstance, exceeds the Highest Lawful Rate, Lender Parties and
Restricted Persons (and any other payors thereof) shall to the greatest extent
permitted under applicable Law, (i) characterize any non-principal payment as an
expense, fee or premium rather than as interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) amortize, prorate, allocate, and
spread the total amount of interest throughout the entire contemplated term of
the instruments evidencing the Obligations in accordance with the amounts
outstanding from time to time thereunder and the Highest Lawful Rate in order to
lawfully contract for, charge, or receive the Highest Lawful Rate. As used in
this section, the term “applicable Law” means the Laws of the State of Oklahoma
or the Laws of the United States, whichever Laws allow the greater interest, as
such Laws now exist or may be changed or amended or come into effect in the
future.
Section 11.8.    Severability. If any term or provision of any Loan Document
shall be determined to be illegal or unenforceable, all other terms and
provisions of the Loan Documents shall nevertheless remain effective and shall
be enforced to the fullest extent permitted by applicable Law. Without limiting
the foregoing provisions of this Section 11.8, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
Administrative Agent or LC Issuer, as applicable, then such provisions shall be
deemed to be in effect only to the extent not so limited.
Section 11.9.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 7.1, this Agreement shall become effective
when it shall have been executed by Administrative Agent and when Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.
Section 11.10.    Waiver of Jury Trial, Etc. EACH OF BORROWER, ADMINISTRATIVE
AGENT, LC ISSUER AND LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL


106

--------------------------------------------------------------------------------





RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY. EACH OF BORROWER, ADMINISTRATIVE AGENT, LC ISSUER AND LENDERS
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER
IN THEIR RELATED FUTURE DEALINGS. EACH OF BORROWER, ADMINISTRATIVE AGENT, LC
ISSUER AND LENDERS WARRANTS AND REPRESENTS THAT EACH HAS HAD THE OPPORTUNITY OF
REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS. EACH PARTY HERETO (X) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (Y) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
Section 11.11.    No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated by this Agreement, Borrower and
each other Restricted Person acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) the credit facilities provided for
hereunder and any related services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between
Borrower, each other Restricted Person and their respective Affiliates, on the
one hand, and Administrative Agent, on the other hand, and Borrower and each
other Restricted Person is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, Administrative Agent is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
Borrower, any other Restricted Person or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (iii) Administrative
Agent has neither assumed nor will assume an advisory, agency or fiduciary
responsibility in favor of Borrower or any other Restricted Person with respect
to any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether Administrative Agent has
advised or is currently advising Borrower, any other Restricted Person or any of
their respective Affiliates on other matters) and Administrative Agent has no
obligation to Borrower, any other Restricted Person or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv)
Administrative Agent and its Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of Borrower, the
other Restricted Persons and their respective Affiliates, and Administrative
Agent has no obligation to disclose any of


107

--------------------------------------------------------------------------------





such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) Administrative Agent will not provide any legal, accounting, regulatory or
tax advice with respect to any of the transactions contemplated hereby
(including any amendment, waiver or other modification hereof or of any other
Loan Document) and each of Borrower and the other Restricted Persons has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. Each of Borrower and the other Restricted Persons
hereby waives and releases, to the fullest extent permitted by Law, any claims
that it may have against Administrative Agent with respect to any breach or
alleged breach of agency or fiduciary duty.
Section 11.12.    USA PATRIOT Act Notice. Each Lender that is subject to the
Patriot Act and Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies Borrower and each other Restricted Person that, pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies Borrower and each other Restricted Person,
which information includes the name and address of Borrower and each other
Restricted Person and other information that will allow such Lender or
Administrative Agent, as applicable, to identify Borrower and each other
Restricted Person in accordance with the Patriot Act.
Section 11.13.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
Section 11.14.    Keepwell. The Borrower hereby absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each Guarantor to honor all of its obligations under its
Guaranty in respect of Swap Agreements (provided, however, that the Borrower
shall only be liable under this Section for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section, as it relates to such Guarantor, voidable under applicable law relating
to


108

--------------------------------------------------------------------------------





fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of the Borrower under this Section shall remain in full force
and effect until discharged in accordance with Section 11.2. The Borrower
intends that this Section constitute, and this Section shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Guarantor for all purposes of Section 1a (18) (A) (v) (II) of the
Commodity Exchange Act.
Section 11.15.    Matters Relating to Swap Agreement.
(a)The rate, asset, liability or other notional item underlying any Specified
Swap Agreement regarding an interest or monetary rate, or foreign exchange swap,
entered into or executed in connection with this Agreement is, or is directly
related to, a financial term hereof.
(b)The aggregate notional amount of all Swap Agreements entered into or executed
by Borrower in connection with the financial terms of this Agreement, whether
entered into or executed with Borrower or any other individual or entity, will
not at any time exceed the aggregate principal amount outstanding hereunder, as
such amounts may be determined or calculated contemporaneously from time to time
during and throughout the term of this Agreement.
(c)Each Swap Agreement entered into or executed in connection with the financial
terms of this Agreement has been or will be entered into no earlier than 90 days
before and no later than 180 days after the date hereof or of any transfer of
principal hereunder.
(d)The purpose of any Swap Agreements in respect of any commodity entered into
or executed in connection with this Agreement is to hedge commodity price risks
incidental to Borrower’s business and arising from potential changes in the
price of such commodity.
(e)Each Swap Agreement entered into or executed in connection with this
Agreement mitigates against the risk of repayment hereof and is not for the
purpose of speculation.
For purposes of this section, the term (i) “financial term” shall include the
duration or term of this Agreement, rate of interest, the currency or currencies
in which the Loan is made and its principal amount, and (ii) “transfer of
principal” means any draw of principal under this Agreement, any amendment,
restructuring, extension or other modification of this Agreement.
Section 11.16.    Release of Subsidiary Guarantees and Collateral.
(a)A Guarantor shall automatically be released from its obligations under the
Guaranty (i) as set forth in clause (c) below, (ii) on such Guarantor having
been designated as an Unrestricted Subsidiary in accordance with the terms
hereof, (iii) on all the Equity in such Guarantor held by the Borrower and the
Restricted Subsidiaries having been sold or otherwise disposed of (other than to
the Borrower or any of its Restricted Subsidiaries) (including by merger or
consolidation) in any transaction not prohibited hereunder, (iv) on such
Guarantor having ceased to be a wholly owned Subsidiary as a result of the
consummation of any sale or disposition of all or any part of the Equity of such
Subsidiary not prohibited hereunder and entered into for a valid business
purpose, or (v) if the release of such Guarantor from its


109

--------------------------------------------------------------------------------





obligations under the Guaranty is approved or authorized in writing by the
Required Lenders (or such other percentage of the Lenders whose consent may be
required).
(b)The Liens granted to the Administrative Agent by the Restricted Persons on
any Collateral shall be released by the Administrative Agent (i) in full, as set
forth in clause (c) below, (ii) on the sale or disposition of such Collateral to
any Person other than another Restricted Person in a transaction not prohibited
under this Agreement, (iii) if the release of such Lien is approved or
authorized in writing by the Required Lenders (or such other percentage of the
Lenders whose consent may be required), (iv) to the extent the property
constituting such Collateral is owned by any Guarantor, on the release of such
Guarantor from its obligations under the Guaranty in accordance with Section
11.16(a), (v) as required by the Administrative Agent to effect any sale or
disposition of Collateral in connection with any exercise of remedies of the
Administrative Agent under the Security Documents, and (vi) on such property no
longer constituting Collateral under the terms of the Loan Documents. Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those being released) on all interests retained by the
Lenders, including the proceeds of any sale or disposition, all of which shall
continue to constitute part of the Collateral except to the extent otherwise
released in accordance with the provisions of the Loan Documents.
(c)Each of the Guarantors shall be automatically released from its obligations
under its Guaranty, each of the Restricted Persons shall be automatically
released from its obligations under the Security Documents to which it is a
party and all Liens granted to the Administrative Agent by the Restricted
Persons on any Collateral shall automatically be released upon Payment In Full
and the Aggregate Commitment of the Lenders shall have terminated.


[Remainder of page intentionally left blank.]




110

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above.
SUPERIOR PIPELINE COMPANY, L.L.C.,
as Borrower
By: /s/ Mark E. Schell                    
Name: Mark E. Schell
Title: Senior Vice President and General Counsel    


Address:
8200 South Unit Drive

Tulsa, Oklahoma 74132


Telephone: (918) 493-7700
Fax: (918) 496-6302


 


SIGNATURE PAGE
TO CREDIT AGREEMENT

--------------------------------------------------------------------------------





BOKF, NA dba BANK OF OKLAHOMA,
as Administrative Agent, LC Issuer and a Lender


By:     /s/ Matt Chase                     
Name: Matt Chase
Title: Senior Vice President


Address:    One Williams Center, 8th Floor
Tulsa, OK 74192


Telephone: (918) 588-6641
Fax: (918) 588-6880






SIGNATURE PAGE
TO CREDIT AGREEMENT

--------------------------------------------------------------------------------





BANK OF AMERICA, NA,
as a Lender


By:     /s/ Pace Doherty                     
Name:    Pace Doherty
Title:    Vice President


Address:    700 Louisiana, 13th Floor
Houston, TX 77002


Telephone: 713-247-6960
Fax: 713-247-7286






SIGNATURE PAGE
TO CREDIT AGREEMENT

--------------------------------------------------------------------------------





BRANCH BANKING AND TRUST COMPANY,
as a Lender


By:     /s/ Parul June                                 Name:    Parul June
Title:    Senior Vice President


Address:    333 Clay Street, Suite 4495
Houston, TX 77002


Telephone: 713-797-2142
Fax: 888-707-4162






SIGNATURE PAGE
TO CREDIT AGREEMENT

--------------------------------------------------------------------------------





BMO HARRIS BANK N.A.,
as a Lender


By:     /s/ Kevin Utsey                     
Name:    Kevin Utsey
Title:    Managing Director


Address:    700 Louisiana, Suite 2100
Houston, TX 77002


Telephone: 713-546-9720
Fax: 713-223-4007






SIGNATURE PAGE
TO CREDIT AGREEMENT

--------------------------------------------------------------------------------





CANADIAN IMPERIAL BANK OF COMMERCE,
NEW YORK BRANCH, as a Lender




By:     /s/ Trudy Nelson                     
Name:    Trudy Nelson
Title:    Managing Director,
Corporate Banking - Energy


Address:    1001 Fannin Street, Suite 4450
Houston, TX 77002


Telephone: 713-210-4103
Fax: 713-210-4129






SIGNATURE PAGE
TO CREDIT AGREEMENT

--------------------------------------------------------------------------------





COMERICA BANK,
as a Lender




By:     /s/ Jeffrey M. LaBauve                     
Name:    Jeffrey M. LaBauve
Title:    Vice President


Address:    1717 Main Street, 4th Floor
Dallas, TX 75021


Telephone: 214-462-4341
Fax: 214-462-4240




SIGNATURE PAGE
TO CREDIT AGREEMENT

--------------------------------------------------------------------------------





COMPASS BANK,
as a Lender




By:     /s/ Kathy Bowen                     
Name:    Kathy Bowen
Title:    Managing Director


Address:    2200 Post Oak Bldg., 17th Floor
Houston, TX 77056


Telephone: 713-968-8273
Fax:




SIGNATURE PAGE
TO CREDIT AGREEMENT

--------------------------------------------------------------------------------





THE TORONTO-DOMINION BANK,
NEW YORK BRANCH, as a Lender




By:     /s/ Evans Swann                     
Name:    Evans Swann
Title:    Director


Address:    CM HOU - FGN
909 Fannin, Suite 1100
Houston, TX 77010


Telephone: 713-653-8216
Fax:




















    




















SIGNATURE PAGE
TO CREDIT AGREEMENT